       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 1 of 148




                     FOR THE UNITED STATES DISTRICT COURT
                              DISTRICT OF KANSAS

JOHN DOE P.M.                                    )
                                                 )
              Plaintiff,                         )                Case No. 16-cv-2315
v.                                               )
                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
and                                              )
                                                 )
MARK E. WISNER                                   )
                                                 )
              Defendants.                        )


      PLAINTIFF’S PROPOSED FINDINGS OF FACT & MEMORANDUM OF LAW

       Plaintiff John Doe P.M. by and through counsel, submits proposed Findings of Fact and

Memorandum of Law, pursuant to F.R.C.P. Rule 52.01, as follows:
          Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 2 of 148




                                                   TABLE OF CONTENTS

FINDINGS OF FACT................................................................................................................... 4

   Dr. Kelley’s Qualifications & Clinical Experience .................................................................... 4

   Role of Physician Extenders in Primary Care Medicine ............................................................ 6

   Scope of Wisner’s Practice & Job Duties ................................................................................... 7

   Foundation for the Standard of Care........................................................................................ 15

   Freedom Allowed by VA ........................................................................................................... 17

   Wisner’s Conduct Arose in the Course of Providing Medical Care......................................... 27

   Wisner’s Medical Treatment Provided to Plaintiff ................................................................... 29

   Deviations from the Standard of Care ...................................................................................... 34

   Defendant’s Theory of the Standard of Care ............................................................................ 40

   Wisner’s Intent .......................................................................................................................... 42

   Wisner’s Prescription Practices ............................................................................................... 44

   Wisner was an Impaired Practitioner ....................................................................................... 51

   VHA Policies Recognize Potential for Patient Abuse ............................................................... 55

   Foreseeability of Wisner’s Conduct.......................................................................................... 59

   Plaintiff’s Military Service ........................................................................................................ 78

   Post-Wisner VA Medical Care .................................................................................................. 89

   Dr. Peterson’s Forensic Psychiatric Evaluation ...................................................................... 91

   Defendant’s Psychiatric Opinions .......................................................................................... 115


                                                                      2
          Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 3 of 148




   Harm to Wisner’s Patients ...................................................................................................... 117

   Harm to Plaintiff ..................................................................................................................... 118

   Harm to Plaintiff Witnessed by His Mother ............................................................................ 123

   The VA Cannot and Will Not Provide Care to Plaintiff for PTSD related to Wisner............. 129

   Plaintiff is Committed to Recovery ......................................................................................... 130

   Dr. Ward’s Calculation of Economic Damages ..................................................................... 131

   Accountability of the VA ......................................................................................................... 135

MEMORANDUM OF LAW .................................................................................................... 137

      A. INTRODUCTION........................................................................................................ 137

      B. NONECONOMIC DAMAGES ................................................................................... 137

      C. SCOPE OF EMPLOYMENT....................................................................................... 140

      D. IMMUNITY ................................................................................................................. 144

      E. CONCLUSION ............................................................................................................ 146




                                                                     3
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 4 of 148




                                       FINDINGS OF FACT

       1.      Plaintiff is 37 years old. (9/3/20 Tr., 49:5-6).

       2.      Plaintiff received medical care at the Leavenworth VA Medical Center (“VAMC”)

in Leavenworth, Kansas. (Exh. 286, p. 5-6).

       3.      The Leavenworth VA Medical Center is operated by the Department of Veterans

Affairs. (Exh. 286, p. 5).

                        Dr. Kelley’s Qualifications & Clinical Experience

       4.      Dr. Kelley is a physician with a medical degree practicing in the area of family

medicine. (8/31/20 Tr., 2-7).

       5.      Dr. Kelley is board certified by the American Board of Family Medicine since 1998

until 2024. (8/31/20 Tr., 43:10-17).

       6.      Family medicine is primary care medicine. (8/31/20 Tr., 43:8-9).

       7.      Dr. Kelley has been certified by the national board of medical examiners for 24

years. (8/31/20 Tr., 43:18-23).

       8.      Dr. Kelley has been licensed to practice medicine in Missouri for 24 years. (8/31/20

Tr., 43:24 – 44:1).

       9.      Dr. Kelley maintains a full-time clinical practice. (8/31/20 Tr., 44:2-3).

       10.     Dr. Kelley holds a bachelor of arts in psychology from University of Omaha,

Nebraska; a master’s of science in counseling from Creighton University; and a medical degree

from the University of Kansas School of Medicine completed in 1995. (8/31/20 Tr., 44:14-20).

       11.     Dr. Kelley completed his family medicine residency at Trinity Lutheran Hospital

in Kansas City from July 1995 until June 1998. (8/31/20 Tr., 44:21 – 45:2).




                                                  4
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 5 of 148




       12.     Dr. Kelley has served as a clinical instructor for the University of Kansas School

of Medicine from 1999 to the present. (8/31/20 Tr., 45:3-12).

       13.     As a clinical instructor, Dr. Kelley supervises and teaches medical students rotating

through his family primary care practice on the proper ways to perform physical exams and genital

exams. (8/31/20 Tr., 45:14-25).

       14.     Dr. Kelley has also served as a clinical instructor in the Baptist Lutheran family

medicine program and at the University of Missouri. (8/31/20 Tr., 46:2-16).

       15.     Dr. Kelley has been affiliated with Liberty Hospital since 1998 where he served as

the chairman of the department of family medicine. (8/31/20 Tr., 46:17-22).

       16.     Dr. Kelley has been a member of the Missouri Academy of Family Physicians and

the American Academy of Family Physicians from 1995 to the present. (8/31/20 Tr., 46:23 – 47:1)

       17.     Dr. Kelley has been a fellow with the American Academy of Family Physicians

since 2008. (8/31/20 Tr., 47:2-12).

       18.     Dr. Kelley held the offices of president and chairman of the board with the Missouri

Academy of family physicians. (8/31/20 Tr., 47:13-18).

       19.     Dr. Kelley has made numerous presentations and lectures in the area of family care

medicine and primary care medicine. (8/31/20 Tr., 47:19-23).

       20.     Dr. Kelley has had an active clinical practice for about 22 years consistently seeing

between 25 to 35 patients in a day in his clinic. (8/31/20 Tr., 48:2-14).

       21.     Dr. Kelley routinely performs physical exams and genital exams almost daily in his

clinical practice. (8/31/20 Tr., 48:15-22).

       22.     Dr. Kelley currently has three physician extenders working in his medical practice.

(8/31/20 Tr., 48:2-8).



                                                  5
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 6 of 148




       23.       Dr. Kelley regularly utilizes physician extenders in his practice ever since he started

practicing 22 years ago. (8/31/20 Tr., 49:5-9).

       24.       Dr. Kelley expends about 5 percent of his time consulting in litigation versus

working in his clinical practice. (8/31/20 Tr., 52:21 – 53:5).



                      Role of Physician Extenders in Primary Care Medicine

       25.       Physician extenders are physician assistants and nurse practitioners. (8/31/20 Tr.,

48:23 – 49:4).

       26.       The principles of supervising physician extenders are the same for nurse

practitioners and PAs. (8/31/20 Tr., 49:17 – 50:1).

       27.       A written collaborative agreement is very important in the employment of physician

extenders because it delineates the scope of practice and allows the physician to provide

counseling, audit charts, and engage in disciplinary action if necessary. (8/31/20 Tr., 50:2-18).

       28.       In the field of primary care medicine, collaborative agreements and auditing records

are fundamental principles that are recognized when a physician extender is utilized by physicians.

(8/31/20 Tr., 50:19-23).

       29.       In the field of primary care medicine, there is an obligation to counsel the physician

extender and remove the extender from patient care if and when it is necessary. (8/31/20 Tr., 50:24

– 51:11).

       30.       The field of primary care medicine universally recognizes that the core,

fundamental job of physician extenders and physician assistants is to obtain patient histories and

perform physical exams. (8/31/20 Tr., 51:22 – 52:3).




                                                   6
        Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 7 of 148




        31.    It is universally recognized in the field of primary care that a PA’s job is to perform

genitourinary exams when clinically indicated. (8/31/20 Tr., 52:17-20).

        32.    The male genitourinary exam involves inspection and palpation of the penis

scrotum, groin, inguinal canal, and lymph nodes. (8/31/20 Tr., 52:4-9).

        33.    Visual inspection and physical touching are components of a male genitourinary

exam. (8/31/20 Tr., 52:10-16).



                             Scope of Wisner’s Practice & Job Duties

        34.    Defendant Mark E. Wisner (“Wisner”) was employed as a Physician Assistant with

the Department of Veterans Affairs from September 28, 2008 until June 28, 2014. (Exh. 286, p.

3).

        35.    Wisner was assigned to lead the OIF-OEF clinic. (Exh. 238, 8:22 – 9:5).

        36.    No other physicians or physician assistants assisted Wisner in leading the OIF-OEF

clinic. (Exh. 238, 9:6-8).

        37.    Wisner’s patient load at the OEF-OIF clinic exceeded the 750-patient limit most of

the time and often reached 1,000 patients. (Exh. 238, 10:3-17; Exh. 1, 67:14-18, 106:6 – 107:1,

142:24 – 125:5).

        38.    The VA employed Wisner to, in part, conduct physical exams of patients which

may have involved sensitive or intimate matters. (8/31/20 Tr., 79:11-14; Exh. 286, p. 4).

        39.    The VA employed Wisner to, in part, conduct physical examinations of patients

which may have involved sensitive or “uncomfortable” matters. (8/31/20 Tr., 79:23 – 80:2; Exh.

286, p. 4).




                                                 7
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 8 of 148




       40.     It is beyond dispute that Wisner’s job at the VA was to conduct intimate and

sensitive examinations. (8/31/20 Tr., 80:3-6).

       41.     Performing initial histories and physical examinations are considered routine duties

performed on a regular, repetitive basis for physician assistants practicing in the Veterans Health

Administration. (8/31/20 Tr., 59:20 – 61:11; Exh. 58).

       42.     It was a core function of Wisner’s job to perform physical examinations, and genital

exams when indicated. (8/31/20 Tr., 61:12-24).

       43.     VHA Directive 1063, Appendix A, states the core elements for a PA scope of

practice ay include but are not limited to obtaining medical histories and performing physical

examinations. (8/31/20 Tr., 68:19 – 69:16; Exh. 60).

       44.     Physical examinations are a core element of Wisner’s practice. (8/31/20 Tr., 69:17-

19).

       45.     As part of physical examinations, genital examinations are a core element of

Wisner’s practice when clinically indicated. (8/31/20 Tr., 69:20-23).

       46.     Wisner’s scope of practice and approved privileges at the VA EKHCS authorized

him to prescribe morphine, oxycodone, codeine, meperidine, fentanyl, and methadone, which are

classified as Schedule 2 medications. (8/31/20 Tr., 72:18 – 73:16; Exh. 75, p. 7).

       47.     Wisner’s scope of practice and approved privileges at the VA EKHCS authorized

him to prescribe benzodiazepines, including Alprazolam, diazepam, and Temazepam. (8/31/20

Tr., 76:13 – 77:2; Exh. 75, p. 7).

       48.     Wisner’s scope of practice and approved privileges at the VA EKHCS authorized

him to prescribe hydrocodone, Tylenol No. 3 (which is codeine), propoxyphene, and zolpidem.

(8/31/20 Tr., 76:16 – 77:2; Exh. 75, p. 7).



                                                 8
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 9 of 148




       49.     Wisner was authorized to make clinical practice decisions autonomously within his

scope of practice and prescriptive authority granted, with supervision, collaboration, and

consultation of the supervising physician. (8/31/20 Tr., 77:3-18; Exh. 75, p. 6).

       50.     Wisner’s routine responsibilities at the VA EKHCS included conducting and

documenting findings on initial, periodic, episodic and/or annual health histories and physical

examinations on patients seen in the clinical setting. (8/31/20 Tr., 77:19-24; Exh. 75, p. 6).

       51.     Performing physical exams which included genital exams when indicated was a

core, routine responsibility for Wisner. (8/31/20 Tr., 77:25 – 78:3).

       52.     Wisner’s supervising physician was required to review, counter sign, concur, and

counter sign as required to VA EKHCS by-laws or policy, providing an addendum if indicated.

(8/31/20 Tr., 78:4-7; Exh. 75, p. 6).

       53.     Dr. Kelley did not see any indication whatsoever that Dr. Cline was counter signing

Wisner’s office notes. (8/31/20 Tr., 78:8-12).

       54.     Kerry Baker is a special agent for the VA’s Office of Inspector General based out

of Kansas City, Missouri. (Exh. 1, 9:22 – 10:20, 15:2-16).

       55.     Dr. Daniel Cline told Special Agent Kerry Baker that “There were really no

providers at VAMC Leavenworth with whom to compare Wisner, as he was the only primary care

provider for the OIF/OEF Clinic.” (Exh. 1, 101:2 – 102:5; Exh. 21).

       56.     Wisner’s Scope of Practice included the routine responsibility to conduct and

document findings on initial, periodic, episodic, and/or annual health histories and physical

examinations on patients seen in the clinical setting. (Exh. 75, p. 6).




                                                 9
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 10 of 148




       57.     Throughout Wisner’s employment as a physician assistant at the VA, his job in

performing physical exams included genital, rectal and prostate exams as well as prescribing

medication. (Exh. 238, 24:6-11).

       58.     Performing initial histories and physical examinations are considered routine duties

performed on a regular, repetitive basis within the Scope of Practice (“SOP”) for Physician

Assistants (“PA”) employed at the VA. (Exh. 58, p. A-1).

       59.     Obtaining medical histories and performing physical examinations are considered

a core element of the Scope of Practice for PA’s employed at the VA. (Exh. 60, p. A-1).

       60.     The VA employed Wisner to, in part, conduct physical exams of patients which

may involve sensitive or “intimate” matters. (Exh. 286, p. 4).

       61.     The VA employed Wisner to, in part, conduct physical examinations of patients

which may involve sensitive or “uncomfortable” matters. (Exh. 286, p. 4).

       62.     Denni Woodmansee was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony on, inter alia, “any and all” policies the United States had

for “providing male genitalia exams in effect at the Leavenworth VAMC at the time Wisner was

employer there.” (Exh. 14, 32:23 – 33:11).

       63.     At the time of his deposition, Denni Woodmansee was the director of physician

assistant services for the entire VA. (Exh. 14, 18:12 – 19:10).

       64.     At the time of his deposition, Denni Woodmansee was the highest-ranking

physician assistant in the entire VA health system. (Exh. 14, 129:24 – 131:18).

       65.     As the director of physician assistant services for the VA, Denni Woodmansee’s

duties included overseeing policy development, education, credentialing, and scope of practice for




                                                10
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 11 of 148




physicians assistants practicing within the VA health system. (Exh. 14, 1812 – 19:10, 94:23 – 97:9,

99:1 – 100:13).

         66.   Denni Woodmansee testified that the VA’s national policies governing medical

practice apply to genitalia exams at any VA Medical Center. (Exh. 14, 32:23 – 33:11).

         67.   Denni Woodmansee testified that performing genital exams is within the scope of

practice for a physician assistant. (Exh. 14, 117:7-11).

         68.   Denni Woodmansee testified that performing rectal exams is within the scope of

practice for a physician assistant. (Exh. 14, 117:12-15, 219:3-12).

         69.   Denni Woodmansee testified that there are different kinds of genital examinations

– general “screening-type” genital exams, and exams for specific complaints. (Exh. 14, 25:3-18).

         70.   Denni Woodmansee testified that the genital exam could even include helping the

veteran “achieve an erection” if there are complaints of erectile dysfunction. (Exh. 14, 25:19 –

26:1).

         71.   Denni Woodmansee testified that genital exams could include “expression of

sematic fluid.” (Exh. 14, 27:9 – 21).

         72.   Denni Woodmansee testified that palpating the testicles is standard procedure for

VA genital exams. (Exh. 14, 29:19 – 30:4).

         73.   Denni Woodmansee testified that retracting the foreskin is standard procedure for

VA genital exams. (Exh. 14, 30:5-9).

         74.   Denni Woodmansee testified that checking for hernias is standard procedure for

VA genital exams. (Exh. 14, 30:10-11).

         75.   Denni Woodmansee testified that compressing the glands with fingers is standard

procedure for VA genital exams. (Exh. 14, 30:18-19).



                                                 11
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 12 of 148




         76.   Denni Woodmansee testified that milking the shaft of the penis from the base to the

glands is standard procedure under certain circumstances for VA genital exams. (Exh. 14, 30:23 –

31:2).

         77.   Denni Woodmansee testified that palpating the shaft of the penis is standard

procedure for VA genital exams. (Exh. 14, 31:3-6).

         78.   Denni Woodmansee testified that using fingers to palpate each testi, the epididymis,

the spermatic cord, and the external ring is standard procedure for VA genital exams. (Exh. 14,

31:8-14).

         79.   Denni Woodmansee testified that visual inspection of the scrotum, penis, and pubic

hair is standard procedure for VA genital exams. (Exh. 14, 31:15-19).

         80.   Denni Woodmansee testified that questioning a patient’s sexual practices, and/or

asking about the number of partners a patient has is standard procedure for VA genital exams.

(Exh. 14, 32:4-15, 217:1-6).

         81.   Denni Woodmansee testified that there is no standard as it relates to the frequency

of genital exams. (Exh. 14, 28:25 – 29:18).

         82.   All of the exams Wisner conducted at the OIF-OEF clinic occurred in an

examination room during his working hours at the VA Medical Center. (Exh. 238, 28:2-12).

         83.   The first intake for a new patient at the clinic, including history and head-to-toe

physical, were scheduled for one hour. (Exh. 238, 12:1-8).

         84.   The amount of time Wisner spent performing a genital exam as part of a physical

exam would only be a small fraction of the overall time he spent with a patient during a medical

appointment. (Exh. 238, 28:14-20).




                                                12
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 13 of 148




       85.       The United States did not require a supervisor to be present during Wisner’s

examinations of his patients. (Exh. 286, p. 4; Exh. 1, 65:17 - 18).

       86.       The United States did not require a chaperone to be present during Wisner’s

examinations of his male patients. (Exh. 286, p. 4).

       87.       The VA considered it an extra burden to offer chaperones for same-sex genital

exams. (Exh. 6, 97:10-25).

       88.       The VA never told Wisner that he needed to have a chaperone when conducting

physical examinations. (Exh. 238, 32:4-8).

       89.       Part of Wisner’s job as a primary care provider when taking a history would be to

ask personal and private questions, which could include questions about sexual anatomy, piercings,

tattoos, grooming habits, and patient sexuality and sexual practices. (Exh. 238, 28:24 – 29:25).

       90.       VA policy required any new patient assigned to the OEF-OIF clinic to receive a

complete head-to-toe physical and history on their first visit. (Exh. 238, 10:22 – 11:7).

       91.       VA policy required all veterans receive a complete head-to-toe physical at least

once a year. (Exh. 238, 13:5-12).

       92.       Dr. Cline, the chief of primary care, told Wisner to do a complete physical. (Exh.

238, 12:9-18).

       93.       Wisner was trained at the VA on how to do a comp and pen or physical consistent

with VA expectations when he was hired in 2008. (Exh. 238, 23:8-13).

       94.       Wisner received training from the VA on palpitating scrotal tissue. (Exh. 238, 19:5-

20).




                                                  13
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 14 of 148




       95.     If the patient had a compensation claim, the regional office required a generalized

complete physical, so the patient could end up having two physicals per year. (Exh. 238, 13:13-

22).

       96.     If the patient had a comp and pen claim, policy required a full physical even if the

patient had just had a full physical the week before. (Exh. 238, 14:6-12).

       97.     Wisner contended it was unnecessary to do additional physical exams just for the

purpose of comp and pen claims. (Exh. 238, 22:3-10).

       98.     Wisner was told that federal law requires a complete physical for comp and pen

exams. (Exh. 238, 22:22 – 23:6).

       99.     A federal regulation or law codifies the thoroughness of Wisner’s exams. (Exh.

238, 23:19-21).

       100.    Wisner was told it could be a form of negligence and inappropriate medical care if

he failed to perform additional physical exams for comp and pen exams. (Exh. 238, 22:12-20).

       101.    In 2014, VA policy required Wisner to perform a rectal examination and a prostatic

surface antigen laboratory exam. (Exh. 238, 16:6 – 17:1).

       102.    There were times when the VA had Wisner doing testicular exams more than was

necessary. (Exh. 238, 17:21-24).

       103.    There were times when the VA had Wisner doing rectal exams more than were

medically necessary. (Exh. 238, 18:3-9).

       104.    The VA wanted Wisner to screen for cancer by doing a testicular exam of the

scrotum to determine that the VA was meeting some standard set out by “National,” which they

agreed to do in Wisner’s clinic. (Exh. 238, 20:4-21).




                                                14
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 15 of 148




       105.       Wisner believed for his patient population from ages 20s to 40s, the greatest

likelihood of cancer screening would be testicular up until age 35, and Dr. Cline agreed. (Exh.

238, 18:11-25).

       106.       Wisner believes all the care he provided to these plaintiffs was within the course

and scope of his job and duties as a physician assistant at the VA in Leavenworth. (Exh. 238,

32:25 – 33:6).

       107.       Wisner asked the VA and the Department of Justice to provide him counsel in these

civil cases. (Exh. 238, 32:21-24).

       108.       The VA has refused to provide Wisner with counsel. (Exh. 238, 33:8-10).



                                Foundation for the Standard of Care

       109.       In medical malpractice cases, Dr. Kelly determines whether particular conduct

deviates from the standard of care recognized in the field of primary care medicine, which requires

him to consider the scope of medical practice involved. (8/31/20 Tr., 53:10-18).

       110.       The standard of care is the level and type of care that a reasonably competent and

skilled healthcare professional with a similar scope of practice would provide under the same and

similar circumstances. (8/31/20 Tr., 53:20 – 54:1).

       111.       The standard of care represents a collective body of healthcare professionals, and

what a reasonable healthcare provider would do under the same and similar circumstances.

(8/31/20 Tr., 54:2-9).

       112.       In considering what is reasonable under the circumstances, one considers what the

consensus is in the medical community, in this case, in the field of primary care medicine. (8/31/20

Tr., 54:10-14).



                                                  15
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 16 of 148




       113.    Dr. Kelley considered the scope of Wisner’s practice, as a physician assistant

performing physical exams and genital exams, in applying the appropriate standard of care.

(8/31/20 Tr., 54:15 – 55:7).

       114.    There is a very clear and strong consensus in the medical community when a genital

exam is clinically indicated for a physician assistant performing physical exams like Wisner.

(8/31/20 Tr., 55:13-17).

       115.    The standard of care applies first to the determination of when the genital exam is

clinically indicated. (8/31/20 Tr., 55:18-23).

       116.    The standard of care applies to the proper manner and method of performing the

genital exam. (8/31/20 Tr., 55:24 – 56:1)

       117.    Even if a physician assistant performs a genital exam when it’s not clinically

indicated, the standard of care still applies to the manner and method in which the physician

assistant performs the exam. (8/31/20 Tr., 56:2-11).

       118.    Regardless of the intent of the provider, the standard of care of the method and

manner always applies. (8/31/20 Tr., 56:2-11).

       119.    The standard of care does not just magically disappear when the intent of the

provider is different. (8/31/20 Tr., 56:2-11)

       120.    If Wisner performed a genital exam on Plaintiff when there is no clinical indication

to do so, Wisner still has an obligation to perform the exam in a manner and a method that complies

with the standard of care. (8/31/20 Tr., 56:12-16).

       121.    The intent of the practitioner does not control the application of the standard of

care. (8/31/20 Tr., 56:17-19).




                                                 16
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 17 of 148




       122.    The standard of care applies regardless of the practitioner’s intent in performing the

exam. (8/31/20 Tr., 56:20-22).

       123.    The standard of care does not magically disappear. (8/31/20 Tr., 56:23-24).

       124.    A PA like Wisner is held to the same standard of care when performing the same

primary medical care as a physician for that scope of practice, including the act of performing

physical exams, genital exams, and prescription practices. (8/31/20 Tr., 58:14-23).



                                      Freedom Allowed by VA

       125.    Dr. Kelley examined Wisner’s conduct in the course of providing medical care to

Plaintiff. (8/31/20 Tr., 41:18-21).

       126.    Wisner’s conduct at issue arose in the course of scheduled medical appointments at

the VA clinic in Leavenworth. (8/31/20 Tr., 41:22 – 42:1).

       127.    Wisner’s conduct at issue arose in the course of performing physical exams and

genital exams. (8/31/20 Tr., 42:2-7).

       128.    Dr. Kelley noted similarities and consistencies between Wisner’s conduct with

respect to Plaintiff A.L. and Plaintiff P.M. (8/31/20 Tr., 42:8-10).

       129.    Dr. Kelley considered all of the evidence presented to the court in the AL case in

forming his opinions in this case. (8/31/20 Tr., 42:18-21).

       130.    Dr. Kelley holds all of his opinions expressed in this case to a reasonable degree of

medical certainty. (8/31/20 Tr., 42:24 – 43:1).

       131.    Wisner was practicing primary care medicine as a PA at the OEF-OIF clinic in

Leavenworth, Kansas. (8/31/20 Tr., 56:25 – 57:3).




                                                  17
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 18 of 148




       132.    Dr. Kelley reviewed medical records for and spoke directly to 20 patients of

Wisner, including the Plaintiff. (8/31/20 Tr., 57:4-20).

       133.    Dr. Kelley found remarkable consistency among the information provided by these

20 veterans. (8/31/20 Tr., 57:21-23).

       134.    In each and every case, Dr. Kelley found that Wisner was routinely performing

physical exams and genital exams in the course of clinic appointments at the outpatient clinic.

(8/31/20 Tr., 57:24 – 58:6).

       135.    Dr. Kelley found that Wisner was routinely prescribing multiple opioid narcotics,

anxiolytics, benzodiazepines, and a lot of habit forming medication. (8/31/20 Tr., 58:7-13).

       136.    All of Wisner’s conduct arose in the course of providing medical care to these

veterans. (8/31/20 Tr., 57:8-11).

       137.

       138.    Daniel Cline, M.D. was Wisner’s first-line supervisor. (Exh. 4, 12:5-18).

       139.    Dr. Cline became Wisner’s supervising physician in 2010. (Exh. 4, 38:9-11).

       140.    Wisner’s patients were Dr. Cline’s responsibility. (Exh. 4, 20:4-8).

       141.    The collaborating physician is responsible for monitoring the PA’s clinical

activities to ensure they are within the authorized Scope of Practice and are medically appropriate.

(Exh. 59, p. 4).

       142.    Dr. Cline was not fulfilling his supervisory duties. (Exh. 6, 134:15-18).

       143.    Dr. Cline neglected his duties to Winser’s patients. (Exh. 4, 24:19-25).

       144.    VHA Directive 2004-029 required that the “chief of the clinical service, to which

the PA is assigned, should ensure that clinical activities of PAs are monitored and evaluated."

(Exh. 14, 54:16-24, 100:25 – 101:13, 101:17 – 102:2, 102:20 – 103:4, 185:16 – 188:7. See also,



                                                18
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 19 of 148




Exh. 58; Exh. 59).

       145.    VHA Directive 2004-029 states that the "chief of staff is responsible for seeing that

such reviews are conducted and for assuring that clinical service chiefs take appropriate action to

correct discovered deficiencies." (Exh. 14, 55:8-14, 100:25 – 101:13, 101:17 – 102:2, 102:20 –

103:4. See also, Exh. 58; Exh. 59).

       146.    VHA Directive 2004-029 states that the "COS, or the chief of the clinical service,

must appoint a member of the regular physician staff to be the official supervisor, hereafter

designated as the supervising physician, of each PA.” (Exh. 14, 55:20 – 56-2, 56:12-19. See also,

Exh. 58).

       147.    Dr. Leeson was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony on, inter alia, the VA’s evaluation of Dr. Cline’s job

performance as it relates to his supervision of physician assistants. (Exh. 10, 97:25 – 98:11).

       148.    At the time of his deposition, Dr. Michael Leeson was the interim chief of staff at

V.A. Eastern Kansas Healthcare System. (Exh. 10, 23:4-8, 68:23 – 69:2).

       149.    Prior to that, Dr. Leeson, a licensed psychiatrist, was the service line manager for

behavioral health services for the VA in Leavenworth and Topeka. (Exh. 10, 23:-13-18, 35:14,

64:19 - 66:25, 67:24 – 68:20, 70:1-9).

       150.    Dr. Leeson testified that there was no review of Dr. Cline and how he was managing

Wisner. (Exh. 10, 104:15 – 105:2).

       151.    Dr. Leeson testified that Dr. Cline was not properly supervised in his role as a

supervising or collaborating physician. (Exh. 10, 106:16 – 107:10, 118:4-7).

       152.    Rudy Klopfer was the Director, CEO of VA Eastern Kansas Healthcare System at

all relevant times in this lawsuit. (Exh. 8, 10:13-18).



                                                  19
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 20 of 148




       153.    Prior to 2013, the VA Director, Rudy Klopfer, was responsible for ensuring that the

Physician Assistant supervising policies were being implemented. (Exh. 10, 169:13-21).

       154.    After 2013, the responsibility for ensuring the Physician Assistant supervising

policies were being implemented was divvied up between the Director, Rudy Klopfer, the Chief

of Staff, Dr. Trehan, the Chief of Service, Dr. Anil Desai, and the collaborating physician. (Exh.

10, 169:22 – 170:2, 170:19 – 172; Exh. 59).

       155.    Dr. Leeson testified that he could not find any documentation that any of these

people were compliant with this directive. (Exh. 10, 172:9-14).

       156.    Dr. Cline was given no training from the VA on how to supervise Wisner. (Exh. 4,

41:20-42:1).

       157.    There is nothing in Dr. Cline’s HR file that shows Dr. Cline was trained on how to

supervise Wisner. (Exh. 12,80:17-22).

       158.    The VA failed to tell Dr. Cline about any rules that applied to him as a supervising

doctor. (Exh. 4, 155:24-156:4).

       159.    Nobody at the VA talked to Dr. Cline to ensure he was monitoring Wisner’s clinical

activities. (Exh. 4, 161:7-12).

       160.    Dr. Desai did not explain to Dr. Cline the things Cline needed to do to supervise

Wisner. (Exh. 6, 37:3-9).

       161.    Dr. Desai did not provide Dr. Cline any VHA directives on how a physician’s

assistant should be supervised at the VA, even though Dr. Desai knew such directives existed.

(Exh. 6, 37:10-17).

       162.    No one from the VA told Dr. Desai how to comply with policies. (Exh. 6, 121:17-

24).



                                                20
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 21 of 148




         163.   Dr. Cline was not aware he was to periodically monitor Wisner’s clinical activities.

(Exh. 4, 181:7-18).

         164.   Dr. Cline has never been in an exam room with Wisner and a patient. (Exh. 4, 74:4-

6).

         165.   Dr. Cline never watched Wisner provide care or examine a patient. (Exh. 4, 74:7-

9).

         166.   Neither Dr. Cline nor anybody else ever supervised Wisner while he was

performing physical examinations. (Exh. 238, 32:10-13).

         167.   Dr. Cline did not review Wisner’s charts. (Exh. 4, 74:17-20).

         168.   Dr. Cline was not aware he was required to review Wisner’s charts. (Exh. 4, 74:21-

75:2).

         169.   Dr. Cline never pulled one of Wisner’s charts to ensure competency and medical

appropriateness. (Exh. 4, 181:19-24).

         170.   Neither Dr. Cline nor anybody else at the VA ever asked Wisner to provide more

detailed notes regarding his prostate or genital examinations. (Exh. 238, 32:14-17).

         171.   The only time Wisner submitted records for Dr. Cline’s counter-signature would

be if it was one of Dr. Cline’s patients. (Exh. 238, 15:4-7).

         172.   Dr. Cline and the VA learned that Wisner was overprescribing narcotics and

testosterone from the physicians who took over care from Wisner. (Exh. 4, 84:24-85:2).

         173.   As the supervising physician, Dr. Cline should have known that Wisner was

improperly prescribing opiates and testosterone. (Exh. 4, 94:20-95:1).

         174.   An audit was not done of Wisner’s medical records or prescriptions until after he

retired. (Exh. 4, 114:4-7).



                                                 21
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 22 of 148




       175.      Wisner wrote prescriptions beyond his prescriptive authority. (Exh. 4, 147:10-21).

       176.      Dr. Cline did not discipline Wisner for exceeding his prescriptive authority. (Exh.

4, 148:11-13).

       177.      Dr. Cline determined Wisner’s competency based on what Wisner said he did.

(Exh. 4, 1114:14-22).

       178.      Dr. Cline did not investigate complaints regarding Wisner, even though he should

have. (Exh. 4, 61:7-62:4).

       179.      Dr. Cline did not know he was supposed to report any deficiencies in relationship

to Wisner’s established scope of practice. (Exh. 4, 175:15-23).

       180.      With the exception of one incident, Dr. Desai did not receive any notice of other

complaints from Dr. Cline as required. (Exh. 6, 112:16-23).

       181.      Dr. Desai did not pass on any complaint regarding Wisner to facility leadership.

(Exh. 6, 113:4-9).

       182.      Dr. Cline does not know if a centralized system for reporting and tracking sexual

assault existed at Leavenworth VA. (Exh. 4, 214:7-17).

       183.      The complaints received about Wisner should have been reported up the chain of

command pursuant to VA policy. (Exh. 27; Exh. 6, 116:22-117:4).

       184.      Dr. Cline agrees that Wisner’s patients have been traumatized by Wisner’s conduct.

(Exh. 4, 186:11-20).

       185.      Dr. Leeson testified that Dr. Cline deviated from the standard of care in his failure

to supervise Wisner. (Exh. 10, 92:16 – 93:20, 96:24 – 97:24, 105:3:20, 106:11-15, 117:23 – 118:3,

145:11-19).

       186.      Dr. Leeson testified that Dr. Cline violated VA policies in failing to supervise



                                                  22
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 23 of 148




Wisner. (Exh. 10, 118:12-23).

       187.    Dr. Leeson also testified that Wisner’s prior supervising physicians, Dr. Wells and

Dr. Hallock, also deviated in the standard of care in their failure to supervise Wisner. (Exh. 10,

93:11 – 94:2, 95:19 – 96:13).

       188.    Dr. Leeson was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony on, inter alia, the VA’s policy regarding random audits of

Wisner’s files and whether Dr. Cline did it. (Exh. 10, 132:14 – 133:10).

       189.    Dr. Leeson testified that he could find no record that Dr. Cline audited Wisner’s

medical records and that his failure to do so was a violation of VA policy. (Exh. 10, 132:14 –

133:10).

       190.    Denni Woodmansee likewise testified that Dr. Cline was required to review Dr.

Wisner’s patient records. (Exh. 14, 188:25 – 189:25, 191:13-21).

       191.    Denni Woodmansee testified that the failures to evaluate or monitor Wisner’s

medical records was a violation of VHA Directive 2004-029. (Exh. 14, 191:24 – 192:4. See also,

Exh. 58).

       192.    Denni Woodmansee was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony on, inter alia, the "Standard operating procedures, policy

or procedure manuals, protocols, rules, or guidelines for Mark Wisner's supervisors as they relate

to Wisner's patient care and treatment in effect” during the time Wisner was employed by the VA

Leavenworth. (Exh. 14, 49:25 – 50:1).

       193.    There were two VHA Directives governing supervision of physician assistants at

the time Wisner was employed by the VA Leavenworth. (Exh. 14, 50:10-24).

       194.    The first such policy was VHA Directive 2004-029, Utilization of Physician



                                               23
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 24 of 148




Assistants, which was in effect from 2004 until 2014. (Exh. 14, 50:10-24, 52:3-8. See also, Exh.

58).

       195.    Its successor was VHA Directive 1063, same title, which took effect on December

31, 2013. (Exh. 14, 50:10-24, 88:10 – 89:10. See also, Exh. 59).

       196.    VHA Directive 2004-029 required that all VA physician assistants have a scope of

practice set out in writing. (Exh. 14, 53:3-24).

       197.    Denni Woodmansee testified that a “scope of practice for a physician ·assistant is

a written document similar to a delineation of clinical privileges that physicians have which

authorize them to perform certain medical acts and medical practice.· And the scope of practice

specifies what those actions or acts are .” (Exh. 14, 53:3-24. See also, Exh. 58).

       198.    Under VHA Directive 2004-029, a physician assistant is not allowed to interact

with patient unless a specifically designated supervising physician is assigned. (Exh. 14, 60:21 –

61:7. See also, Exh. 58).

       199.    VHA Directive 2004-029 states that the "effectiveness of the supervising physician

in overseeing the work of assigned PAs must be reflected in their proficiency reports." (Exh. 14,

58:8 – 59:2 See also, Exh. 58).

       200.    Failure to evaluate a supervising physician in his supervisory capacity is a violation

of VHA Policy 2004-029. (Exh. 14, 59:1-5).

       201.    Denni Woodmansee testified that Dr. Daniel Cline, Wisner’s supervising physician,

was responsible to monitor Wisner and ensure that his conduct remained within the scope of

practice. (Exh. 14, 79:15-18, 79:24-14).

       202.    Under VHA Directive 2004-029, the supervising physician, Dr. Daniel Cline, has

legal liability for the actions of the PA that is assigned – Wisner. (Exh. 14, 59:23 – 60:12, See also,



                                                   24
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 25 of 148




Exh. 58).

       203.    Under VHA Directive 2004-029, Dr. Daniel Cline is legally responsible for every

inappropriate genital exam performed by Wisner from 2004 through 2014. (Exh. 14, 60:13:20,

50:10-24, 52:3-8. See also, Exh. 58).

       204.    Denni Woodmansee was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony regarding, inter alia, the “United States' policies for the

evaluation of supervision of physician assistants in effect at the Leavenworth VAMC between

2008 and 2014 and how/whether those policies were followed with respect to Mr. Wisner.” (Exh.

14, 64:18-65:9).

       205.    Under VHA Directive 2004-029, a “structured review of the PA's performance by

the supervising physician must be conducted." (Exh. 14, 67:25 – 68:13).

       206.    Dr. Daniel Cline’s reviews of Mark Wisner did not include required reviews of

Wisner’s scope of practice, service monitoring and evaluation, drug utilization review, blood use

evaluation, or medical record review. (Exh. 14, 68:19-25, 29:11-15, 71:6 – 72:3, 74:18-24, 225:2-

18. See also, Exh. 58; Exh. 130).

       207.    Denni Woodmansee testified that Dr. Daniel Cline’s structured reviews of Mark

Wisner did not comply with VHA Directive 2004-029. (Exh. 14, 68:19-25, 29:11-15, 71:6 – 72:3,

74:18-24, 75:5-22, 76:2-18, 77:19-21. See also, Exh. 58; Exh. 130; Exh. 35; Exh. 38).

       208.    Under VHA Directive 1063, which took effect December 31, 2013, Dr. Daniel

Cline is still “professionally responsible” for the patient care provided by Wisner. (Exh. 14, 90:12-

18. See also, Exh. 59).

       209.    Under VHA Directive 1063, Dr. Daniel Cline was required to provide “appropriate

clinical oversight, consultation, and patient care management assistance” to Wisner. (Exh. 14,



                                                 25
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 26 of 148




103:18-23. See also, Exh. 59).

       210.    Under VHA Directive 1063, Dr. Daniel Cline was required to “monitor [Wisner’s]

·activities to ensure they are within their authorized scope of practice and are medically

appropriate, and that the collaborating physician must provide timely notification to the chief of

service of any deficiencies that that person discovers. (See Exh. 59).

       211.    By his own admission, Dr. Daniel Cline did none of these things. (Exh. 4, 20:4-8,

24:19-25, 181:7-18, 74:4-6, 74:7-9, 74:17-20, 74:21-75:2, 181:19-24, 94:20-95:1, 114:4-7,

148:11-13, 1114:14-22, 61:7-62:4, 175:15-23). (See also, 7/7/2020 Tr., 25:5-24, 26:1-17).

       212.    Under VHA Directive 1063, Dr. Daniel Cline was required to “"include periodic

monitoring of [Wisner’s] clinical activities through a retrospective review of at least five randomly

selected patient encounter notes each quarter to ensure the presence of ongoing competency and

medical appropriateness." (Exh. 14, 108:12 – 110:9, 152:21-25. See also, Exh. 59).

       213.    Denni Woodmansee helped draft this language in VHA Directive 1063 and he

testified that it was designed as a “quality control measure to ensure that the PA is making

appropriate medical decisions and providing appropriate care. It could even be they're prescribing

the right medication for the right treatment.” (Exh. 14, 152:21-25, 171:5-12, 172:16 – 174:4).

       214.    Dr. Cline told Dr. Leeson that he did not receive any direction regarding how to

supervise Wisner. (Exh. 10, 25:24 – 26:8).

       215.    Denni Woodmansee testified that Dr. Cline is required to know what his

requirements are as a supervising physician. (Exh. 14, 111:1-4).

       216.    By his own admission, Dr. Daniel Cline never audited any of Wisner’s files. (Exh.

4, 20:4-8, 24:19-25, 181:7-18, 74:4-6, 74:7-9, 74:17-20, 74:21-75:2, 181:19-24, 94:20-95:1,

114:4-7, 148:11-13, 114:14-22, 61:7-62:4, 175:15-23).



                                                 26
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 27 of 148




          217.   Denni Woodmansee testified that this was a violation of VHA Directive 1063.

(Exh. 14, 111:16 – 112:1).

          218.   As the director of physician assistant services for the VA, Denni Woodmansee

advocated for physician assistant positive policies that granted the 2,000 physician assistants

working within the VA health system more autonomy and a greater role in medical decision-

making. (Exh. 14, 19:5 – 21:25, 94:23 – 97:9, 147:4-9, 148:7-23, 150:6-12).

          219.   Under VHA Directive 1063, physician assistants are given varying levels of

autonomy based on their experience – “full,” “limited,” and “supervised.” (Exh. 14, 105:18 –

108:6).

          220.   Mark Wisner operated with full autonomy, which means he had “full leeway to do

his job, make independent medical decisions, and decide what tests to order, and perform

diagnoses.”(Exh. 14, 107:12-25).

          221.   This autonomy gave him full authority to decide when and where to do genital

exams and prostate exams. (Exh. 14, 108:1-6).



                 Wisner’s Conduct Arose in the Course of Providing Medical Care

          222.   Plaintiff attended appointments documented in the medical records with Wisner at

the VAMC on March 11, 2011; June 1, 2011; October 13, 2011; February 24, 2011; March 20,

2012; April 24, 2012; November 26, 2012; May 16, 2013; March 20, 2014; and April 19, 2014.

(Exh. 286, p. 6-7).

          223.   Plaintiff was seeking medical care at medical appointments documented in the

medical records. (Exh. 286, p. 4).

          224.   Plaintiff though Wisner was a doctor. (9/3/20 Tr., 131:22-23).



                                                 27
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 28 of 148




       225.    Plaintiff refers to Wisner as “Doc” because that is how Wisner introduced himself

to Plaintiff. (9/3/20 Tr., 110:23-111:2).

       226.    Wisner’s medically documented examinations of Plaintiff occurred at the

Leavenworth VA facility while the facility was open and operating. (Exh. 286, p. 4).

       227.    Wisner’s medically documented examination of Plaintiff occurred in an exam room

at the Leavenworth VA facility. (Exh. 286, p. 4).

       228.    Wisner’s medically documented genital exams were part of his overall physical

examinations. (Exh. 286, p. 5).

       229.    Dr. Kelley examined Wisner’s conduct in the course of providing medical care to

Plaintiff. (8/31/20 Tr., 41:18-21).

       230.    Wisner’s conduct at issue arose in the course of scheduled medical appointments at

the VA clinic in Leavenworth. (8/31/20 Tr., 41:22 – 42:1).

       231.    Wisner’s conduct at issue arose in the course of performing physical exams and

genital exams. (8/31/20 Tr., 42:2-7).

       232.    Dr. Kelley noted similarities and consistencies between Wisner’s conduct with

respect to Plaintiff A.L. and Plaintiff P.M. (8/31/20 Tr., 42:8-10).

       233.    Dr. Kelley considered all of the evidence presented to the court in the AL case in

forming his opinions in this case. (8/31/20 Tr., 42:18-21).

       234.    Dr. Kelley holds all of his opinions expressed in this case to a reasonable degree of

medical certainty. (8/31/20 Tr., 42:24 – 43:1).

       235.    Wisner was practicing primary care medicine as a PA at the OEF-OIF clinic in

Leavenworth, Kansas. (8/31/20 Tr., 56:25 – 57:3).




                                                  28
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 29 of 148




       236.    Dr. Kelley reviewed medical records for and spoke directly to 20 patients of

Wisner, including the Plaintiff. (8/31/20 Tr., 57:4-20).

       237.    Dr. Kelley found remarkable consistency among the information provided by these

20 veterans. (8/31/20 Tr., 57:21-23).

       238.    In each and every case, Dr. Kelley found that Wisner was routinely performing

physical exams and genital exams in the course of clinic appointments at the outpatient clinic.

(8/31/20 Tr., 57:24 – 58:6).

       239.    Dr. Kelley found that Wisner was routinely prescribing multiple opioid narcotics,

anxiolytics, benzodiazepines, and a lot of habit forming medication. (8/31/20 Tr., 58:7-13).

       240.    All of Wisner’s conduct arose in the course of providing medical care to these

veterans. (8/31/20 Tr., 57:8-11).



                       Wisner’s Medical Treatment Provided to Plaintiff

       241.    Wisner’s medically documented examinations of Plaintiff occurred in an exam

room at the Leavenworth VA facility. (8/31/20 Tr., 81:10-13; Exh. 286, p. 4).

       242.    The exams were occurring within the VA owned medical site, in exam rooms, as

part of a physical exam, and were not occurring in a back alley, bar, private residence, or park.

(8/31/20 Tr., 81:14-24).

       243.    The exams were occurring while the facility was open and operating. (8/31/20 Tr.,

81:25 – 82:2; Exh. 286, p. 4).

       244.    In providing these exams, Wisner was furthering the business of the VA in carrying

for veterans. (8/31/20 Tr., 82:3-6).




                                                29
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 30 of 148




       245.       Wisner’s medically documented genital exams were part of his overall physical

examinations. (8/31/20 Tr., 82:7-10; Exh. 286, p. 5).

       246.       At least some portions of the medical care Wisner provided Plaintiff was for a valid

medical purpose in order to provide diagnostic care. (8/31/20 Tr., 82:11-15; Exh. 286, p. 5).

       247.       The care Wisner was providing in many respects was for a valid medical purpose.

(8/31/20 Tr., 82:25 – 83:14).

       248.       Much of the care Wisner was providing was for a valid medical purpose. (8/31/20

Tr., 83:15-20).

       249.       The pretrial order stipulates Plaintiff’s medical records identify 10 visits with

Wisner at the VAMC, which are documented in the medical record: March 1, 2011; June 1, 2011;

October 13, 2011; February 24, 2012; March 20, 2012; April 24, 2012; November 26, 2012; May

16, 2013; March 20, 2014; and April 19, 2014. (8/31/20 Tr., 85:10-20; Exh. 286, pp. 6-7).

       250.       The medical record for Plaintiff identifies and documents an additional visit with

Wisner on September 19, 2013. (Exh. 133).

       251.       The pretrial order stipulates that Wisner conducted a genital exam at each of

Plaintiff’s visits. (8/31/20 Tr., 85:25 – 86:3; Exh. 286, p. 7).

       252.       Plaintiff indicated to Dr. Kelley that Plaintiff declined the genital exam on the last

visit on April 19, 2014. (8/31/20 Tr., 86:4-11).

       253.       Wisner performed a genital exam on Plaintiff at each and every visit with the

exception of the last visit on April 19, 2014. (8/31/20 Tr., 86:15-19).

       254.       The pretrial order stipulates that Wisner did not wear gloves during the March 1,

2011, genital exam. (8/31/20 Tr., 86:20-23; Exh. 286, p. 7).




                                                   30
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 31 of 148




       255.    Wisner did not wear gloves during any of the genital exams conducted on Plaintiff.

(8/31/20 Tr., 87:2-9).

       256.    Plaintiff saw Wisner from approximately March 2011 through April 2014. (9/3/20

Tr., 110:19-22).

       257.    Plaintiff refers to Wisner as “Doc” because that is how Wisner introduced himself

to Plaintiff. (9/3/20 Tr., 110:23-111:2).

       258.    Plaintiff believes there were 13 visits with Wisner. (9/3/20 Tr., 111:4-11).

       259.    Plaintiff’s exams with Wisner took place on the 4th floor of the Dwight D.

Eisenhower VA Facility in Leavenworth. (9/3/20 Tr., 111:12-16).

       260.    Plaintiff’s exams with Wisner took place with the door closed. (9/3/20 Tr., 111:17-

18).

       261.    No one else was in the exam room with Plaintiff and Wisner. (9/3/20 Tr., 111:19-

20).

       262.    The exams typically took place at 1:00 in the afternoon. (9/3/20 Tr., 111:21-23).

       263.    The exams took place during regular clinic hours. (9/3/20 Tr., 111:24-25).

       264.    Plaintiff did not see Wisner at night or on weekends. (9/3/20 Tr., 112:1-2).

       265.    Plaintiff’s appointments with Wisner were scheduled appointments. (9/3/20 Tr.,

112:3-4).

       266.    Plaintiff went to the VA for his PTSD and degenerative arthritis of the lumbosacral

spine. (9/3/20 Tr., 112:5-8).

       267.    The degenerative arthritis would become the genesis of Plaintiff’s addiction

issue. (9/3/20 Tr., 112:5-16).

       268.    Wisner helped Plaintiff with a trapped nerve. (9/3/20 Tr., 112:11-18).



                                                31
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 32 of 148




       269.    Genital exams were performed at every exam but the last one. (9/3/20 Tr., 113:5-

8).

       270.    Plaintiff did not know at the time that the genital exams were improper. (9/3/20

Tr., 131:19-21).

       271.    Plaintiff thought Wisner was a doctor. (9/3/20 Tr., 131:22-23).

       272.    Wisner outranked Plaintiff in the military structure. (9/3/20 Tr., 131:24-25).

       273.    As an enlisted man, Plaintiff does not question officers. (9/3/20 Tr., 132:1-2).

       274.    Military doctors are officers. (9/3/20 Tr., 132:3-5).

       275.    Plaintiff does not question doctors in the military. (9/3/20 Tr., 132:6-7).

       276.    Wisner told Plaintiff the genital exams were medically necessary.           (9/3/20 Tr.,

132:8-10).

       277.    Plaintiff was touched inappropriately during the genital exams. (9/3/20 Tr., 113:9-

19).

       278.    Wisner would cup Plaintiff’s testicles and jiggle them. (9/3/20 Tr., 113:9-19).

       279.    Wisner would press his thumb against Plaintiff’s penis. (9/3/20 Tr., 113:9-19).

       280.    The genital exams would take one to two minutes. (9/3/20 Tr., 113:9-19).

       281.    Plaintiff was required to remove his pants on one visit while Wiser was checking

Plaintiff’s knee reflexes. (9/3/20 Tr., 113:23-114:5).

       282.    During that visit, Plaintiff had to sit on the table with his pants off for approximately

twenty minutes. (9/3/20 Tr., 114:6-9).

       283.    Plaintiff had to remove his underwear for a portion of that time. (9/3/20 Tr.,

114:10-12).

       284.    Wisner said inappropriate things to Plaintiff. (9/3/20 Tr., 114:13-15).



                                                  32
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 33 of 148




          285.   Wisner said sexualized things to Plaintiff. (9/3/20 Tr., 114:13-15).

          286.   Wisner told Plaintiff that Plaintiff had a nice cock. (9/3/20 Tr., 114:16-115:5).

          287.   Wisner told Plaintiff he bet the ladies really loved Plaintiff’s nice cock, or his big

cock. (9/3/20 Tr., 114:16-115:5).

          288.   Wisner told Plaintiff he bet the ladies kept coming back for more. (9/3/20 Tr.,

114:16-115:5).

          289.   Wisner told Plaintiff that he bet Plaintiff made the ladies walk funny. (9/3/20 Tr.,

114:16-115:5).

          290.   Wisner called Plaintiff a stallion. (9/3/20 Tr., 115:7-8).

          291.   Wisner called Plaintiff a stud. (9/3/20 Tr., 115:7-8).

          292.   Plaintiff does not recall Wisner wearing gloves during an exam. (9/3/20 Tr., 115:9-

14).

          293.   Plaintiff recalls that Wisner would frequently not wash his hands before or after

exams. (9/3/20 Tr., 115:9-14).

          294.   Plaintiff felt the exams were uncomfortable, but did not know at the time that they

were inappropriate. (9/3/20 Tr., 115:15-116:2).

          295.   Plaintiff felt like Wisner was trying to be his buddy. (9/3/20 Tr., 115:15-116:2).

          296.   Plaintiff found a mental benefit in talking to Wisner. (9/3/20 Tr., 116:3-117:1).

          297.   Plaintiff felt like Wisner really listened to Plaintiff’s issues. (9/3/20 Tr., 116:3-

117:1).

          298.   The April 14, 2014 visit is Plaintiff’s last visit with Wisner. (Exh. 206, 9/3/20 Tr.,

127:1-3).




                                                  33
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 34 of 148




       299.      By April 14, 2014, Plaintiff’s mother had been appointed his guardian and attended

Plaintiff’s medical appointments. (9/3/20 Tr., 127:6-9).

       300.      Wisner knew Plaintiff’s mother was his guardian. (9/3/20 Tr., 127:10-11).

       301.      Plaintiff did not receive a genital exam at the April 14, 2014 appointment. (9/3/20

Tr., 127:12-21).

       302.      Plaintiff refused the exam because he was in a rush that day and wanted to get his

refills and get out. (9/3/20 Tr., 127:22-25).

       303.      Plaintiff did not know it would be his last visit with Wisner. (9/3/20 Tr., 128:1-3).

       304.      Plaintiff did not know Wisner had been under investigation for two months by this

time. (9/3/20 Tr., 128:4-6).

       305.      At the April 14, 2014 appointment, Plaintiff was given a 15-day supply of

medications instead of the 30-day supply. (Exh. 206, 9/3/20 Tr., 128:21-129:3).

       306.      When Plaintiff tried to make his next appointment, he was told Wisner

retired. (9/3/20 Tr., 129:4-10).

       307.      Wisner provided Plaintiff with real and meaningful medical care. (9/3/20 Tr.,

136:16-18).



                               Deviations from the Standard of Care

       308.      The standard of care requires the donning of gloves by a medical practitioner during

genital exams to protect the practitioner and the patient from communicable diseases. (8/31/20

Tr., 88:2-11).

       309.      It is clearly a violation of the standard of care to not wear gloves during a genital

exam. (8/31/20 Tr., 88:12-14).



                                                  34
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 35 of 148




          310.   On each and every occasion of at least nine documented visits, Wisner deviated

from the standard of care in failing to wear gloves while conducting genital exams on Plaintiff.

(8/31/20 Tr., 88:15-19).

          311.   Wisner’s deviations from the standard of care in failing to wear gloves during

genital exams conducted on Plaintiff arise from the scope of Wisner’s job duties at the VA.

(8/31/20 Tr., 88:15-24).

          312.   Wisner’s conduct in failing to wear gloves is incidental to the genital exam itself.

(8/31/20 Tr., 88:25 – 89:2).

          313.   Wisner’s clinic notes documenting medical care provided to Plaintiff contain

categories for standard information expected in a primary care clinic note, including: author, vital

signs, medication list, active problems, past surgeries, vaccinations, present history of illness, chief

complaint, review of systems, physical exam (mental assessment, lungs, heart, gastrointestinal

(GI), genitourinary (GI), extremities, neurologic, pulses, skin). (8/31/20 Tr., 90:7 – 92:2; 95:16 –

96:18).

          314.   On March 1, 2011, Wisner saw Plaintiff in the clinic while Plaintiff was

complaining of left hand numbness and tingling. (8/31/20 Tr., 92:9-16; Exh. 197).

          315.   Wisner provided some medical care to Plaintiff during the March 11, 2011, clinic

visit that was for a valid medical purpose, including ordering a nerve conduction study properly

responding to the symptoms Plaintiff was experiencing at that time. (8/31/20 Tr., 92:3-8; 94:12 –

95:15).

          316.   Wisner charted in the March 1, 2011 clinic note that he performed a genitourinary

exam on Plaintiff. (8/31/20 Tr., 92:17-22; Exh. 197).




                                                  35
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 36 of 148




       317.     Given Plaintiff was seeing Wisner in the clinic for left hand numbness and tingling,

a genitourinary exam was not clinically indicated on March 11, 2011. (8/31/20 Tr., 92:23 – 93:8).

       318.     Wisner deviated from the standard of care when he performed a genitourinary exam

during the clinic visit on March 11, 2011. (8/31/20 Tr., 93:9-15).

       319.     The information contained in the March 11, 2011 office note alone generated a

responsibility on the part of the VA to inquire of Wisner why he was performing a genital exam

under those circumstances and indicates Wisner was violating the standard of care. (8/31/20 Tr.,

93:25 – 94:11).

       320.       The clinic note dated June 1, 2011, states Plaintiff was experiencing hematuria

which provides clinical indication for the genital exam Wisner performed on Plaintiff during that

particular clinic visit. (8/31/20 Tr., 96:19 – 97:17; Exh. 197).

       321.     Wisner’s plan at the June 1, 2011 visit to order an ultrasound of Plaintiff’s bladder

on repeat evaluation was medically appropriate for a valid medical purpose. (8/31/20 Tr., 98:8-

14).

       322.     On June 1, 2011, Wisner deviated from the standard of care by performing the

genital exam without gloves. (8/31/20 Tr., 98:15-25).

       323.     On June 1, 2011, Wisner deviated from the standard of care in the duration of the

exam by taking two minutes to do the genital exam. (8/31/20 Tr., 98:20 – 100:1).

       324.     The duration of every genital exam Wisner performed on Plaintiff was two minutes.

(8/31/20 Tr., 100:2-7).

       325.     A genitourinary exam in a male should only take 30 seconds to 1 minute. (8/31/20

Tr., 99:1-5).




                                                 36
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 37 of 148




       326.    On October 13, 2011, Wisner deviated from the standard of care by performing a

genital exam on Plaintiff because there was no clinical indication for the genital exam. (8/31/20

Tr., 100:11 – 101:3).

       327.    On October 13, 2011, Wisner deviated from the standard of care concerning the

means and method by which he performed the genital exam by not wearing gloves, by taking two

minutes to do the genital exam, and by inappropriate disrobing practices. (8/31/20 Tr., 101:4-11).

       328.    On February 24, 2012, Wisner deviated from the standard of care by performing a

genital exam on Plaintiff because there was no clinical indication for the genital exam. (8/31/20

Tr., 101:15 – 102:3).

       329.    On February 24, 2012, Wisner deviated from the standard of care in the method

and manner by not wearing gloves and by taking two minutes to perform the genital exam on

Plaintiff. (8/31/20 Tr., 102:4-7).

       330.    On March 20, 2012, Wisner deviated from the standard of care by performing a

genital exam on Plaintiff because there was no clinical indication for the genital exam. (8/31/20

Tr., 102:11 – 103:13).

       331.    On March 20, 2011, Wisner deviated from the standard of care by not wearing

gloves and taking an excessive amount of timer performing the genital exam on Plaintiff. (8/31/20

Tr., 103:14-17).

       332.    On April 24, 2012, Wisner deviated from the standard of care by performing a

genital exam on Plaintiff because there was no clinical indication for the genital exam. (8/31/20

Tr., 103:18 – 104:9).




                                               37
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 38 of 148




       333.    On April 24, 2012, Wisner deviated from the standard of care by not wearing gloves

and by taking an excessive amount of time to perform the exam on Plaintiff. (8/31/20 Tr., 104:10-

13).

       334.    On November 26, 2012, it was discretionary whether a genital exam was clinically

indicated because the clinic note states Plaintiff presented with claims of discolored urine.

(8/31/20 Tr., 104:17 105:19).

       335.    On November 26, 2012, Wisner deviated from the standard of care by performing

the exam ungloved and by spending excessive amount of time performing the genital exam.

(8/31/20 Tr., 106:5-11).

       336.    On May 16, 2013, a genital exam was clinically indicated based on the clinic note

stating Plaintiff had genitourinary concerns. (8/31/20 Tr., 106:12 – 107:4).

       337.    On May 16, 2013, Wisner deviated from the standard of care because he did not

wear gloves and he took at least two minutes to do the genital exam. (8/31/20 Tr., 107:5-17).

       338.    On March 20, 2014, a genital exam was clinically indicated and served a valid

medical purpose based on the information contained in the clinic note stating Plaintiff was

experiencing testicular tenderness with erectile dysfunction. (8/31/20 Tr., 108:3 – 109:10).

       339.    On March 20, 2014, Wisner deviated from the standard of care by performing the

genital exam ungloved and by taking two minutes to perform the genital exam. (8/31/20 Tr.,

109:11-22).

       340.    The standard of care requires certain disrobing practices because of the sensitive

nature of physical exams and the vulnerability of the patient undergoing physical exams requiring

the patient to undress. (8/31/20 Tr., 111:3-24).




                                                38
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 39 of 148




          341.   Wisner deviated from the standard of care concerning disrobing practices as it

relates to Plaintiff by not utilizing any draping practices, and by asking Plaintiff to take down his

pants and stand while Wisner performed the exam during each of the visits where Wisner

performed a genital exam. (8/31/20 Tr., 111:25 – 112:21).

          342.   As a primary care practitioner, it is necessary to discuss sensitive information and

ask questions about sexual history, sexual practices, and sexual habits. (8/31/20 Tr., 112:22 –

113:8).

          343.   Wisner deviated from the standard of care by commenting on Plaintiff’s genitalia

and engaging in other inappropriate commentary. (8/31/20 Tr., 113:9 – 114:5).

          344.   The inappropriate commentary by Wisner arose in the midst of the genital exams

and was incidental to the exams. (8/31/20 Tr., 114:6-12).

          345.   All of the deviations by Wisner arose from the scope of Wisner’s job at the VA

clinic. (8/31/20 Tr., 114:13-16).

          346.   All of the deviations by Wisner were incidental to his job at the VA clinic. (8/31/20

Tr., 114:17-19).

          347.   A very small amount of time was consumed by the unnecessary or excessive genital

exams performed by Wisner. (8/31/20 Tr., 114:20-25).

          348.   The genital exams took approximately two minutes during clinic appointments that

generally lasted up to 30 minutes. (8/31/20 Tr., 115:1-5).

          349.   Even if the genital exam is not clinically indicated or necessary, the exam can still

serve a medical purpose. (8/31/20 Tr., 115:6-15).




                                                  39
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 40 of 148




       350.    Even on those instances where Wisner was performing the genital exam without

clinical indication based on the exam itself it could still serve a valid medical purpose. (8/31/20

Tr., 115:16-19).



                          Defendant’s Theory of the Standard of Care

       351.    Mr. Nicholson’s theory that the standard of care disappears based on Wisner’s

intent has never been peer reviewed. (7/8/2020 Tr., 212:3-6).

       352.    Mr. Nicholson’s theory that there cannot be criminal and medical malpractice has

never been subject to peer review or any research. (7/8/2020 Tr., 238:23 – 239:8).

       353.    Mr. Nicholson’s theory that the standard of care suddenly disappears has not been

published. (7/8/2020 Tr., 214:10-12).

       354.    Mr. Nicholson has not published anything on the standard of care related to sexual

misconduct against healthcare providers. (7/8/2020 Tr., 237:22 – 238:1).

       355.    Mr. Nicholson concedes his theory, that the standard of care disappears based on

Wisner’s intent, has not been argued or appreciated by the courts. (7/8/2020 Tr., 212:9-14).

       356.    Mr. Nicholson argues that just because his “framework” has not been argued or

appreciated by the courts does not mean the current perception by the courts is the valid or correct

one. (7/8/2020 Tr., 212:9-14).

       357.    Mr. Nicholson is not a lawyer. (7/8/2020 Tr., 121:15-20).

       358.    The notion that the standard of care suddenly disappears comes from Mr.

Nicholson. (7/8/2020 Tr., 213:8-11).

       359.    Mr. Nicholson’s contention that the standard of care suddenly disappears comes

from no other source other than Mr. Nicholson. (7/8/2020 Tr., 213:15-19).



                                                40
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 41 of 148




       360.    Mr. Nicholson did not cite anything in his report or identify anything in his

deposition that stands for the proposition or supports his contention that the standard of care

suddenly disappears. (7/8/2020 Tr., 214:1-9).

       361.    Mr. Nicholson did not look at the progress notes in this case, but “skimmed” the

medical records. (7/8/2020 Tr., 216:13 – 217:10).

       362.    Mr. Nicholson, as a PA, typically does not opine on the standard of care for

physicians. (7/8/2020 Tr., 218:9-12).

       363.    Mr. Nicholson concedes that Dr. Kelley found that the standard of care applied and

was violated. (7/8/2020 Tr., 218:14-16).

       364.    Mr. Nicholson agrees that physical exams are a routine, core part of Wisner’s job.

(7/8/2020 Tr., 240:19-21).

       365.    Mr. Nicholson agrees Wisner was hired at the VA to perform physical exams.

(7/8/2020 Tr., 240:22-24).

       366.    Mr. Nicholson agrees genital exams are a routine or proper part of a physical exam

when indicated. (7/8/2020 Tr., 240:25 – 241:3)

       367.    Mr. Nicholson agrees that conducting genital exams is a routine, core function of

the PA in clinical practice. (7/8/2020 Tr., 241:4-7).

       368.    Mr. Nicholson agrees the standard of care applies throughout Plaintiff’s clinic visit

with Wisner if Wisner was: taking vital signs; taking a patient history; conducting a review of

systems: performing a general assessment and mental status check; visually checking skin;

checking ears, nose, and throat; checking gastrointestinal system; checking extremities;

performing a neurological exam; and checking pulses. (7/8/2020 Tr., 219:3 – 224:1).




                                                41
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 42 of 148




        369.    Mr. Nicholson agrees the standard of care applies if Wisner properly performs a

genital exam that is clinically indicated. (7/8/2020 Tr., 224:11-25).

        370.    Mr. Nicholson agrees the standard of care applies for the first minute and a half of

a genital exam properly conducted by Wisner. (7/8/2020 Tr., 225:3-11).

        371.    Mr. Nicholson contends the standard of care no longer applies the second Wisner

develops sexual curiosity or derives sexual pleasure during a genital exam. (7/8/2020 Tr., 225:23

– 227:2).

        372.    Mr. Nicholson did not review Wisner’s sworn testimony. (7/8/2020 Tr., 228:22-

24).



                                           Wisner’s Intent

        373.    Wisner’s goal or objective was thoroughness to fulfill the VA requirement and to

document on an initial physical or a comp and pen the completeness of the patient’s current

medical status and physical stature and to address particular complaints. (Exh. 238, 25:13-22).

        374.    Even if Wisner’s exam lasted too long as it relates to the genitals, Wisner’s primary

objective was still thoroughness. (Exh. 238, 26:4-8).

        375.    Even if Wisner’s rectal or anal exams lasted too long, Wisner’s primary objective

was still thoroughness. (Exh. 238, 26:10-14).

        376.    Each and every physical Wisner performed on his patients, his primary intent was

to conduct a thorough exam. (Exh. 238, 26:16-20).

        377.    In fact, Wisner told Special Agent Kerry Baker that “his method was simply

thoroughness in looking for irregular- -- irregularities in their genitals . . . .” (Exh. 1, 86:3-9; Exh.

19).



                                                   42
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 43 of 148




       378.    Wisner believes there could be a medical purpose for not wearing gloves in

performing a genital exam because it may increase the ability to manually detect masses or other

abnormalities. (Exh. 238, 26:22 – 27:9).

       379.    Wisner may have had to give genital, prostate or rectal exams that were not

medically necessary, but his primary intent remained that he was trying to provide thorough

medical care. (Exh. 238, 11-18).

       380.    Wisner believes that even if a genital, prostate or rectal exam was not medically

necessary, those exams could still serve a medical purpose. (Exh. 238, 27:20-25).

       381.    Wisner has never been charged or convicted of anything related to John Doe, P.M.

(Exh. 238, 43:6-11).

       382.    Wisner had mixed motives where he was trained in the military method to be very

thorough but also had sexual curiosity which began pervading into the exam room leading to

deviations from the standard of care in choosing not to wear gloves, doing exams longer than

necessary, or doing exams when they are not necessary. (8/31/20 Tr., 139:8 – 140:6).

       383.    There is a fine line where Wisner’s sexual curiosity gets to the point where it is

pervading the exam room. (8/31/20 Tr., 139:8 – 140:6).

       384.    Those genital exams performed by Wisner can still serve a medical purpose

regardless of Wisner’s intent. (8/31/20 Tr., 140:7-9).

       385.    Criminal action can coincide with a deviation from the standard of care, and can

co-exist. (8/31/20 Tr., 140:13 – 141:24).

       386.    Ultimately deemed criminal [conduct] does not dissolve or remove the fact that the

standard of care applies to treatment. (8/31/20 Tr., 141:25 – 142:3).




                                                43
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 44 of 148




       387.    When sexual assault occurs under the guise of a physical exam, that physical exam

is still held to the standard of care for that physical exam. (8/31/20 Tr., 200:12-16).

       388.    If the conduct of a medical practitioner rises to the level of criminal but the conduct

occurs in and as part of medical care like a physical exam, the conduct absolutely violates the

standard of car. (8/31/20 Tr., 209:5-11).



                                 Wisner’s Prescription Practices

       389.    Wisner’s Scope of Practice authorized him to prescribe narcotic medications to his

patients including Morphine, Oxycodone, Codeine, Meperidine, Fentanyl, Diazepam, and

Hydrocodone, among others. (Exh. 75, p. 7).

       390.    Plaintiff believed that he had to have a genital exam in order to get his medications

refilled. (8/31/20 Tr., 115:20 – 116:2).

       391.    When Plaintiff saw Wisner on March 1, 2011, Plaintiff was being prescribed

Alprazolam. (8/31/20 Tr., 121:3-6).

       392.    Wisner’s clinic note dated June 1, 2011, documents oxycodone was added to the

prescribed medications for Plaintiff. (8/31/20 Tr., 121:7-13).

       393.    Wisner’s clinic note dated February 24, 2012, documents a trial of lorazepam, a

benzodiazepine, was started for Plaintiff. (8/31/20 Tr., 121:14-23).

       394.    On March 14, 2012, Jennifer Kreitzer documents that Plaintiff presented to the

clinic requesting a refill of his oxycodone and Dr. Aron instructed that Plaintiff will need to come

back and speak with his PCP, referring to Wisner. (8/31/20 Tr., 122:4-21; Exh. 201).




                                                 44
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 45 of 148




       395.    On March 14, 2012, Dr. Aron documented in an addendum that because Plaintiff

had demonstrated typical drug seeking/substance abuse behavior, he did not feel comfortable

writing him any narcotic prescription. (8/31/20 Tr., 122:22 – 123:7; Exh. 201).

       396.    On March 16, 2012, receipt of Dr. Aron’s addendum note was acknowledged by

Wisner before Wisner saw Plaintiff on March 20, 2012. (8/31/20 Tr., 123:14 – 124:1).

       397.    On March 20, 2012, Wisner continued Plaintiff’s medications including oxycodone

despite having received the addendum from Dr. Aron. (8/31/20 Tr., 124:2 – 125:2).

       398.    After the clinic visit on March 20, 2012, Wisner continued the oxycodone

prescription in subsequent clinic visits. (8/31/20 Tr., 125:3-6).

       399.    Wisner added the prescription drug Tramadol, another opioid narcotic medication

documented in the November 26, 2012 clinic note. (8/31/20 Tr., 125:7-14; Exh. 203).

       400.    Wisner continued the Tramadol prescription and added additional medication

Tylenol No. 3 in Plaintiff’s subsequent visit on May 16, 2013. (8/31/20 Tr., 125:15-23; Exh. 204).

       401.    On March 20, 2014, Wisner added morphine IR to Plaintiff’s medication regimen.

(8/31/20 Tr., 125:24 -126:12; Exh. 205, p. 3).

       402.    Morphine IR is an immediate release form of morphine that is a highly addictive

narcotic pain medication. (8/31/20 Tr., 126:13-16).

       403.    On the last documented visit with Wisner on April 19, 2014, Wisner’s clinic note

for the first time documents Wisner resisting or discussing Plaintiff’s use of narcotics being

inappropriate or excessive. (8/31/20 Tr., 126:17 – 127:13; Exh. 206).

       404.    Wisner’s clinic note discussing drug seeking behavior by Plaintiff for the first time

is over two years after the addendum from Dr. Aron in March 2012. (8/31/20 Tr., 127:14-17).




                                                 45
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 46 of 148




       405.       Wisner’s April 19, 2014 clinic note is the first instance in which Wisner discusses

the need to wean Plaintiff off his medications. (8/31/20 Tr., 128:6-9).

       406.       The April 19, 2014 clinic visit is the only visit whereby Plaintiff declined to

undergo a genital exam. (8/31/20 Tr., 128:10-13).

       407.       Dr. Ray is an anesthesiologist and the only pain management physician on staff at

VAMC Leavenworth, and had been serving in that capacity for five and a half years. (8/31/20 Tr.,

129:2-8; Exh. 20, p. 1).

       408.       On January 26, 2015, Dr. Ray stated she had many patients referred to her by

Wisner, and she thought Wisner was “generous” in prescribing narcotics. (8/31/20 Tr., 129:17-23;

Exh. 20, p. 2).

       409.       Dr. Ray stated she found it particularly unusual for a physician assistant to prescribe

such high doses of narcotic pain medications. (8/31/20 Tr., 130:1-4; Exh. 20, p. 2).

       410.       For someone such as Dr. Ray, who is prescribing copious amounts of pain

medication, to think Wisner was prescribing high doses of narcotic pain medications and generous

in his prescribing habits is a huge red flag. (8/31/20 Tr., 130:11-23).

       411.       The first visit with Wisner, Plaintiff was noted to have alcohol dependence, alcohol

induced mood disorder, sedative hypnotic, and narcotic abuse. (Exh. 197, 9/3/20 Tr., 119:20-25).

       412.       At the first visit, Wisner wrote Plaintiff a prescription for Xanax. (Exh. 197, 9/3/20

Tr., 1120:1-5).

       413.       At the second visit, Plaintiff was to continue on Xanax and add in oxycodone, an

opiod. (Exh. 197, 9/3/20 Tr., 120:6-16).

       414.       At the February 24, 2012 visit, Wisner changed Plaintiff’s oxycodone to lorazepam,

and added quetiapine. (Exh. 200, 9/3/20 Tr., 120:17-121:4).



                                                    46
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 47 of 148




       415.      Plaintiff did not know Wisner was not authorized to prescribe quetiapine. (9/3/20

Tr., 121:5-7).

       416.      At the March 20, 2012 visit, Wisner continued Plaintiff on oxycodone, added a

muscle relaxer, and prescribed quetiapine. (Exh. 201, 9/3/20 Tr., 121:8-15).

       417.      There is an addendum to the March 20, 2012 visit when Plaintiff asked for a pain

medication refill, but it was denied by Dr. Aron who noted Plaintiff was exhibiting drug seeking

behavior. (Exh. 201, 9/3/20 Tr., 121:16-122:6).

       418.      Wisner received Dr. Aron’s note on March 16, 2012. (Exh. 201, 9/3/20 Tr., 122:7-

9).

       419.      Wisner did not stop writing prescriptions for pain medication. (9/3/20 Tr., 122:10-

12).

       420.      On April 24, 2012, Wisner kept Plaintiff on the lorazepam, quetiapine, and

oxycodone. (Exh. 202, 9/3/20 Tr., 122:13-18).

       421.      On November 26, 2013, Wisner continued Plaintiff’s oxycodone, lorazepam,

quetiapine, and added Tramadol, an opiod pain reliever. (Exh. 203, 9/3/20 Tr., 122:19-25).

       422.      On May 16, 2013, Wisner continued the Tramadol, lorazepam, quetiapine, and

added Tylenol Three, which is codeine and an opiate. (Exh. 204, 9/3/20 Tr., 123:1-9).

       423.      Due to the medications, Plaintiff was not very lucid. (9/3/20 Tr., 123:14-19).

       424.      Due to the medications, Plaintiff recalls listlessly going about his life in a very

foggy or hazy way . (9/3/20 Tr., 123:14-19).

       425.      Plaintiff was impaired daily from the medications, for months at a time. (9/3/20

Tr., 123:20-25).




                                                 47
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 48 of 148




       426.    Plaintiff was impaired from taking the pills Wisner was giving to him. (9/3/20 Tr.,

124:1-2).

       427.    At the July 25, 2013 visit, Plaintiff asked to taper off the hydrocodone because he

was tired of being impaired all the time and having his mood affected. (9/3/20 Tr., 124:3-20).

       428.    Wisner did take Plaintiff off the hydrocodone but then replaced it with more

powerful opiates. (9/3/20 Tr., 125:5-7).

       429.    Three months after the July 25, 2013 visit, Plaintiff was hospitalized with a massive

drug addiction issue. (9/3/20 Tr., 125:21-24).

       430.    At the March 20, 2014 visit, Wisner starts Plaintiff on clonazepam, continues

Tramadol, quetiapine, continues oxycodone and adds morphine, an extremely powerful

opiate. (Exh. 205, 9/3/20 Tr., 126:3-15).

       431.    Wisner told Plaintiff he didn’t have addiction issues, but had legitimate reasons to

be prescribed opiates. (9/3/20 Tr., 128:7-16).

       432.    Plaintiff discussed with Wisner his concerns about being an addict. (9/3/20 Tr.,

129:15-19).

       433.    Wisner told Plaintiff that he wasn’t displaying drug seeking behavior, and if

Plaintiff was demonstrating any sense of urgency, it was symptomatic of the amount of pain

Plaintiff was in. (9/3/20 Tr., 129:20-130:6).

       434.    After Wisner, the doctor who took over Plaintiff’s care took Plaintiff off the

medications immediately. (9/3/20 Tr., 130:18-20).

       435.    Being taken off medications was frustrating for Plaintiff and he didn’t

understand. (9/3/20 Tr., 130:21-131:3).




                                                 48
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 49 of 148




       436.      Plaintiff believed he had legitimate physical pain and the diagnosis to support

it. (9/3/20 Tr., 130:21-131:3).

       437.      When Plaintiff could not get medication from the VA, he became a street addict for

years. (9/3/20 Tr., 131:4-10).

       438.      Plaintiff’s addiction destroyed the progress he had made in the years 2010-

2013. (9/3/20 Tr., 131:11-13).

       439.      Plaintiff has not been prescribed an opiate since April 2014. (9/3/20 Tr., 131:14-

18).

       440.      To achieve sobriety, Plaintiff did a 10-day program at the Kansas City VA. (9/3/20

Tr., 158:4-8).

       441.      Plaintiff sought help for his drug abuse because he wanted a better life for

himself. (9/3/20 Tr., 194:12-17).

       442.      Contrary to the VA’s claims, Wisner was not terminated. Instead he was allowed

to retire. (Exh. 1, 21:22 – 22:15, 22:23 – 23:23).

       443.      In fact, Dr. Cline told Special Agent Kerry Baker that the reason the VA did not

renew Wisner’s contract was “because of concerns about overprescribing testosterone and

inappropriate jokes about recal exams, et cetera.” (Exh. 1, 103:3-12; Exh. 21).

       444.      Dr. Daniel Cline told Special Agent Kerry Baker that Defendant “Wisner had a

higher than average patient population on fairly high doses of opiate pain medication . . . .” (Exh.

1, 100:16-23; Exh. 21).

       445.      One of the physicians who took over Wisner’s patients after his retirement was

identified as Dr. Hamidjaja. (Exh. 1, 73:22 – 76:4; Exh. 18).




                                                 49
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 50 of 148




       446.    Dr. Hamidjaja told Special Agent Kerry Baker that she reviewed Wisner’s pain

medication prescription to a patient identified for the purposes of this record as John Doe D.M.

(Exh. 1, 73:22 – 76:4; Exh. 18)

       447.    Dr. Hamidjaja told Special Agent Kerry Baker that Wisner’s prescriptions for

opiates and narcotic pain medication to John Doe D.M. were extremely high, unnecessary, and

disproportionate to the patient’s symptoms. (Exh. 1, 73:22 – 76:4; Exh. 18).

       448.    Dr. Hamidjaja reported Wisner’s “liberal use of narcotic pain relief” to Dr. Daniel

Cline. (Exh. 1, 73:22 – 76:4; Exh. 18).

       449.    Dr. Hamidjaja also informed Dr. Daniel Cline that Wisner appeared to

overprescribe testosterone to his mostly-young, male patients. (Exh. 1, 73:22 – 76:4; Exh. 18).

       450.    Dr. Hamidjaja also informed Special Agent Kerry Baker that John Doe D.M.’s

judgment would be impaired by the dosages of narcotics Wisner prescribed to him. (Exh. 1, 77:13

– 78:9; Exh. 18).

       451.    After Wisner’s retirement, Dr. Hamidjaja and a VA pharmacist named Cynthia

Copeland conducted a review of Wisner’s clinical pharmacy reports and discovered that many of

Wisner’s patients were on disproportionately high doses of narcotic pain medicine. (Exh. 1, 78:21

– 79:12; Exh. 18).

       452.    In fact, Dr. Hamidjaja informed Special Agent Kerry Baker that her main concern

with Wisner was his apparent overprescribing of controlled substances to his patients. (Exh. 1,

80:9-16; Exh. 18).

       453.    One of Wisner’s patients was so impaired by the opioids prescribed by Wisner that

Special Agent Kerry Baker had to drive him to the sheriff’s office for a statement. (Exh. 1, 201:6-

23).



                                                50
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 51 of 148




       454.    Wisner admitted to Agent Baker that he knew long-term narcotic prescriptions

could cause impairment and was also a way to keep patients happy and willing to come back. (Exh.

1, 87:17 – 88:4, 92:21 – 93:4; Exh. 19).

       455.    Dr. Mahoua Ray, the only pain management physician on staff at VAMC

Leavenworth, noted Wisner was “generous” in prescribing narcotics, and found it particularly

unusual for a Physician Assistant to prescribe such high doses of narcotic pain medications. Exh.

20, 1-2).

       456.    Following Wisner’s retirement, Dr. Ray’s review revealed that Wisner was

overprescribing opioids to patients. (Exh. 10, 177:15 – 178:5).

       457.    The Kansas Board of Healing Arts found that Wisner “violated K.S.A. 65-28a05(a)

as further defined by K.A.R. 100-28a-8(j) by prescribing controlled substances to [patients] in an

excessive, improper, and inappropriate manner or quantity.” (Exh. 129, ⁋32)

       458.    There were times when Wisner prescribed medicine that was not on his approved

medication list, but he was never disciplined. (Exh. 238, 31:6-20).



                              Wisner was an Impaired Practitioner

       459.    In the field of primary care medicine, practitioner impairment is a recognized cause

of standard of care violations or deviations. (8/31/20 Tr., 130:24 – 131:3).

       460.    The field of primary care medicine recognizes the need to anticipate, recognize, and

address provider impairment when necessary. (8/31/20 Tr., 131:4-7).

       461.    The Kansas State Board of Healing Arts determined that Wisner was an impaired

practitioner. (8/31/20 Tr., 135:18 – 136:10; Exh. 129).




                                                51
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 52 of 148




       462.    Wisner admitted to the Kansas Board of Healing Arts that he was an impaired

practitioner. (8/31/20 Tr., 136:11-15).

       463.    Wisner stated to the Kansas Board of Healing Arts “I am an impaired practitioner

and not capable of patient care and I voluntarily surrender my license.” (8/31/20 Tr., 136:25 -

137:8; Exh. 129, p. 5).

       464.    The Kansas Board of Healing Arts found Wisner violated K.S.A. 65-28a05 by

committing repeated acts of unprofessional conduct with patients at the Dwight D. Eisenhower

VA Medical Center. (8/31/20 Tr., 137:9-14; Exh. 129, p. 9).

       465.    The Kansas Board of Healing Arts found Wisner violated K.S.A. 65-28a05 when

he willfully and repeatedly violated the physician assistant licensure act, the pharmacy act of the

state of Kansas, or the uniform control substances act, by repeatedly sexually assaulting his

patients, having inappropriate sexual contact with his patients, making inappropriate sexual

comments to his patients, overprescribing to his patients, and not meeting the appropriate standard

of care. (8/31/20 Tr., 137:15 – 138:4; Exh. 129, p. 9).

       466.    Similar to Dr. Kelley’s findings, the Kansas Board of Healing Arts determined and

found that Wisner did not meet the appropriate standard of care. (8/31/20 Tr., 138:8-11).

       467.    The Kansas Board of Healing Arts found that Wisner violated K.S.A. 65-28a05 by

repeated instances involving patients in which he failed to adhere to the applicable standard of care

to a degree that constitutes ordinary negligence when he repeatedly performed unnecessary genital

and testicular examinations, overmedicated patients, failed to wear gloves and did not refer patients

as needed. (8/31/20 Tr., 138:12-22; Exh. 129, p. 11).




                                                 52
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 53 of 148




       468.    Consistent with Dr. Kelley, the Kansas Board of Healing Arts found Wisner’s

conduct in performing unnecessary genital exams and in failing to wear gloves constitutes ordinary

negligence and fails to adhere to the applicable standard of care. (8/31/20 Tr., 138:23 – 139:7).

       469.    On January 28, 2015, Wisner admitted he was an impaired practitioner and

voluntarily surrendered his license. (Exh. 129. p. 5).

       470.    In the field of primary care medicine, practitioner impairment is a recognized cause

of standard of care violations or deviations. (8/31/20 Tr., 130:24 – 131:3).

       471.    The field of primary care medicine recognizes the need to anticipate, recognize, and

address provider impairment when necessary. (8/31/20 Tr., 131:4-7).

       472.    The Kansas State Board of Healing Arts determined that Wisner was an impaired

practitioner. (8/31/20 Tr., 135:18 – 136:10; Exh. 129).

       473.    Wisner admitted to the Kansas Board of Healing Arts that he was an impaired

practitioner. (8/31/20 Tr., 136:11-15).

       474.    Wisner stated to the Kansas Board of Healing Arts “I am an impaired practitioner

and not capable of patient care and I voluntarily surrender my license.” (8/31/20 Tr., 136:25 -

137:8; Exh. 129, p. 5).

       475.    The Kansas Board of Healing Arts found Wisner violated K.S.A. 65-28a05 by

committing repeated acts of unprofessional conduct with patients at the Dwight D. Eisenhower

VA Medical Center. (8/31/20 Tr., 137:9-14; Exh. 129, p. 9).

       476.    The Kansas Board of Healing Arts found Wisner violated K.S.A. 65-28a05 when

he willfully and repeatedly violated the physician assistant licensure act, the pharmacy act of the

state of Kansas, or the uniform control substances act, by repeatedly sexually assaulting his

patients, having inappropriate sexual contact with his patients, making inappropriate sexual



                                                53
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 54 of 148




comments to his patients, overprescribing to his patients, and not meeting the appropriate standard

of care. (8/31/20 Tr., 137:15 – 138:4; Exh. 129, p. 9).

       477.    Similar to Dr. Kelley’s findings, the Kansas Board of Healing Arts determined and

found that Wisner did not meet the appropriate standard of care. (8/31/20 Tr., 138:8-11).

       478.    The Kansas Board of Healing Arts found that Wisner violated K.S.A. 65-28a05 by

repeated instances involving patients in which he failed to adhere to the applicable standard of care

to a degree that constitutes ordinary negligence when he repeatedly performed unnecessary genital

and testicular examinations, overmedicated patients, failed to wear gloves and did not refer patients

as needed. (8/31/20 Tr., 138”12-22; Exh. 129, p. 11).

       479.    Consistent with Dr. Kelley, the Kansas Board of Healing Arts found Wisner’s

conduct in performing unnecessary genital exams and in failing to wear gloves constitutes ordinary

negligence and fails to adhere to the applicable standard of care. (8/31/20 Tr., 138:23 – 139:7).

       480.    On November 14, 2014, Dr. Rudy Klopfer, Director of the VA Eastern Kansas

Health Care System, sent written notice to the Kansas State Board of Healing Arts, that allegations

concerning Wisner suggest the provider may have failed to meet generally-accepted standards of

clinical practice. (Exh. 97, p.1).

       481.    On February 10, 2015, the Kansas State Board of Healing Arts found, inter alia,

Wisner violated K.S.A. 65-28a05(c) as defined by K.A.R. 100-28a7(b) by repeated instances in

which he failed to adhere to the applicable standard of care to a degree that constitutes ordinary

negligence when he repeatedly performed unnecessary genital and testicular examinations,

overmedicated patients, failed to wear gloves and did not refer patients as needed. (Exh. 129, p.

11).




                                                 54
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 55 of 148




                           VHA Policies Recognize Potential for Patient Abuse

          482.   In the field of primary care medicine, chaperones are commonly required for

examinations where the practitioner and patient are of opposite sexes because there is a risk of

abuse in these examinations. (8/31/20 Tr., 142:8-18).

          483.   Healthcare providers are mandated reporters to report abuse and [neglect]. (8/31/20

Tr., 142:19-23).

          484.   The VA had an abuse and [neglect] reporting directive. (8/31/20 Tr., 142:24 –

143:1).

          485.   VHA Directive 2012-026 addresses sexual assault and other defined public safety

incidents in VHA facilities. (8/31/20 Tr., 143:2-7; Exh. 27).

          486.   VHA Directive 2012-026 provides the facility director is responsible for ensuring

a written and established policy consistent with this directive is implemented by December 31,

2012. (8/31/20 Tr., 143:21-25; Exh. 27, p. 5).

          487.   VHA Directive 2012-026 requires a centralized and comprehensive policy on the

reporting and tracking of sexual assaults, sexual assault incidents, and other public safety incidents.

(8/31/20 Tr., 144:1-5; Exh. 27, p. 5).

          488.   The Leavenworth VA did not comply with VHA Directive 2012-026 because there

were obvious complaints of multiple instances of sexual abuse and it wasn’t until the very end that

the VA finally acted on it. (8/31/20 Tr., 144:6-12).

          489.   The VA Eastern Kansas Health Care System had a policy entitled Abuse, Neglect

Or Exploitation Policy dated February 5, 2010. (8/31/20 Tr., 144:13-18; Exh. 61).

          490.   The stated purpose of the Abuse, Neglect Or Exploitation Policy was to maintain a

policy, procedure and responsibility for the identification, protection and referral of abuse or



                                                  55
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 56 of 148




suspected abuse victims that are recognized in the VA Eastern Kansas Health Care System, VA

EKHCS, and to ensure that the same level of care is applied throughout the system while protecting

the patient’s rights, dignity and well-being. (8/31/20 Tr.,144:25 – 145:7; Exh. 61, p.1),

       491.    The EKHCS Abuse, Neglect Or Exploitation Policy is significant because the VA

recognized, as medicine does, that there is potential for sexual abuse in the medical care field in

primary care. (8/31/20 Tr., 145:8-20)

       492.    The VA EKHCS had a policy entitled Patient And Visitor Abuse dated May 21,

2013. (8/31/20 Tr., 145:21 – 146:12; Exh. 63).

       493.    The EKHCS Patient And Visitor Abuse policy defines patient abuse to include

actions against patients that involve physical, psychological, sexual or verbal abuse. (8/31/20 Tr.,

146:13-20; Exh. 63, p. 1).

       494.    The EKHCS Patient And Visitor Abuse policy provides employee “intent” to abuse

is not a requirement for patient abuse and the patient’s perception of how he/she was treated is an

essential component of the determination as to whether a patient was abused. (8/31/20 Tr., 146:13-

20; Exh. 63, p. 1).

       495.    The patient complaints contain instances where a patient of Wisner is expressing

the perception that they had been mistreated or abused. (8/31/20 Tr., 146:21 – 147:11).

       496.    The EKHCS Patient And Visitor Abuse policy defines patient abuse to include acts

of unkindness, mistreatment, unwelcomed teasing, threatening behavior, speaking harshly, rudely

or irritably to a patient, indifference, rude gestures, rough handling, physical assault, sexual acts

or overtures. (8/31/20 Tr., 147:16 – 148:1; Exh. 63, p.1).

       497.    The EKHCS Patient And Visitor Abuse policy requires the employee who

witnesses or who is the first to become aware of the incident will initiate and complete an electronic



                                                 56
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 57 of 148




incident report or report of contact and that any incident or allegation of a criminal nature will also

be reported to EKHCS police. (8/31/20 Tr., 148:6-13; Exh. 63, p. 1).

        498.    The EKHCS Patient And Visitor Abuse policy was not adhered to with respect to

patient complaints concerning Wisner. (8/31/20 Tr., 148:22-24).

        499.    The EKHCS Patient And Visitor Abuse policy requires the chief of quality

management to review the incident, gather additional information and forward to the chief of staff

and director for determination of investigation commencement. (8/31/20 Tr., 148:25 – 149:4; Exh.

63, p. 1).

        500.    The EKHCS Patient And Visitor Abuse policy requires the chief of staff to review

the report, develop any additional medical facts as necessary, determine the need for additional

investigation, and forward the report with documented comments and recommendation to the

board director. (8/31/20 Tr., 149:5-11; Exh. 63, p. 2).

        501.    The EKHCS Patient And Visitor Abuse policy requires the director, associate

director, chief of staff, associate director of patient care services, deputy chief of staff and assistant

director to review the facts presented, document comments and recommendations. (8/31/20 Tr.,

149:23 – 150:5; Exh. 63, p. 2).

        502.    There is no evidence that the EKHCS Patient And Visitor Abuse policy procedures

were being followed with respect to patient complaints concerning Wisner. (8/31/20 Tr., 150:6-

9).

        503.    Special Agent Kerry Baker testified that Wisner was in a position of power over his

patients. (Exh. 1, 199:21 – 201:2).

        504.    Several victims told Special Agent Kerry Baker that they thought Wisner was a

licensed physician. (Exh. 1, 69:3-13).



                                                   57
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 58 of 148




          505.   Richard Lawrenz worked as a patient advocate at the VA Leavenworth from 2008

through 2015. (Exh. 9, 13:22 – 15:9).

          506.   When Patient Advocate Richard Lawrenz received complaints about a healthcare

provider, he entered the information into a database called Patient Advocate Tracking System, or

PATS. (Exh. 9, 26:2 – 27:20, 35:11-15).

          507.   Patient Advocate Richard Lawrenz testified that other VA Leavenworth employees

used a different “Report of Contact” form but those complaints were not entered into the PATS

system. (Exh. 9, 129:8-20, 130:2-4, 130:14 – 131:6; See also, Exh. 76).

          508.   The VA social workers did not have access to the VA PATS system. (Exh. 10,

161:19-24).

          509.   VA Chief Quality Officer Michelle Boylan admitted that medical providers or

social workers would not have access to the PATS system, or centralized system for tracking

sexual assaults. (Exh. 3, 152:20-24; 153:10-15).

          510.   Even Richard Lawrenz’s supervisor, Mary Weier, did not have access to the PATS

system. (Exh. 9, 61:16-18 – 62:1-15).

          511.   Even the VA police do not have access to the PATS system. (Exh. 9, 107:24 –

108:3).

          512.   Patient Advocate Richard Lawrenz testified that he was angry to learn that other

social workers and medical providers received similar complaints about Wisner but he was

unaware of them. (Exh. 9, 259:23 – 260:2).

          513.   Neither the VA Police or the OIG’s office ever asked to examine Patient Advocate

Richard Lawrenz’s PATS system regarding Wisner. (Exh. 9, 39:20 – 40:11, 132:11 – 133:2).




                                                58
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 59 of 148




       514.    In fact, Patient Advocate Richard Lawrenz testified that no supervisor or manager

ever asked him questions about Wisner, before or after charges were filed. (Exh. 9, 41:12 – 42:5).

       515.    Rudy Klopfer testified that at least “some” of the complaints regarding Wisner

constitute a “public safety incident” as defined by the VHA Directive 1063. (Exh. 8, 217:19 –

222:4, Exh. 27).

       516.    Dr. Leeson testified that at least one of the Wisner complaints from 2012 were not

reported to the service line manager. (Exh. 10, 55:22 – 56:6).

       517.    Rudy Klopfer did not know that other VA employees were not aware that their co-

employees had received complaints regarding Wisner. (Exh. 8, 81:7-13).

       518.    On February 5, 2010, the VA Eastern Kansas Health Care System issued a Policy

Memorandum to identify and address suspected sexual abuse among the patient population in the

VA Eastern Kansas Health Care System. (Exh. 61).

       519.    On May 21, 2013, the VA Eastern Kansas Health Care System issued a Policy

Memorandum to address incidents of patient abuse in the VA Eastern Kansas Health Care System.

(Exh. 63).



                              Foreseeability of Wisner’s Conduct

       520.    Prior to being hired by the VA Leavenworth, Wisner had been charged with

indecent exposure in California. (Exh. 8, 94:24 – 95:4).

       521.    Special Agent Kerry Baker ran Wisner’s name through the NCIC (National

Criminal Information Center) and saw that he had been arrested in 1987 and charged with lewd

and lascivious conduct. (Exh. 1, 44:20 – 45:9).

       522.    Federal and state agencies have access to the NCIC. (Exh. 1, 47:7-25)



                                                  59
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 60 of 148




       523.    Wisner told Special Agent Kerry Baker that he had flashed his genitals and that it

was a “glory hole” situation. (Exh. 1, 45:20 – 46:10).

       524.    Background checks are supposed to be ran every 2-3 years, yet Rudy Klopfer is not

aware of any background checks being ran on Wisner after he was hired in 2008. (Exh. 8, 102:14

– 103:1).

       525.    VA Leavenworth failed to investigate why Wisner was previously rejected from

employment by another VA hospital. (Exh. 10, 148:16 – 149:11).

       526.    VA Social Worker Dawn Clouse received complaints about Wisner’s physical

exams. (Exh. 5, 30:23-31:2).

       527.    VA Social Workers have a duty to report suspected abuse of patients. (Exh. 5,

36:19-25).

       528.    Professionals at the VA, including social workers, were required to document

alleged abuse. (Exh. 61; Exh. 5, 52:3-16).

       529.    VA Social Worker Dawn Clouse was not aware of any centralized tracking system

for VA Leavenworth for reporting sexual assaults. (Exh. 5, 67:23-68:9).

       530.    VA Social Worker Dawn Clouse did not investigate any of the complaints she

received. (Exh. 5, 158:19-20).

       531.    VA Social Worker Dawn Clouse told Special Agent Kerry Baker that at the time

Wisner was at the VA Leavenworth, “she did not believe that there was a formal process in place”

for reporting patient complaints. (Exh. 1, 139:16-21, 180:16-21; Exh. 23).

       532.    VA Social Worker Dawn Clouse never brought this complaint to Rudy Klopfer’s

attention. (Exh. 8, 33:1-6).




                                                60
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 61 of 148




       533.     On February 17, 2012, Wisner’s supervisors, Dr. Anil Desai and Dr. Daniel Cline,

were aware that on at least 2 occasions, Wisner performed knee injections without having

privileges to perform those procedures. (Exh. 32, 1).

       534.     At the time he was hired, Patient Advocate Richard Lawrenz did not receive any

training. (Exh. 9, 16:19-23).

       535.     Patient Advocate Richard Lawrenz claimed in his deposition that the only

complaints he received about Wisner were patients who wanted to be reassigned to a difference

primary care physician. (Exh. 9, 79:3-19).

       536.     On February 21, 2012, VA Patient Advocate Richard Lawrenz received a report

from a patient identified for this record as John Doe T.S. who was “uncomfortable” with comments

made by Wisner during a medical visit and that Wisner used a scope to perform a rectal exam.

(Exh. 29, 1).

       537.     After receiving the report of contact from Patient John Doe T.S., Patient Advocate

Richard Lawrenz issued a “heads up” to Dr. Daniel Cline and the chief of medicine service, Dr.

Aniel Desai. (Exh. 9, 93:25 – 94:6, 94:24 – 96:9; See also, Exh. 29).

       538.     Patient Advocate Richard Lawrenz coded John Doe T.S.’s complaint as an

allegation of “negligence/malpractice.” (Exh. 9, 97:4-7; See also, Exh. 29).

       539.     Patient Advocate Richard Lawrenz testified that even though John Doe T.S.

reported feeling “violated,” he did not report John Doe T.S’s complaints to the VA police because

the patient was not “graphic” in his description of what occurred. (Exh. 9, 98:20 – 99:24, 100:6-

12; See also, Exh. 29).




                                                61
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 62 of 148




       540.    John Doe T.S. even reported to Patient Advocate Richard Lawrenz that Wisner

“used a scope to do a rectal exam for possible hemorrhoids.” (Exh. 9, 100:24 – 101:2, 231:13 –

11, 231:21 – 233:17; See also, Exh. 29).

       541.    Patient Advocate Richard Lawrenz testified that John Doe T.S.’s complaint was so

serious, that in seven and a half years, it was the only time he coded a complaint in the PATS

system as “Allegations of negligence/malpractice.” (Exh. 9, 103:1-11).

       542.    Instead of reporting this matter to the VA police as required, however, Patient

Advocate Richard Lawrenz’s recommendation was to change John Doe T.S.’s primary care

provider. (Exh. 9, 52:2-5; 52:25 – 53:2, 101:3-15; Exh. 29).

       543.    Patient Advocate Richard Lawrenz admitted that under the VA Patient and Visitor

Abuse policy, the definition of abuse included “sexual acts” and “overtures,” which would apply

to the allegations he received regarding Wisner. (Exh. 9, 181:19 – 183:4; See also, Exh. 63).

       544.    Patient Advocate Richard Lawrenz never received any training on the VA Patient

and Visitor Abuse Policy. (Exh. 9, 184:2-10).

       545.    Patient Advocate Richard Lawrenz never reported John Doe T.S.’s complaint to the

VA Police though he should have under, inter alia, the VA Patient and Visitor Abuse Policy. (Exh.

9, 186:7 – 187:13, 138:14-22, 238:25 – 239:6; See also, Exh. 29; Exh. 63).

       546.    Director Rudy Klopfer testified that Patient Advocate Richard Lawrenz never

talked to him. (Exh. 8, 23:24 – 24:7).

       547.    Director Rudy Klopfer testified that he did not learn of John Doe T.S.’s complaint

until after Wisner retired. (Exh. 8, 22:25 – 23:14).

       548.    In 2012, a patient identified for this record as John Doe N.A. made a complaint

regarding Wisner to VA social worker Dawn Clouse. (Exh. 8, 29:7-14, 29:22 – 30:8, 30:19 – 32:1).



                                                 62
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 63 of 148




       549.    According to the complaint, John Doe N.A. reported to VA Social Worker Dawn

Clouse that he felt uncomfortable with Wisner’s genital exams, that Wisner was inappropriate

during his exams, and the patient demanded a new provider. (Exh. 66 at 1, Exh. 8, 30:19 – 32:1).

       550.    Rudy Klopfer claimed that he was never informed of John Doe N.A.’s complaint.

(Exh. 8, 29:7-14, 29:22 – 30:8, 30:19 – 32:1).

       551.    Rudy Klopfer testified that, at a minimum, Dawn Clouse should have reported this

complaint to her supervisor. (Exh. 8, 258:16 – 259:6).

       552.    On March 29, 2012, VA police and the VA Office of Inspector General were aware

that a patient, identified for purposes of this record as John Doe J.D., alleged he had been sexually

assaulted by Wisner at a medical appointment. (Exh. 8, 20:5 – 20:11, 20:22 - 21:14, 161:13 –

164:18, 165:15 – 166:8; Exh. 85).

       553.    On March 29, 2012, John Doe J.D. reported to the Department of Veterans Affairs,

VA Police, that Wisner sexually assaulted him on March 28, 2012, in an exam room by putting

his hand down his underwear to his groin area without telling the patient he was going to do that.

(Exh. 40, at 1-2, (Exh. 8, 20:5 – 20:11, 20:22 - 21:14, 161:13 – 164:18, 165:15 – 166:8; Exh. 85;

Exh. 8, 21:16 – 22:8).

       554.    On March 29, 2012, John Doe J.D. was admitted to the VA acute psychiatry unit

stating he was homicidal towards Wisner. (Exh. 56, p. 1).

       555.    The allegations concerning John Doe J.D. occurred approximately one month and

one week before John Doe T.S.’s complaint. (Exh. 9, 106:11 – 108:3; See also, Exh. 29, Lawrenz

Exh. 4).

       556.    Patient Advocate Richard Lawrenz was not aware of John Doe J.D.’s allegations

against Wisner at the time he took the complaint from John Doe T.S. (Exh. 9, 106:11 – 108:3).



                                                 63
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 64 of 148




          557.   Patient Advocate Richard Lawrenz testified that if he had known about John Doe

J.D.’s complaint at the time he took John Doe T.S.’s complaint, he would have immediately

reported it to his supervisor and the VA police. (Exh. 9, 108:15 – 109:23).

          558.   In his deposition, Rudy Klopfer claimed that he had never seen the VA Police report

on John Doe J.D. (Exh. 8, 21:22 – 22:8).

          559.   Special Agent Kerry Baker testified that the 2012 complaint made by John Doe J.D.

were very similar to the allegations he investigated in 2014. (Exh. 1, 182:13-20).

          560.   The VA purportedly decided not to renew Wisner’s contract after the May 2014

complaints because there had been a prior complaint in 2012. (Exh. 1, 23:10-23, 24:6-16, 27:8-20,

43:1-5, 43:23 – 44:5; Exh. 16).

          561.   Dr. Leeson was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony on, inter alia, why Wisner was permitted to engage in

patient care after February of 2012 without a chaperone. (Exh. 10, 52:11 – 53:10, 149:12-18,

205:19 – 206:13).

          562.   Dr. Leeson testified that the VA should have investigated the claims that were made

in February of 2012. (Exh. 10, 55:1-21, 150:10 – 151:6, 151:7-23).

          563.   Dr. Leeson testified that after looking for evidence, he could find no evidence that

the VA investigated the complaint made in February of 2012. (Exh. 10, 149:22 - 150:9, 151:24 –

152:4).

          564.   Dr. Leeson testified that the failure to report the 2012 Wisner complaint to the

service line manage was a “failure on the part of the V.A.” (Exh. 10, 56:7-9).




                                                  64
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 65 of 148




       565.    On April 2, 2013, the VA received a report from a patient, identified for purposes

of this record as John Doe J.E., who stated he did not feel that Wisner had his best interests at heart

and the veteran requested another provider. (Exh. 55, at 1; Exh. 8, 26:19 – 28:3).

       566.    According to the complaint, Wisner told John Doe J.E. that he could “put more pain

medication up his rear end and it wouldn’t do any good.” (Exh. 8, 28:4-11).

       567.    John Doe J.E.’s complaint against Wisner was made approximately six (6) months

after John Doe J.D.’s complaint. (Exh. 9, 114:25 – 115:3, 115:12-16; See also, Exh. 55).

       568.    Patient Advocate Richard Lawrenz testified that if he had known about John Doe

J.E.’s complaints against Wisner, coupled with the complaints from John Doe J.D. and John Doe

T.S., he would have gone to his supervisor, Wisner’s supervisor, and possibly the police. (Exh. 9,

114:2-19, 115:12 – 116:5, 118:13).

       569.    In fact, Patient Advocate Richard Lawrenz testified that he did not have the

discretion, but had a duty to report these complaints. (Exh. 9, 117:18 – 118:9).

       570.    Rudy Klopfer claimed that this incident was never reported to him until sometime

in 2016 – after Wisner had already been allowed to retire. (Exh. 8, 26:22 – 28:25).

       571.    Rudy Klopfer testified that there was no investigation of this report. (Exh. 8, 28:12-

25).

       572.    On September 20, 2013, VA employee Richard Lawrenz received a report from a

veteran requesting a new provider because he would be more comfortable with someone other than

Wisner. (Exh. 99, at 1).

       573.    On January 23, 2014, VA social worker Melanie Lehman received a report from a

veteran who reported feeling “uncomfortable” and “creeped out” by his medical visits with

Wisner; the veteran reported having two testicular exams in a two-week time frame; and the



                                                  65
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 66 of 148




veteran stated the testicular exams felt “different” compared to testicular exams he had in the past

by other providers. (Exh. 76, at 1).

          574.   On February 12, 2014, VA employee Richard Lawrenz received a report from a

veteran requesting a new provider because the PCP told him the pharmacy didn’t send narcotics

by UPS anymore. (Exh. 100, at 1).

          575.   On February 20, 2014, a patient identified for the purposes of this record as John

Doe M.S. made a complaint regarding Wisner’s genital exams. (Exh. 8, 33:9 – 34:1, 171:9 – 20,

172:5 – 173:13. Exh. 76, Exh. 85).

          576.   Mark Wisner’s supervising physician, Dr. Daniel Cline, was made aware of John

Doe M.S.’s complaint and purportedly looked into it. (Exh. 8, 35:25 – 36:19).

          577.   Rudy Klopfer claimed that nobody ever brought this complaint to his attention until

May of 2014. (Exh. 8, 33:9 – 34:1, 35:4-16).

          578.   On March 6, 2014, Dr. Cline sent an email to Dr. Desai, referring to a patient

complaining of inappropriate genital exams by Wisner, that the patient had come to the VA on

January 2, 2014, and met with social worker Dawn Clouse. (Exh. 77; 7/7/2020 Tr., 135:18 –

136:8).

          579.   On March 28, 2014, supervising physician Daniel Cline sent an email to Wisner

reviewing recent discussions instructing Wisner to “Always ask permission to examine a patient,

particularly for genitourinary examinations” and to “Ask patients if they would like a chaperone

to be present.” (Exh. 78, at 1).

          580.   On May 15, 2014, a patient identified for the purpose of this record as John Doe

A.C. made a complaint regarding Wisner’s conduct during a physical exam. (Exh. 8, 37:4-17).

          581.   The report was made to social worker Dawn Clouse. (Exh. 8, 37:4-17).



                                                 66
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 67 of 148




       582.       Patient advocate Richard Lawrenz was also apprised of this complaint. (Exh. 8,

38:21 – 39:10).

       583.       Though it was not, Patient Advocate Richard Lawrenz testified that John Doe

A.C.’s complaint should have been entered into the PATS system. (Exh. 9, 142:10 – 143:1; See

also, Exh. 65).

       584.       The patient reported that John Doe A.C. stayed in the examination room in order to

get his medications. (Exh. 80).

       585.       John Doe A.C. thought that he would not get his medications if he left. (Exh. 80).

       586.       Rudy Klopfer claimed that neither Richard Lawrenz nor Dawn Clouse ever reported

this complaint to him. (Exh. 8, 37:4-17).

       587.       Richard Lawrenz had received prior reports similar to those made by John Doe

A.C.. (Exh. 8, 39:11 – 40-6).

       588.       Dawn Clouse had received prior repots similar to those made by John Doe A.C...

(Exh. 8, 39:11 – 40-6).

       589.       Rudy Klopfer testified that Richard Lawrenz and Dawn Clouse should have noted

the fact that prior reports similar to John Doe A.C.’s should have been noted in the Report of

Contact. (Exh. 8, 40-7-13).

       590.       In May 2014, the VA received additional patient complaints concerning Wisner’s

conduct and Wisner’s comments during physical examinations. (Exh. 80, 65, 102).

       591.       Dr. Leeson testified that he could not find any evidence of any follow-up or

investigations into any of the complaints made against Wisner prior to his retirement. (Exh. 10,

135:12-22).




                                                  67
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 68 of 148




       592.    This included failure to investigate a complaint from a patient who reported that

Wisner used an instrument to conduct an anal exam for hemorrhoids when Wisner was not even

authorized to perform anoscopies. (Exh. 10, 135:23-14).

       593.    Records indicated that a complaint against Wisner from 2012 was to be submitted

to peer review; however, Dr. Leeson could find no evidence that his actually happened. (Exh. 10,

137:1-21).

       594.    Dr. Leeson testified that he did not see anything “at all” to verify that the VA

followed its own visitor abuse policy in investigating the 2012 complaints against Wisner. (Exh.

10, 208:24 – 210:12, 211:3-9, 211:11 – 212:1).

       595.    Dr. Leeson testified that the same reporting/investigation process used regarding a

similar VA sex abuse case should have been followed regarding the 2012 allegations against

Wisner, but they were not followed. (Exh. 10, 212:8 – 213:9, 213:11-15, 213:25 – 214:4, 214:14-

20. See also, Exh. 51).

       596.    Dr. Leeson testified that mistakes were made by the VA in their responses to

complaints made against Wisner. (Exh. 10, 145:20-24).

       597.    Dr. Leeson agreed that VA employees did not do their jobs in supervising Wisner

and properly investigating complaints made about Wisner. (Exh. 10, 163:21 – 164:12).

       598.    Denni Woodmansee testified that the VA Leavenworth director, Rudy Klopfer, is

responsible for investigating what happened to ensure it would not happen again. (Exh. 14, 151:20

– 152:13).

       599.    Rudy Klopfer testified that though it is his duty to make sure staff did not violate

any policies or standards of care, he never conducted an internal review/investigation, either before

or after Wisner retired. (Exh. 8, 74:9 – 75:25, 83:24 – 84:21, 106:14 – 109:5, 121:2 – 122:11,



                                                 68
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 69 of 148




122:14 – 125:8, 125:15 – 126:25, 128:2-9, 141:15 – 142:6, 142:11 – 143:2, 144:1 – 4, 145:6 –

145:18, 147:11 – 149:19, 149:24 – 154:22, 166:19 – 169:22, 174:5 – 175:14, 175:25 – 176:20,

177:15 – 179:10, 180:1-16, 181:21-182:7, 182:8 – 183:12, 183:23 – 185:13, 185:20 – 187:1,

188:21 – 190:10, 190:25 – 191:18, 192:10:25, 214:23-25, 215:3-8, 215:15 – 217:6, 260:18 – 23,

261:8 – 264:2, 267:2 – 25; Exh. 86; Exh. 87; Exh. 88; Exh. 89; Exh. 64; Exh. 35).

       600.       Under VHA Directive 2012-026, the VA Leavenworth director, Dr. Rudy Klopfer,

was responsible for ensuring that all employees are provided “with knowledge or information

about actual or possible violations of criminal law related only to public safety and sexual assault

issues within VA programs." (Exh. 14, 120:18 – 122:4. See also, Exh. 27).

       601.       Under VHA Directive 2012-026, the VA Leavenworth director, Dr. Rudy Klopfer,

was responsible for “[e]nsuring that all employees are informed about the requirement to report

instances or allegations of sexual assault." (Exh. 14, 193:23 – 194:8, 231:19 – 232:14. See also,

Exh. 27).

       602.       Patient Advocate Richard Lawrenz does not recall if he ever saw VHA Directive

2012-026, nor does he remember ever receiving any training on it. (Exh. 9, 176:16 – 177:2; See

also, Exh. 27).

       603.       Patient Advocate Richard Lawrenz does not believe that the VA Leavenworth

Director, Rudy Klopfer, ever “implemented a centralized and comprehensive policy on the

reporting and tracking of sexual assaults, sexual assault incident and other public safety incidents.”

(Exh. 9, 177:3-21).

       604.       Denni Woodmansee testified that the social workers, patient advocates, and

supervising physicians at VHA Leavenworth were required to know that under VHA Directive

2012-026, sexual assault is defined as “any type of sexual contact or attempted sexual contact that



                                                 69
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 70 of 148




occurs without the explicit consent of the recipient of the unwanted sexual activity.” (Exh. 14,

195:22 – 196:4. See also, Exh. 27).

       605.    Denni Woodmansee testified that the social workers, patient advocates, and

supervising physicians at VHA Leavenworth were required to know that under VHA Directive

2012-026, sexual assaults “may involve psychological coercion, physical force, or victims who

cannot consent due to mental illness or other factors". (Exh. 14, 196:5-12. See also, Exh. 27).

       606.    Denni Woodmansee testified that the social workers, patient advocates, and

supervising physicians at VHA Leavenworth were required to know that under VHA Directive

2012-026, the definition of sexual assaults included “molestation” and “fondling.” (Exh. 14,

196:13-20. See also, Exh. 27).

       607.    Patient Advocate Richard Lawrenz testified that he never received training on the

VA’s “Abuse, Neglect or Exploitation Policy,” (Exh. 9, 165:20 – 166:11; See also, Exh. 61).

       608.    The VA’s policy states, "If abuse could possibly have been by staff member, it

should be reported on VAF 10-2633, Report of Special Incident Involving a Beneficiary.· And, in

any event, if the abuse occurred on VA property, VA police should be immediately notified." (Exh.

9, 166:20 – 167:2; See also, Exh. 61).

       609.    Patient Advocate Richard Lawrenz admitted that he was not trained on, nor was he

aware of this policy, or that he was supposed to report such complaints to the VA police. (Exh. 9,

167:6 – 168:25, 170:15-23, 171:1-24, 172:25 – 173:6; See also, Exh. 61; Exh. 108).

       610.    Patient Advocate Richard Lawrenz testified that despite clear written policies on

reporting sexual complaints, he oftentimes made judgment calls, to went by a “gut feeling” as to

whether the complaint should be reported and to whom. (Exh. 9, 239:7 – 241:9).




                                                70
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 71 of 148




        611.    Though he was a mandatory reporter, Patient Advocate Richard Lawrenz testified

that he received complaints against Wisner wherein he was “on the fence” about reporting to the

VA Police. (Exh. 9, 275:3 - 17).

        612.    Patient Advocate Richard Lawrenz testified that when he received a complaint

about a healthcare provider his first step was to determine if the “person is really giving a legitimate

complaint.” (Exh. 9, 34:4-10).

        613.    Patient Advocate Richard Lawrenz testified that the VA Leavenworth did not have

any policy or rule on how to handle or investigate complaints of sexual exploitation against VA

health care providers. (Exh. 9, 47:13-18, 49:11).

        614.    Even though his job required him to “detect patterns of behavior and take actions

to stop it from happening, ”Patient Advocate Richard Lawrenz testified that he did not “have time”

to research patient complaints against healthcare providers. 120:22-25, 121:18 – 122:8, 124:3-24,

125:8 – 10, 177:22 – 178:24 – 179:11; 179:20 – 181:11; See also, Exh. 99).

        615.    In fact, Patient Advocate Richard Lawrenz characterized such investigations as

“fishing” expeditions. (Exh. 9, 133:3 – 134:5).

        616.    Patient Advocate Richard Lawrenz admitted that he is “duty bound” to report any

allegations of sexual exploitation against a VA health care provider to the service line manager.

(Exh. 9, 49:12 – 50:3).

        617.    Patient Advocate Richard Lawrenz testified that he had access to the VA

Leavenworth tracking system for patient medical records, CPRS. (Exh. 9, 145:4 – 146:12).

        618.    At least one of the complaints against Wisner was recorded in the CPRS system,

however Patient Advocate Richard Lawrenz never looked for it. (Exh. 9, 143:6-19, 144:2-15,

145:4 – 146:12; See also, Exh. 102).



                                                  71
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 72 of 148




       619.       Patient Advocate Richard Lawrenz testified that if he had authored or seen all of

the complaints against Wisner he would have “see[n] a pattern.” (Exh. 9, 162:3-25).

       620.       Under VHA Directive 2012-022, the VA Leavenworth was to follow the policy of

the state of Kansas in terms of reporting allegations of sexual abuse. (Exh. 14, 199:8 – 200:23. See

also, Exh. 27).

       621.       In addition to reporting Wisner complaints to their supervisors and the VA Police,

Wisner’s co-workers were required by law to report these incidents to the state of Kansas. (Exh.

14, 199:8 – 200:23, 201:4 – 202:3, 202:8 – 203:22. See also, Exh. 27).

       622.       Even if the allegation did not rise to the level or reporting it to the state, all of the

allegations made against Wisner should have been reported to the patient advocate and the service

chief. (Exh. 14, 206:1-11).

       623.       Denni Woodmansee testified that the patient advocate’s job is to investigate

complaints. (Exh. 14, 207:18 – 208:17).

       624.       Denni Woodmansee testified that “some [VA] employees” failed their patients.

(Exh. 14, 236:3-11).

       625.       Rudy Klopfer testified that the VA Leavenworth violated its own policies and

intentionally withheld information regarding Wisner-related complaints from his patients. (Exh. 8,

239:16 – 243:9, 278:12 – 279:5; Exh. 27).

       626.       Dr. Leeson testified that under national policy, the VA is required to disclose

adverse events, such as complaints to its patients. (Exh. 10, 27:6-11, 27:21 – 28:15; Exh. 109).

       627.       Denni Woodmansee was produced by the United States pursuant to a Rule 30(b)(6)

deposition notice to provide testimony on, inter alia, “VA policies that required Wisner’s

coworkers to report any other party allegations of patient abuse involving VA health care workers."



                                                     72
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 73 of 148




(Exh. 14, 112:18 – 113:20).

       628.    Denni Woodmansee testified that Wisner’s coworkers were required to “report . . .

any activities that they had significant suspicions of or belief that there was sexual abuse

occurring.” (Exh. 14, 115:1-12, 118:7-24).

       629.    Under the VA Patient Bill of Rights, and the Code of Federal Regulations, the VA

had an obligation to reach out to all of Wisner’s potential victims and notify them that they may

have been harmed. (Exh. 14, 243:6 – 146:17).

       630.    Special Agent Kerry Baker interviewed over one hundred patients who made

allegations regarding sexual impropriety against Wisner. (Exh. 1, 197:17 – 198:6).

       631.    All of the healthcare providers at VA Leavenworth were mandatory reporters under

38 CFR. (Exh. 1, 123:15 – 124:16).

       632.    Special Agent Kerry Baker testified that there were “a lot of fails” in terms of

detecting Wisner’s conduct among VA Leavenworth employees, including, but not limited to, his

supervising physician and the patient advocate. (Exh. 1, 180:3:15, 211:14 – 212:13).

       633.    Special Agent Kerry Baker also testified that his investigation showed that there

was “a lack of oversight” and “accountability.” (Exh. 1, 185:23 – 186:13).

       634.    Special Agent Kerry Baker also testified that he strongly felt that this should not

have happened “to this degree” and he felt that the VA let its patients down. (Exh. 1, 185:23 –

186:13).

       635.    Patient complaints concerning Wisner date back to 2011. (8/31/20 Tr., 150:10-25).

       636.    Overall, the complaints indicate red flag upon red flag where there are deviations

throughout the complaints of the standard of care as it relates to physical exams and particularly

genital exams. (8/31/20 Tr., 151:3-16).



                                               73
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 74 of 148




          637.   On February 17, 2012, Dr. Anil Desai and Dr. Daniel Cline were aware that Wisner

exceeded his privileges on at least two occasion by carrying out procedures he did not have

approved privileges to carry out. (8/31/20 Tr., 151:22 – 152:22; Exh. 32).

          638.   Dr. Desai recommended Wisner not carry out such procedures he did not have

privileges for, which is not an adequate response. (8/31/20 Tr., 152:23 – 154:12; Exh. 32).

          639.   On February 21, 2012, Richard Lawrenz, a patient advocate, received a report from

a veteran who felt “uncomfortable” with some conversation Wisner made during a clinic visit; that

the veteran was “very upset” with what went on; that Wisner stated the veteran was so easy he

could make pictures and post them on Facebook; that Wisner asked the veteran if he had ever been

violated and then said “okay, I just did” after using a scope to do a rectal exam. (8/31/20 Tr.,

153:13 – 155: 9; Exh. 29).

          640.   Mr. Lawrenz noted the veteran was embarrassed to describe Wisner’s conduct in

front of his girlfriend who was not in the room during the exam as seen by his blushing face.

(8/31/20 Tr., 155:4-13; Exh. 29).

          641.   It is significant that a patient’s perceptions of what occurred are such that the

veteran was noted to be embarrassed and blushing recounting the event. (8/31/20 Tr., 155:20 –

156:7).

          642.   Mr. Lawrenz suggested the veteran could change providers as the veteran voiced

not returning to the VA. (8/31/20 Tr., 155:14-19; Exh. 29).

          643.   Providing a different provider is not an adequate response given what was reported

by the veteran. (8/31/20 Tr., 156:18-21).




                                                 74
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 75 of 148




       644.    On March 29, 2012, a veteran being admitted to the acute psychiatry unit stated he

was sexually assaulted by his VA primary care provider, identified as Wisner, on March 28, 2012,

during an examination. (8/31/20 Tr., 156:22 – 157:25; Exh. 56).

       645.    The veteran stated the provider put his hand down his underwear to his groin area

without letting him know what he was going to do and later grabbed his bottom and moved him

out of the way, which is a red flag. (8/31/20 Tr., 158:8-14; Exh. 56).

       646.    The veteran stated he was homicidal towards the provider and the provider should

be kept out of the VA. (8/31/20 Tr., 158:15-20; Exh. 56).

       647.    The fact that the patient perceived what occurred in the examination room with

Wisner caused him to be homicidal towards Wisner is significant and should send up red flags.

(8/31/20 Tr., 158:21 – 159:6).

       648.    After the VA police contacted Wisner and received Wisner’s account of the clinic

visit and physical examination of the patient’s genital area, the investigation was closed as

unsubstantiated on March 30, 2012. (8/31/20 Tr., 159:7 – 161:2; Exh. 56, p. 2; Exh. 40).

       649.    Dr. Cline testified that if there were two complaints, Wisner should have been

removed from clinical practice. (8/31/20 Tr., 161:12-24).

       650.    On May 4, 2016, a veteran expressed concern that in 2102 he told social worker

Dawn Clouse that he felt uncomfortable with Wisner’s exams, that Ms. Clouse told him he had

nothing to worry about, and that the veteran told Ms. Clouse Wisner was inappropriate during his

exams and the veteran demanded a new provider. (8/31/20 Tr., 164:11 – 166:5; Exh. 66)

       651.    When the veteran asked for copies of his record, he noted that Ms. Clouse was

always extremely thorough in her progress notes with the two exceptions of the times he spoke

negatively about Wisner. (8/31/20 Tr., 166:10-16; Exh. 66).



                                                75
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 76 of 148




       652.    On April 2, 2013, the VA received a report from a veteran who recently moved

back to the area, had Wisner for his PCP before and was reassigned to him, and requested another

provider because he did not feel that Wisner has his best interests at heart. (8/31/20 Tr., 167:2-23;

Exh. 55).

       653.    The veteran stated in reference to wanting an increase in pain medication, he was

told by Wisner that he could put more pain medication up his rear and it wouldn’t do any good,

which he took offense to, and the veteran was told to stop his oxycodone cold turkey, which he

knows isn’t right. (8/31/20 Tr., 168:3-20; Exh. 55).

       654.    On September 20, 2013, patient advocate Richard Lawrenz received a report from

a veteran wanting a new PCP, referring to Wisner, because he would be more comfortable with

somebody else. (8/31/20 Tr., 168:21 – 170:7; Exh. 99).

       655.    On February 20, 2014, social worker Melanie Lehman issued a report stating a

veteran was seen by her on January 23, 2014, for psychotherapy and the veteran discussed feeling

uncomfortable with his medical care at the Leavenworth VAMC, specifically with his recent

medical visits with Wisner. (8/31/20 Tr., 172:23 – 174:1; Exh. 76).

       656.    The veteran reported having two testicular exams in a two-week time frame, that

he was unsure of the medical necessity of those exams, that the medical visits made him feel

“creeped out” and he was unsure if he wanted to continue his medical care at the facility. (8/31/20

Tr., 174:2-9; Exh. 76).

       657.    On February 20, 2014, the veteran discussed with Mr. Lehman that he continued to

feel upset about his medical visits with Wisner, and stated the testicular exams felt “different”

compared to testicular exams by other providers. (8/31/20 Tr., 174:6-24; Exh. 76).




                                                 76
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 77 of 148




       658.    Following February 20, 2014 report, Wisner went on to conduct another genital

exam on Plaintiff. (8/31/20 Tr., 175:21-23).

       659.    On March 6, 2014, Dr. Cline sent an email to Dr. Desai, referring to a patient

complaining of inappropriate genital exams by Wisner, that the patient had come to the VA on

January 2, 2014, and met with social worker Dawn Clouse. (8/31/20 Tr., 175:24 – 177:2; Exh.

77).

       660.    Dr. Cline’s March 6, 2014, email clearly indicates there was no medical

substantiation for the exams, and the inappropriate comments and actions by Wisner. (8/31/20

Tr., 177:2 – 178:15)

       661.    On March 28, 2014, supervising physician Daniel Cline sent an email to Wisner

reviewing recent discussions instructing Wisner to “Always ask permission to examine a patient,

particularly for genitourinary examinations” and to “Ask patients if they would like a chaperone

to be present.” (8/31/20 Tr., 178:16 – 180:8; Exh. 78, p. 1).

       662.    Dr. Cline’s response was not adequate because there was red flag after red flag

going back for years with an escalation in Wisner’s behavior over those years, which demonstrates

a complete disregard for the safety and welfare of VA patients. (8/31/20 Tr., 180:9 – 181:1).

       663.    On May 15, 2014, patient advocate Richard Lawrenz received a report from a

veteran who was upset over his interactions with Wisner, including comments by Wisner about

the veterans penis, ejaculation, and referring to the veteran as a stud. (8/31/20 Tr., 181:2 – 182:19;

Exh. 80).

       664.    The veteran reported Wisner stretched his testicles, fondled his penis, touched him

inappropriately during the prostate exam, and made inappropriate comments to the veteran’s

friend. (8/31/20 Tr., 182:182:15 – 183:7; Exh. 80).



                                                 77
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 78 of 148




         665.   Mr. Lawrenz noted he did not have to ask why he didn’t speak up or leave because

the veteran volunteered that he stayed in the examination only to get his [medications]. (8/31/20

Tr., 183:8-15; Exh. 80, p. 2).

         666.   The report on May 15, 2014 reflects an escalation in Wisner’s behavior. (8/31/20

Tr., 183:16-23).

         667.   On May 20, 2014, social worker Dawn Clouse received a report from the same

veteran reporting that he was sexually assaulted by Wisner on May 15, 204, that Wisner made

inappropriate comments, and that the veteran did not leave the appointment even though he was

sexually assaulted because he needed his pain medication. (8/31/20 Tr., 183:24 – 185:23; Exh. 64).

         668.   Overall, the reports demonstrate red flag after red flag, escalation in Wisner’s

behavior over the years, and complete disregard for the veteran’s welfare and safety, and that

Wisner should have been removed from his duties a long time ago. (8/31/20 Tr., 187:25 – 188:9).



                                    Plaintiff’s Military Service

         669.   Plaintiff wanted to be in the United States Marine Corps since a very young

age. (9/3/20 Tr., 51:6-12).

         670.   Plaintiff wanted to be in the Marines because his dad was a Marine. (9/3/20 Tr.,

51:13-20).

         671.   Plaintiff wanted to be in the Marines because it represented the greatest challenge

of all the services. (9/3/20 Tr., 51:13-20).

         672.   Plaintiff comes from a family of men who served their country. (9/3/20 Tr., 51:24-

52:1).




                                                78
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 79 of 148




       673.       The Delayed Entry Program is a program used by recruiters to help candidates get

immersed in the culture of the military and especially the Marine Corps. (9/3/20 Tr., 52:8-13).

       674.       Plaintiff entered the Delayed Entry Program shortly after his 17th birthday. (9/3/20

Tr., 52:14-19).

       675.       Plaintiff signed the military contract and took the oath when entering the delayed

entry program. (9/3/20 Tr., 52:20-25).

       676.       Recruit training is what Marines call boot camp. (9/3/20 Tr., 53:1-4).

       677.       Plaintiff went to recruit training at the Marine Corps Depot in San Diego,

California. (9/3/20 Tr., 52:53:5-7).

       678.       Plaintiff did well at boot camp, and was in a leadership position 75-80% of the

time. (9/3/20 Tr., 53:8-13).

       679.       The Eagle, Globe and Anchor is the Marine Corps emblem. (9/3/20 Tr., 53:14-19).

       680.       The Marine Corps emblem represents the capacity of the Marine Corps and that

they can be anywhere in the world in 24 hours. (9/3/20 Tr., 53:14-19).

       681.       It is a significant experience in the Marine Corps to be handed an Eagle, Globe and

Anchor. (9/3/20 Tr., 53:20-24).

       682.       Plaintiff received his first Eagle, Globe and Anchor, and was first called “Marine”

on August 31, 2001 at his graduation. (9/3/20 Tr., 53:24-54:7).

       683.       The crucible is a Marine Corps training evolution that consists of nearly 100 miles

of hiking over a four-day period. (9/3/20 Tr., 54:10-23).

       684.       During the crucible, recruits get minimal sleep. (9/3/20 Tr., 54:10-23).




                                                   79
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 80 of 148




       685.       The crucible training is designed to break a person down physically and mentally,

leaving only the fire inside that leads to an element of working together and brotherhood. (9/3/20

Tr., 54:10-23).

       686.       Plaintiff chose the infantry as his military occupational specialty. (9/3/20 Tr.,

58:18-23).

       687.       Plaintiff chose the infantry because it presented the greatest challenge. (9/3/20 Tr.,

58:24-59:3).

       688.       Plaintiff attended the Marine Corps School of Infantry at Camp Pendleton,

California. (9/3/20 Tr., 59:4-8).

       689.       After the School of Infantry, Plaintiff was sent to his first permanent duty

station. (9/3/20 Tr., 59:13-18).

       690.       Plaintiff was sent to the marine barracks 8th and I in Washington, D.C. (9/3/20 Tr.,

59:19-24).

       691.       Plaintiff was in the silent drill school at first, but then went to a standard honor

bearer platoon. (9/3/20 Tr., 59:25-60:3).

       692.       In the honor bearer platoon, Plaintiff was primarily responsible for funerals at

Arlington National Cemetery. (9/3/20 Tr., 60:16-22).

       693.       After Plaintiff went to the fleet, he had to lay to rest someone he knew. (9/3/20 Tr.,

61:13-14).

       694.       In November 2003, Plaintiff was transferred to first battalion, fourth marines in

Camp Pendleton, where marine force units deploy overseas. (9/3/20 Tr., 61:19-25).




                                                   80
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 81 of 148




       695.    A West Pac is a type of deployment that marines do when they are attached to a

Navy vessel. They tour the Western Pacific, which is why they are called a West Pac. (9/3/20 Tr.,

62:1-14).

       696.    Plaintiff’s West Pac started in San Diego, sailed to Hawaii for training for a week,

then across the Pacific Ocean, through the Indian Ocean, through Straits of Hormuz and into the

Kuwait Navy base where they crossed into Iraq. (9/3/20 Tr., 62:1-14).

       697.    A Marine Expeditionary Unit (“MEU”) is a expeditionary force that did the West

Pac deployment Plaintiff described. (9/3/20 Tr., 62:16-21).

       698.    A MEU is known as America’s 911 force. (9/3/20 Tr., 63:15-24).

       699.    Plaintiff’s MEU was the first time since Vietnam that marines attached to a Navy

Vessel were separated from the vessel. The Navy ships went home and the marines stayed in

Iraq. (9/3/20 Tr., 62:22-63:6).

       700.    Plaintiff was certified Special Operations Capable (“MEUSOC”). (9/3/20 Tr.,

63:7-14).

       701.    Plaintiff’s MEU was sent to Iraq. (9/3/20 Tr., 63:25-64:4).

       702.    Plaintiff had a number of responsibilities which in Iraq. (9/3/20 Tr., 64:18-65:12).

       703.    Plaintiff was station of a Fallujah Hotel. (9/3/20 Tr., 64:18-65:12).

       704.    While in Iraq, Plaintiff had people shoot at him. (9/3/20 Tr., 65:13-15).

       705.    Under the rules of engagement, Plaintiff was not always allowed to return

fire. (9/3/20 Tr., 65:18-20).

       706.    Plaintiff was in the Battle of Najaf for 22 days. (9/3/20 Tr., 65:21-23).

       707.    Plaintiff received training on how to clear houses, huts, hotels and other

structures. (9/3/20 Tr., 66:3-13).



                                                81
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 82 of 148




       708.    While in Iraq, Plaintiff had to clear houses, huts and other structures. (9/3/20 Tr.,

66:16-20).

       709.    Plaintiff cleared more than 50, but less than 100, structures. (9/3/20 Tr., 66:16-20).

       710.    It is stressful to go into these houses because Plaintiff didn’t know what was on the

other side of the door. (9/3/20 Tr., 66:21-67:4).

       711.    Clearing structures is mentally exhausting. (9/3/20 Tr., 67:5-6).

       712.    Clearing structures is terrifying. (9/3/20 Tr., 67:7-8).

       713.    When in a combat zone, patrol is a squad of marines that go on a route and look for

contact. (9/3/20 Tr., 67:9-18).

       714.    Going on patrol involves leaving the safety of a defended position and going out

and looking for enemy contact. (9/3/20 Tr., 67:9-18).

       715.    Going on patrol is stressful. (9/3/20 Tr., 67:19-20).

       716.    Going on patrol is actually looking to get into a fight. (9/3/20 Tr., 67:21-22).

       717.    There are foot patrols and mounted patrols. (9/3/20 Tr., 68:1-10).

       718.    Plaintiff estimates he went on 10-15 mounted patrols. (9/3/20 Tr., 68:11-14).

       719.    Plaintiff estimates he went on 20-25 foot patrols. (9/3/20 Tr., 68:15-17).

       720.    The person on point during a patrol is at the very front of the formation and the

most exposed to the enemy. (9/3/20 Tr., 68:22-69:1).

       721.    In practicality, if there is an ambush, the person on point is going to be the first one

hit. (9/3/20 Tr., 69:2-4).

       722.    The same person is not on point every patrol; there is a rotation. (9/3/20 Tr., 69:5-

9).

       723.    Plaintiff was on point probably five times. (9/3/20 Tr., 69:23-25).



                                                 82
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 83 of 148




       724.    There are some battles in Iraq that stick with Plaintiff more than others - the battle

of Alu Mon Cemetery in Najaf and Kuja. (9/3/20 Tr., 70:1-18).

       725.    The battle at Kufa was a raid on a technical college where Plaintiff was exposed to

friendly fire that was particularly frightening. (9/3/20 Tr., 70:1-18).

       726.    The battle of Najaf took place in a cemetery after a mountain patrol took

fire. (9/3/20 Tr., 70:20:71:14:).

       727.    The structures in the cemetery made it more difficult to maneuver engage in

combat. (9/3/20 Tr., 72:7-22).

       728.    The restrictions of the cemetery increased the stress and fear Plaintiff felt. (9/3/20

Tr., 73:17-74:6).

       729.    The restrictions of the cemetery increased Plaintiff’s exposure to enemy fire.

(9/3/20 Tr., 70:1-18).

       730.    Under the cemetery were catacombs that the insurgents had tunnelled through, so

Plaintiff never knew where they would pop up. (9/3/20 Tr., 74:7-17).

       731.    The battle in the cemetery lasted 22 days. (9/3/20 Tr., 75:6-8).

       732.    While in the Battle of Najaf, Plaintiff received incoming small weapons

fire. (9/3/20 Tr., 75:9-11).

       733.    While in the Battle of Najaf, Plaintiff received incoming heavy machine gun

fire. (9/3/20 Tr., 75:12-13).

       734.    While     in     the   Battle   of   Najaf,   Plaintiff   received   incoming   mortars

constantly. (9/3/20 Tr., 75:14-21).

       735.    While in the Battle of Najaf, the receipt of incoming mortar fire was unnerving for

Plaintiff. (9/3/20 Tr., 75:22-23).



                                                    83
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 84 of 148




       736.       While in the Battle of Najaf, Plaintiff received incoming fire from rocket propelled

grenades (“RPG”). (9/3/20 Tr., 76:3-5).

       737.       RPGs were a daily occurrence. (9/3/20 Tr., 76:6-9).

       738.       Being in battle for 24 hours a day, for 22 days was physically and emotionally

exhausting, frightening, and terrifying. (9/3/20 Tr., 77:10-16).

       739.       While in Iraq, Plaintiff took human lives with his service rifle. (9/3/20 Tr., 76:17-

19).

       740.       While in Iraq, Plaintiff took human lives with his M203 grenade launcher. (9/3/20

Tr., 76:22-24).

       741.       Plaintiff witnessed his fellow Marines take human lives. (9/3/20 Tr., 76:25-77:1).

       742.       Plaintiff witnessed his fellow marines be killed. (9/3/20 Tr., 77:2-3).

       743.       Plaintiff witnessed his fellow marines be maimed. (9/3/20 Tr., 77:4-5).

       744.       Plaintiff lost three marines that he was really close with: Parkerson, Patterson, and

Maehr. (9/3/20 Tr., 79:5-12).

       745.       There was a policy against leaving behind U.S. military gear after you leave a

combat zone because insurgents would use it as propaganda. (9/3/20 Tr., 79:21-80:2).

       746.       At this time, names were taped to the back of helmets. (9/3/20 Tr., 80:3-5).

       747.       At this time, the insurgents paraded around a helmet with a name on it, it was picked

up by the news, and that is how the soldier’s family learned of the death. (9/3/20 Tr., 80:6-10).

       748.       An order came from the battalion commander that no gear was to be left behind,

even if someone was killed in action. (9/3/20 Tr., 80:11-17).

       749.       Plaintiff took the order not to leave gear behind very seriously. (9/3/20 Tr., 80:11-

17).



                                                   84
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 85 of 148




       750.       On the night Parkerson died, a marine had been gravely injured. (9/3/20 Tr., 80:18-

21).

       751.       The team that brought the injured marine, Lance Corporal Myricks, back left behind

his helmet and flak jacket. (9/3/20 Tr., 80:22-81:14).

       752.       Plaintiff was there when Myricks was hit. (9/3/20 Tr., 81:15-16).

       753.       After Myricks was brought in for medical treatment, Plaintiff received an order

from his squad leader to go back out and find the gear. (9/3/20 Tr., 81:17-25).

       754.       Sergeant Parkerson was with Plaintiff when they went to look for the gear. (9/3/20

Tr., 82:3-4).

       755.       Almost instantaneously after Parkerson found the helmet, mortars landed on him

and killed Parkerson immediately. (9/3/20 Tr., 82:5-14).

       756.       Plaintiff was told that Parkerson’s family was told Parkerson died a hero. (9/3/20

Tr., 82:15-16).

       757.       Parkerson really died getting a $75 helmet. (9/3/20 Tr., 82:17-18).

       758.       Sergeant Parkerson’s wife and Plaintiff’s wife were partnered up like battle

buddies. (9/3/20 Tr., 84:10-85:4).

       759.       Plaintiff learned from his wife that Parkerson’s wife had been told that Parkerson

died heroically engaging the enemy. (9/3/20 Tr., 84:10-85:4).

       760.       Plaintiff felt a moral dilemma because part of him wanted Parkerson’s family to

know the truth. (9/3/20 Tr., 84:10-85:4).

       761.       In Plaintiff’s estimation, Parkerson died over a helmet when the orders could have

been to take the tape names off the helmet. (9/3/20 Tr., 84:10-85:4).

       762.       Sergeant Patterson was killed by friendly fire. (9/3/20 Tr., 80:82:19-23).



                                                  85
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 86 of 148




       763.    Plaintiff was not there when Patterson was killed. (9/3/20 Tr., 82:24-25).

       764.    Corporal Maehr committed suicide. (9/3/20 Tr., 83:1-4).

       765.    When a marine dies, someone is sent from the unit as a representative at the

funeral. (9/3/20 Tr., 83:5-15).

       766.    Plaintiff was sent to Maehr’s funeral as the unit representative. (9/3/20 Tr., 83:5-

15).

       767.    At the time Corporal Maehr took his own life, Plaintiff was no longer in

Iraq. (9/3/20 Tr., 83:18-20).

       768.    Plaintiff had to notify Maehr’s family of the death. (9/3/20 Tr., 84:4-6).

       769.    Plaintiff was specifically told not to tell Maehr’s mom the circumstances

surrounding his death, which caused Plaintiff a great deal of conflict. (9/3/20 Tr., 85:5-13).

       770.    Corporal Maehr was at the second battle of Fallujah. (9/3/20 Tr., 91:2-9).

       771.    After the second battle of Fallujah, Corporal Maehr could not take it

anymore. (9/3/20 Tr., 91:10-92:1).

       772.    Plaintiff and Corporal Maehr had a kindred spirit. (9/3/20 Tr., 91:10-92:1).

       773.    Plaintiff felt like he was expendable in Iraq. (Exh. 272, 9/3/20 Tr., 85:14-86:16).

       774.    Plaintiff wrote his mother a letter and said that the “reality of war far exceeds

anything caught on film.” (Exh. 272, 9/3/20 Tr., 87:6-19).

       775.    Plaintiff testified that there is a sensory experience you can’t get from watching a

war movie, such as smell, booming sounds, and how surreal the whole experience is. (Exh. 272,

9/3/20 Tr., 87:6-19).

       776.    Plaintiff wrote his mother a letter that said “my thoughts will remain here even after

I come home”, which turned out to be true (Exh. 272, 9/3/20 Tr., 87:20-25).



                                                86
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 87 of 148




       777.      This trial is the most Plaintiff has talked about his time in war. (9/3/20 Tr., 88:1-

4).

       778.      Plaintiff was having seizures in Iraq. (9/3/20 Tr., 103:3-8).

       779.      Plaintiff was told he was having stress induced seizures. (9/3/20 Tr., 104:8-11).

       780.      Plaintiff was angry at his wife for writing letters to congress trying to get Plaintiff

home from Iraq because of his seizure. (9/3/20 Tr., 92:2-93:2).

       781.      Plaintiff was angry because he had guys dependent on him. (9/3/20 Tr., 92:2-93:2).

       782.      Plaintiff felt like he let his guys down. (9/3/20 Tr., 92:2-93:2).

       783.      Corporal Maehr did not have a friend after Fallujah because Plaintiff went

home. (9/3/20 Tr., 92:2-93:2).

       784.      Plaintiff wonders if he was there whether Corporal Maehr would have killed

himself. (9/3/20 Tr., 92:2-93:2).

       785.      Plaintiff did not want to let his guys down. (9/3/20 Tr., 93:13-21).

       786.      Plaintiff feels he did not have any right to do any less than his guys. (9/3/20 Tr.,

93:13-21).

       787.      Plaintiff did not go to war for medals and ribbons. (9/3/20 Tr., 93:22-24).

       788.      Plaintiff did not go to war for recognition. (9/3/20 Tr., 93:25-94:1).

       789.      Plaintiff wanted to do his duty. (9/3/20 Tr., 94:2-3).

       790.      Plaintiff does not talk to people about his time in-country. (9/3/20 Tr., 94:4-5).

       791.      Plaintiff was on active duty from June 4, 2001 to June 3, 2005. (Exh. 298, 9/3/20

Tr., 95:8-10).

       792.      Plaintiff was in foreign service for 11 months and 26 days. (Exh. 298, 9/3/20 Tr.,

95:18-20).



                                                   87
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 88 of 148




       793.    Plaintiff was honorably discharged. (Exh. 298, 9/3/20 Tr., 95:21-24).

       794.    Plaintiff was an expert shooter. (9/3/20 Tr., 96:5-12).

       795.    Plaintiff earned a Marines Corps Good Conduct Medal. (Exh. 298, 9/3/20 Tr.,

97:17-22).

       796.    Plaintiff earned a Global War on Terrorism Service Medal. (Exh. 298, 9/3/20 Tr.,

98:1-2).

       797.    Plaintiff earned a Sea Service Deployment Medal. (Exh. 298, 9/3/20 Tr., 98:3-4).

       798.    Plaintiff earned a Global War on Terrorism Expeditionaly Medal. (Exh. 298,

9/3/20 Tr., 98:5-6).

       799.    Plaintiff earned a National Defense Service Medal. (Exh. 298, 9/3/20 Tr., 98:12-

13).

       800.    Plaintiff received a Navy Unit Commendation and two certificates of

appreciation. (Exh. 298, 9/3/20 Tr., 98:14-16).

       801.    Plaintiff received the Combat Action Ribbon. (Exh. 296, 9/3/20 Tr., 98:24-99:8).

       802.    The Combat Action Ribbon is the most prestigious of all. (Exh. 296, 9/3/20 Tr.,

98:24-99:8).

       803.    To receive the Combat Action Ribbon, the marine has to actively participate in

ground or surface combat. (Exh. 297, 9/3/20 Tr., 100:5-8).

       804.    To receive the Combat Action Ribbon, you not only have to be in combat but you

have to perform satisfactory under enemy fire while actively participating in ground or surface

engagement. (Exh. 297, 9/3/20 Tr., 100:9-14).

       805.    A marine cannot get a Combat Action Ribbon just for being exposed to enemy

fire. (Exh. 297, 9/3/20 Tr., 100:18-20).



                                                  88
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 89 of 148




       806.    Because of his time in Iraq, Plaintiff felt that he had a newfound appreciation for

life. (Exh. 272, 9/3/20 Tr., 86:22-25).

       807.    Plaintiff had plans for when he got out of Iraq. (9/3/20 Tr., 87:1-3).

       808.    Plaintiff felt he had his whole life ahead of him. (9/3/20 Tr., 87:4-4).

       809.    Plaintiff finds himself thinking about his time in Iraq. (9/3/20 Tr., 89:11-14).

       810.    Iraq was terrifying for Plaintiff. (9/3/20 Tr., 89:15-16).

       811.    Plaintiff suffers flashbacks. (9/3/20 Tr., 89:18-19).

       812.    Plaintiff’s flashbacks can be more terrifying. (9/3/20 Tr., 89:22-23).

       813.    Plaintiff suffers from survivor’s guilt. (9/3/20 Tr., 90:7-91:25).

       814.    Plaintiff has PTSD from combat. (9/3/20 Tr., 145:10-15).

       815.    Being sexually assaulted by an adult man is even harder on Plaintiff. (9/3/20 Tr.,

89:25-90:6).



                                    Post-Wisner VA Medical Care

       816.    Plaintiff’s current disability rating is 80%. (9/3/20 Tr., 104:14-15).

       817.    Plaintiff does not have any other health insurance besides the VA. (9/3/20 Tr.,

104:18-21).

       818.    The last time Plaintiff had private health insurance was in 2008 when he was still

on his mother’s plan. (9/3/20 Tr., 104:22-105:3).

       819.    Plaintiff goes to the VA because he doesn’t have any other choice. (9/3/20 Tr.,

105:11-17).

       820.    Plaintiff goes to the VA because he doesn’t want to struggle with “this stuff”

forever. (9/3/20 Tr., 105:11-17).



                                                 89
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 90 of 148




          821.   The vast majority of Plaintiff’s visits to the VA are for substance abuse and PTSD

treatment. (9/3/20 Tr., 105:18-21).

          822.   Plaintiff cannot afford to go elsewhere for care. (9/3/20 Tr., 105:22-23).

          823.   Plaintiff’s substance abuse and PTSD have destroyed his life. (9/3/20 Tr., 105:18-

25).

          824.   With the exception of Dr. Black, Plaintiff has not had any consistency with

providers at the VA to say he’s had successful treatment. (9/3/20 Tr., 106:1-8).

          825.   Plaintiff’s relationship with Dr. Black at the VA was built and predicated on

trust. (9/3/20 Tr., 108:10-21).

          826.   Dr. Black was Plaintiff’s doctor for five years and Plaintiff did not talk with Dr.

Black about a lot of the stuff covered in Plaintiff’s testimony. (9/3/20 Tr., 108:10-21).

          827.   Plaintiff is only sharing because he is under oath and has to. (9/3/20 Tr., 108:10-

21).

          828.

          829.   In 2019, Plaintiff drove to the Topeka VA to see Dr. Black. (9/3/20 Tr., 106:9-20).

          830.   Dr. Black told Plaintiff to return to the Leavenworth VA. (9/3/20 Tr., 106:21-

107:1).

          831.   Dr. Black told Plaintiff that he now is leading a program so he couldn’t see Plaintiff

one on one anymore. (9/3/20 Tr., 106:21-107:1).

          832.   Plaintiff would like to get his healthcare somewhere other than the VA. (9/3/20

Tr., 107:5-7).




                                                  90
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 91 of 148




       833.    Plaintiff would like to get his healthcare somewhere other than the VA because his

current primary care physician is located in Leavenworth in the same clinic, same floor, down the

same hallway, in the same exam room as Wisner. (9/3/20 Tr., 107:5-13).



                          Dr. Peterson’s Forensic Psychiatric Evaluation

       834.    Dr. Peterson is board-certified in general psychiatry. (9/1/20 Tr., 77:1-7).

       835.    Dr. Peterson also has qualifications in forensic psychiatry. (9/1/20 Tr., 77:1-7).

       836.    Dr. Peterson is licensed in Kansas and Missouri to practice medicine. (9/1/20 Tr.,

77:16-18).

       837.    Dr. Peterson is license to dispense controlled substances through Drug Enforcement

Administration. (9/1/20 Tr., 78:11-16).

       838.    Dr. Peterson graduated with honors from St. Louis University Medical School in

1986. (9/1/20 Tr., 75:15-17).

       839.    Dr. Peterson did his four-year psychiatry residency at the Menninger Clinic in

Topeka, Kansas. (9/1/20 Tr., 75:22-76:7).

       840.    Dr. Peterson also trained at the Topeka VA Medical Center / Colmery O’Neil

Medical Center. (9/1/20 Tr., 79:16-25).

       841.    While at the Topeka VA Medical Center, Dr. Peterson helped run an inpatient unit.

(9/1/20 Tr., 79:16-25).

       842.    While at the Topeka VA Medical Center, Dr. Peterson did a fair amount of his

internship, including internal medicine, neurology, and substance abuse. (9/1/20 Tr., 79:16-25).

       843.    Dr. Peterson is a member of the American Academy of Psychiatry and the Law

(“AAPL”. (9/1/20 Tr., 78:19-79:4).



                                                91
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 92 of 148




       844.       Dr. Peterson has served on the AAPL Trauma and Stress Committee and the

Developmental Disabilities Committee. (9/1/20 Tr., 78:19-79:4).

       845.       While serving on the AAPL Trauma and Stress Committee, Dr. Peterson has

lectured on PTSD, including relating to veterans. (9/1/20 Tr., 78:19-79:4).

       846.       Dr. Peterson has specifically lectured on PTSD as it relates to military personnel

who have served in combat. (9/1/20 Tr., 79:4-6).

       847.       As part of his work with the AAPL Trauma and Stress Committee, Dr. Peterson

assisted in making comments on the DSM-V diagnosis for post-traumatic stress disorder. (9/1/20

Tr., 79:-7-15).

       848.       Dr. Peterson has evaluated veterans from every major conflict except for World

War I. (9/1/20 Tr., 80:15-81:2).

       849.       Dr. Peterson maintains a clinical practice. (9/1/20 Tr., 86:17-87:1).

       850.       Dr. Peterson has 33 years of clinical experience. (9/1/20 Tr., 91:3-5).

       851.       Dr. Peterson has evaluated person who have suffered PTSD as a result of sexual or

physical abuse. (9/1/20 Tr., 91:6-10).

       852.       Most of the sexual abuse survivors Dr. Peterson has evaluated have been men.

(9/1/20 Tr., 91:11-16).

       853.       Dr. Peterson has experience in evaluating persons who are fabricating symptoms.

(9/1/20 Tr., 91:17-19).

       854.       Dr. Peterson has experience in evaluating persons who might present false

presentations of PTSD. (9/1/20 Tr., 91:20-1).

       855.       Dr. Peterson is aware of typical versus atypical presentation of PTSD, and is on the

lookout for this each and every time he does an evaluation. (9/1/20 Tr., 92:2-7).



                                                   92
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 93 of 148




       856.    Dr. Peterson has examined over 200 people in mentor abuse cases. (9/1/20 Tr.,

92:8-10).

       857.    Dr. Peterson conducted a face-to-face forensic psychiatric evaluation of Plaintiff.

(9/1/20 Tr., 94:9-18).

       858.    Dr. Peterson reviewed Plaintiff’s medical records. (9/1/20 Tr., 96:15-17).

       859.    Dr. Peterson reviewed Plaintiff’s VA records, disability records, and compensation

and pension exams. (9/1/20 Tr., 96:18-97:2).

       860.    When conducting his evaluation of Plaintiff, Dr. Peterson took a background

history, a mental status history, psychiatrist’s physical, and psychological testing. (9/1/20 Tr.,

97:15-24).

       861.    During his evaluation of Plaintiff, Dr. Peterson charted that Plaintiff felt

emasculated in reference to Wisner’s conduct. (9/1/20 Tr., 103:4-18).

       862.    During his evaluation, Dr. Peterson charted that Plaintiff reported his self-esteem

was destroyed due to Wisner’s conduct. (9/1/20 Tr., 103:4-18).

       863.    During his evaluation, Dr. Peterson charted that Plaintiff reported that his is unable

to perform sexually due to Wisner’s conduct. (9/1/20 Tr., 103:4-18).

       864.    Dr. Peterson noted that Plaintiff felt soiled or dirty because of Wisner’s actions.

(9/1/20 Tr., 103:24-104:7).

       865.    Plaintiff described to Dr. Peterson what happened with Wisner as “the worst that

ever happened to him.” (9/1/20 Tr., 104:8-12).

       866.    Dr. Peterson found Plaintiff’s statement of “the worst that’s ever happened to him”

significant for two reasons: (1) Plaintiff described sexual molestation or sexual abuse actions that




                                                 93
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 94 of 148




were well-established by Wisner; and (2) Plaintiff had very severe PTDS that’s well-documented.

(9/1/20 Tr., 104:13-105:22).

          867.   Mr. Wisner’s actions detailed the treatment processes of Plaintiff getting help at the

VA for his combat related PTSD. (9/1/20 Tr., 104:13-105:22).

          868.   The reason Plaintiff was at the VA was to get help for his combat related

PTSD. (9/1/20 Tr., 104:13-105:22).

          869.   It was a traumatic event for Plaintiff to experience a second event traumatic event

while he was getting help for the combat related PTSD. (9/1/20 Tr., 104:13-105:22).

          870.   Plaintiff is unable to get help because he doesn’t trust the system itself. (9/1/20 Tr.,

104:13-105:22).

          871.   Plaintiff is unable to help because he has a new problem caused by the

system. (9/1/20 Tr., 104:13-105:22).

          872.   Inability to get help is a very common dual problem for persons who are sexually

abused when they go somewhere for help because now they have nowhere to turn. (9/1/20 Tr.,

104:13-105:22).

          873.   Persons in the marine military service are taught never to quit, never to be weak,

never to cry, never show anything that might be feminine or subservient. (9/1/20 Tr., 105:23-

107:7).

          874.   In his experiences with Wisner, Plaintiff believed it was ok to be vulnerable with

Wisner while getting treatment for mind and body. (9/1/20 Tr., 105:23-107:7).

          875.   Wisner used that trust against Plaintiff, groomed Plaintiff that the VA was safe, that

they were battle buddies, and that Wisner was an officer who would take care of men. (9/1/20 Tr.,

105:23-107:7).



                                                   94
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 95 of 148




       876.      Once Plaintiff recognized he was manipulated and taken advantage of, this

traumatized Plaintiff because of the actions by Wisner. (9/1/20 Tr., 105:23-107:7).

       877.      Once Plaintiff recognized he was manipulated and taken advantage of, this

traumatized Plaintiff because he reached out to the VA for help and was burned by it. (9/1/20 Tr.,

105:23-107:7).

       878.      Once Plaintiff recognized he was manipulated and taken advantage of, he felt

humiliated. (9/1/20 Tr., 105:23-107:7).

       879.      Once Plaintiff recognized he was manipulated and taken advantage of, he felt

emasculated. (9/1/20 Tr., 105:23-107:7).

       880.      Once Plaintiff recognized he was manipulated and taken advantage of, he felt

weak. (9/1/20 Tr., 105:23-107:7).

       881.      Once Plaintiff recognized he was manipulated and taken advantage of, he felt

helpless. (9/1/20 Tr., 105:23-107:7).

       882.      Once Plaintiff recognized he was manipulated and taken advantage of, he felt more

disabled. (9/1/20 Tr., 105:23-107:7).

       883.      Plaintiff volunteered for the marines. (9/1/20 Tr., 107:8-10).

       884.      Plaintiff volunteered for the infantry. (9/1/20 Tr., 107:11-12).

       885.      Plaintiff did not volunteer for what Wisner did to him. (9/1/20 Tr., 107:22-23).

       886.      Plaintiff was “programmed to follow orders”, which created a power imbalance

between Plaintiff and Wisner. (9/1/20 Tr., 110:3-13).

       887.      Dr. Black treated Plaintiff as an outpatient from 2013 - 2018. (9/1/20 Tr., 110:18-

111:16).




                                                  95
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 96 of 148




       888.    Dr. Black stopped treating Plaintiff when Dr. Black went to work in an inpatient

unit. (9/1/20 Tr., 110:18-111:16).

       889.    It took Plaintiff about five years to open up to Dr. Black. (9/1/20 Tr., 110:18-

111:16).

       890.    Dr. Black is the only therapist Plaintiff had been able to open up to. (9/1/20 Tr.,

110:18-111:16).

       891.    Plaintiff expressed a loss because of how long it took him to say anything of

substance to Dr. Black and to get through the old layers of war and Wisner. (9/1/20 Tr., 110:18-

111:16).

       892.    As a person develops a better therapeutic alliance with a provider, they are able to

peel back layers, like the layers of an onion, until the core issue is finally dealt with. (9/1/20 Tr.,

111:17-25).

       893.    It is difficult in general for people to feel away the onion. (9/1/20 Tr., 112:1-16).

       894.    Plaintiff had great difficulty trusting anyone with the events of his wartime

traumas. (9/1/20 Tr., 112:1-16).

       895.    Plaintiff has even more trust issues after what happened with Wisner. (9/1/20 Tr.,

112:1-16).

       896.    The fact that it took Plaintiff so long to open up to Dr. Black is clinically

significant. (9/1/20 Tr., 112:17-113:4).

       897.    Plaintiff will need long-term therapy where he can develop enough trust to talk

about what’s important to him. (9/1/20 Tr., 112:17-113:4).

       898.    Plaintiff will need long-term therapy with a single clinician so the person can

establish a rapport. (9/1/20 Tr., 112:17-113:4).



                                                   96
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 97 of 148




        899.     Plaintiff will need long-term therapy with a single clinician so the clinician can

establish increased trust. (9/1/20 Tr., 112:17-113:4).

        900.     Plaintiff will need long-term therapy with a single clinician so that Plaintiff can

share things without having to feel emotionally destroyed again. (9/1/20 Tr., 112:17-113:4).

        901.     VA records are confidential but not very private. Any clinician who can sign on to

the computer can access a patient’s progress notes, including psychiatric or psychological progress

notes. (9/1/20 Tr., 113:11-114:8).

        902.     Plaintiff told Dr. Peterson that “we all have crosses to bear”. (9/1/20 Tr., 114:9-

22).

        903.     Dr. Peterson opined that Plaintiff has quite a number of topics related to his wartime

experience that he’s not shared. (9/1/20 Tr., 114:9-22).

        904.     Dr. Peterson believes Plaintiff uses defense mechanisms to avoid dealing with

actual events. (9/1/20 Tr., 114:23-115:1).

        905.     Saying “we all have crosses to bear” in the therapeutic onion is like someone

recognizing they are getting too close to something bothersome and they don’t want to talk about

it or can’t talk about it. In other words, the person is effectively saying they are not able to express

at that point what their crosses are. (9/1/20 Tr., 115:2-11).

        906.     Plaintiff told Dr. Peterson that Wisner’s actions killed his spirit. (9/1/20 Tr., 115:12

- 116:1).

        907.     Plaintiff has recited with Wisner over and over without making any therapeutic

progress. (9/1/20 Tr., 116:14-117:3).

        908.     Plaintiff has recognized a need to make more progress with his PTSD. (9/1/20 Tr.,

116:14-117:3).



                                                   97
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 98 of 148




       909.    A person uses their military bearing to not allow others to control them; it is about

how a person holds themselves. (9/1/20 Tr., 117:18-23).

       910.    The military bearing is that one never shows weakness. (9/1/20 Tr., 118:7-19).

       911.    Never showing weakness is why it is very difficult for men who are sexually abused

when they are seeking help. (9/1/20 Tr., 118:7-19).

       912.    This is especially true for particularly masculine men who have been in the military

where overcoming difficulties is drilled into them as a way to survive. (9/1/20 Tr., 118:7-19).

       913.    When these men break through that compartmentalization to seek help and are

taken advantage of, it makes it even more difficult to get help later. (9/1/20 Tr., 118:7-19).

       914.    Plaintiff isolates himself from other people. (9/1/20 Tr., 118:3-8).

       915.    Plaintiff felt worn down so he stayed away from other people. (9/1/20 Tr., 118:3-

8).

       916.    Plaintiff is frustrated with his academic studies. (9/1/20 Tr., 119:4-17).

       917.    Plaintiff prided himself on attending classes and getting successful academic marks

before meeting Wisner. (9/1/20 Tr., 118:7-19).

       918.    As a consequence of the interactions with Wisner, Plaintiff could not continue at

school. (9/1/20 Tr., 118:7-19).

       919.    As a consequence of the interactions with Wisner, Plaintiff required guardianship

by his mother to control illegal drug use and out of control prescription drug use provided by the

VA. (9/1/20 Tr., 118:7-19).

       920.    Dr. Peterson noted Plaintiff suffered ego death after Wisner, which is Plaintiff

describing that at his core, he was injured and part of him died. (9/1/20 Tr., 119:18-23).




                                                 98
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 99 of 148




       921.    Plaintiff uses overly intellectualized language as a psychological defense

mechanism. (9/1/20 Tr., 120:11-24).

       922.    Plaintiff uses psychological defense mechanisms because he was not sure how he

would survive if he lost the lawsuit. (9/1/20 Tr., 120:11-24).

       923.    Plaintiff uses psychological defense mechanisms as a way to keep others at a

distance. (9/1/20 Tr., 120:11-24).

       924.    Plaintiff had severe problems with combat related PTSD when he went to get

treatment with Wisner. (9/1/20 Tr., 121:13-122:13).

       925.    Plaintiff had severe problems with combat related PTSD when he trusted

Wisner. (9/1/20 Tr., 121:13-122:13).

       926.    Plaintiff had severe problems with combat related PTSD when he trusted Wisner’s

words that he was safe. (9/1/20 Tr., 121:13-122:13).

       927.    Plaintiff had severe problems with combat related PTSD when he trusted that the

VA was a place for veterans by veterans. (9/1/20 Tr., 121:13-122:13).

       928.    Plaintiff had severe problems with combat related PTSD when he then felt fooled

or hoodwinked by Wisner. (9/1/20 Tr., 121:13-122:13).

       929.    At the time Dr. Peterson evaluated Plaintiff, Plaintiff felt he wouldn’t be able to

forgive the the VA or Wisner, which shows how much Plaintiff is protecting himself from what

happened. (9/1/20 Tr., 122:14-20).

       930.    Because Plaintiff is not in a position to forgive, any treatment at the VA is going to

be a failure. (9/1/20 Tr., 122:21-25).

       931.    Even though Plaintiff does not trust the VA, he is trying to get medicine and some

ongoing help. (9/1/20 Tr., 123:1-10).



                                                99
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 100 of 148




          932.   Plaintiff is frustrated because his former treatment had been hour-long sessions and

his new psychiatrists sees him 15 minutes every 90 days. (9/1/20 Tr., 123:1-10).

          933.   With Dr. Black, it was hour-long sessions once per month. (9/1/20 Tr., 123:11-14).

          934.   Plaintiff has to re-establish therapeutic alliance with a new psychiatrist, which will

be extremely difficult to do if the sessions are only one quarter of the time and the interval between

sessions is three times as long. (9/1/20 Tr., 123:19-124:1).

          935.   Dr. Peterson noted that it was clinically significant in Plaintiff’s medical history,

he was not being treated with any psychiatric medication even though he had obvious trauma,

depression, and anxiety. (9/1/20 Tr., 124:2-15).

          936.   Dr. Peterson noted that it was clinically significant in Plaintiff’s medical history

that he had difficulties with sexual identity and capacity as a consequence of the distress of the

experience with Wisner and the ongoing problem with opiates. (9/1/20 Tr., 124:2-15).

          937.   Before Wisner, Plaintiff’s sexual interest was much higher, much more frequent

and much more satisfying. (9/1/20 Tr., 124:16-125:6).

          938.   Subsequent to Wisner, Plaintiff felt much less sexual interest. (9/1/20 Tr., 124:16-

125:6).

          939.   Subsequent to Wisner, the things Wisner did to Plaintiff would intrude of Plaintiff’s

sexual thinking and sexual arousal, and Plaintiff would lose interest and capacity. (9/1/20 Tr.,

124:16-125:6).

          940.   There are active instructions of the events by Wisner into Plaintiff’s sexual

functioning. (9/1/20 Tr., 124:16-125:6).

          941.   Dr. Peterson did not find any evidence in Plaintiff's medical history of pre-existing

severe traumatic brain injury or severe psychosexual injuries. (9/1/20 Tr., 126:3-127:5).



                                                  100
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 101 of 148




       942.      Plaintiff has a particularly difficult substance abuse issue which he acknowledged

fully to Dr. Peterson. (9/1/20 Tr., 126:3-127:5).

       943.      Despite his distress, Plaintiff knows he has problems that need to be addressed in

psychotherapy. (9/1/20 Tr., 126:3-127:5).

       944.      Plaintiff is fully aware that because of his PTSD, he is likely to sabotage

relationships, which is a common experience for those with PTSD. (9/1/20 Tr., 126:3-127:5).

       945.      Plaintiff, on his own, felt of all the things he needed to work on, the most important

was to learn how to develop trust with a treating physician. (9/1/20 Tr., 127:6-10).

       946.      Plaintiff met Wisner through the Operation Enduring Freedom / Operation Iraqi

Freedom post-deployment clinic. (9/1/20 Tr., 129:11-130:7).

       947.      Plaintiff went to the OEF/OIF Clinic because he had significant musculoskeletal

problems. (9/1/20 Tr., 129:11-130:7).

       948.      At the time Plaintiff first went to the OEF/OIF Clinic, he had opiate and other

addiction problems. (9/1/20 Tr., 129:11-130:7).

       949.      At the time Plaintiff first went to the OEF/OIF Clinic, he was judged to be 80%

service connected disabled for PTSD and lumbosacral spine degenerative arthritis. (9/1/20 Tr.,

129:11-130:7).

       950.      Plaintiff experienced interactions with Wisner that were minimally focused on

Plaintiff’s pain complaints and maximally focused on examining Plaintiff for scrotal injuries and

the size of Plaintiff’s penis. (9/1/20 Tr., 129:11-130:7).

       951.      Plaintiff received large and continuous prescriptions for opiates and

benzodiazepines, even though Plaintiff had an opiate addiction. (9/1/20 Tr., 130:10-15).




                                                  101
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 102 of 148




       952.       Plaintiff experienced Mr. Wisner as providing excess amounts of opiate

medications without much exam. (9/1/20 Tr., 130:16-25).

       953.       At one point, the VA was well-known to provide very large doses of opiates for

their patient group. (9/1/20 Tr., 131:18-132:1).

       954.       Plaintiff felt there was a quid pro quo interaction with Wisner: If Wisner was not

able to do the genital exam, then medications would not be written for Plaintiff. (9/1/20 Tr., 132:2-

8).

       955.       Plaintiff was an addict and very manipulatable. (9/1/20 Tr., 132:2-8).

       956.       Even though each case is individual, Wisner had a consistent approach. (9/1/20

Tr., 132:9-12).

       957.       The quid pro quo was a consistent finding in the OIG’s report and in Wisner’s

criminal case. (9/1/20 Tr., 132:13-20).

       958.       Plaintiff believed he saw Wisner 13 times. (9/1/20 Tr., 132:21-133:15).

       959.       At least 10 of the 13 exams there was cupping or soft stroking of Plaintiff’s

penis. (9/1/20 Tr., 132:21-133:15).

       960.       Wisner’s actions included things such as not wearing gloves, using KY lubricant,

and not washing his hands before or after. (9/1/20 Tr., 132:21-133:15).

       961.       Wisner “floated” the idea that Plaintiff needed a prostate stimulation exam to see if

his erections were impacted by the low back pain, which is not a standard exam. (9/1/20 Tr.,

132:21-133:15).

       962.       Wisner’s proposed prostate exam is evidence of Wisner’s attempt to manipulate

Plaintiff by calling a non-medical exam a medical exam. (9/1/20 Tr., 132:21-133:15).




                                                   102
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 103 of 148




       963.    The impression Plaintiff got from Wisner is that there was no top end to the amount

of opiate equivalent he could be prescribed, which is inaccurate. (9/1/20 Tr., 134:2-10).

       964.    Plaintiff retrospectively had an understanding of what the opiates and pain pill were

doing to his perception of reality. (9/1/20 Tr., 134:20-135:4).

       965.    Plaintiff retrospectively recognized that the medications from Wisner clouded his

thinking and made him less capable to manage other parts of his life. (9/1/20 Tr., 134:20-135:4).

       966.    Plaintiff was impaired from the medications. (9/1/20 Tr., 135:5-12).

       967.    Plaintiff eventually came to recognize the quid pro quo, which was the elicit sexual

genital exams for Wisner’s own pleasure for the high doses of opiates, which Plaintiff thought he

needed. (9/1/20 Tr., 135:5-12).

       968.    Someone impaired is easier to exploit. (9/1/20 Tr., 135:13-19).

       969.    Plaintiff was exploitable because of his combat related PTSD, his untreated PTSD,

and his opiate use. (9/1/20 Tr., 135:13-19).

       970.    Plaintiff   has    tried   to   engage   in    self-help   education    outside     of

psychotherapy. (9/1/20 Tr., 135:20-24).

       971.    Plaintiff read a book called “Sexual Assault Survivors”. (9/1/20 Tr., 136:8-17).

       972.    Plaintiff felt comradery with the people who had been sexually abused but he did

not learn anything that would create a great, new understanding or some sort of therapeutic

epiphany. (9/1/20 Tr., 136:18-23).

       973.    Plaintiff reported to Dr. Peterson that he felt feminized. (9/1/20 Tr., 137-7-8).

       974.    Psychosomatic problems means that a person suffered enough distress that they

were manifesting their psychological stress through physical symptoms. (9/1/20 Tr., 137:9-19).




                                                103
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 104 of 148




       975.    An example of a psychosomatic sexual difficulty is men having problems with

erections. The problem is not with their genital equipment but with their thinking. (9/1/20 Tr.,

137:9-25).

       976.    Plaintiff was having trouble with psychosomatic sexual difficulty. (9/1/20 Tr.,

137:9-25).

       977.    Plaintiff’s erection difficulties are related to Wisner’s actions. (9/1/20 Tr., 138:1-

4).

       978.    Plaintiff told Dr. Peterson that he didn’t feel strong and desirable as a man. (9/1/20

Tr., 138:5-139:2).

       979.    Plaintiff feels he has lost his masculinity. (9/1/20 Tr., 138:5-139:2).

       980.    The last exam Plaintiff had with Wiser was in April 2014, where there was no

genital exam and Wisner stopped his medications. (9/1/20 Tr., 140:2-10).

       981.    At one point Wisner became under investigation by the VA for his prescribing

practices and started to confront people about the opiates he had been providing them. All of a

sudden these patients were addicts even though Wisner was in charge of their medications. It was

a switch from Wisner. (9/1/20 Tr., 140:11-19).

       982.    Dr. Peterson had Plaintiff take a Shipley II test and a Personality Assessment

Inventory (“PAI”). (9/1/20 Tr., 141:3-9).

       983.    Dr. Peterson did not find any evidence that Plaintiff was trying to defeat the

tests. (9/1/20 Tr., 142:25-143:11).

       984.    The PAI revealed that Plaintiff was responding honestly and showed a lack of

malingering. (9/1/20 Tr., 145:3-11).




                                                104
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 105 of 148




          985.   The PAI revealed that Plaintiff was downplaying the severity of his

problems. (9/1/20 Tr., 146:8-147:12).

          986.   The PAI results were consistent with the diagnoses that included psychoactive

substance abuse, PTSD, and major depressive disorder. (9/1/20 Tr., 146:8-147:12).

          987.   The PAI results were consistent with Plaintiff’s medical records. (9/1/20 Tr.,

146:8-147:12).

          988.   The PAI results showed Plaintiff was experiencing ongoing anxiety that was part

of his identity. (9/1/20 Tr., 147:13-148:9).

          989.   The PAI results showed Plaintiff has traumatic stressors that still bother

him. (9/1/20 Tr., 147:13-148:9).

          990.   The PAI results showed that Plaintiff was depressed. (9/1/20 Tr., 147:13-148:9).

          991.   The PAI results showed that Plaintiff is socially detached from others. (9/1/20 Tr.,

147:13-148:9).

          992.   The PAI is somewhat useful for gauging a person’s capacity to undertake therapy

in the future. (9/1/20 Tr., 148:10-14).

          993.   Plaintiff recognized the importance and value of therapy. (9/1/20 Tr., 147:13-

148:9).

          994.   The PAI results showed that Plaintiff’s anxiety is very high. (9/1/20 Tr., 149:4-24).

          995.   The PAI results were consistent with major depression. (9/1/20 Tr., 149:25-150:9).

          996.   The PAI results showed that Plaintiff was likely to feel isolated. (9/1/20 Tr.,

150:10-25).

          997.   The PAI results showed that Plaintiff has difficulty maintaining close relationships

with others. (9/1/20 Tr., 151:1-14).



                                                 105
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 106 of 148




          998.   The PAI results showed that Plaintiff had significant drug problems, that he

answered honestly about the drug problems, and that Plaintiff is extremely stressed about his drug

use. (9/1/20 Tr., 151:19-25).

          999.   The PAI results showed that Plaintiff his stress level impaired his life

functioning. (9/2/20 Tr., 5:16-6:2).

          1000. In conducting a mental status exam, Dr. Peterson observed that Plaintiff was

anxious. (9/2/20 Tr., 7:7-8:13).

          1001. In conducting a mental status exam, Dr. Peterson observed that Plaintiff was

depressed in terms of public outlooks, feeling like he had little drive to live. (9/2/20 Tr., 5:16-6:2).

          1002. In conducting a mental status exam, Dr. Peterson noted Plaintiff suffered sleep

disturbance and didn’t feel like he could rest. (9/2/20 Tr., 5:16-6:2).

          1003. In reviewing Plaintiff’s medical records, Dr. Peterson did not see any records where

Plaintiff went into details about the things Plaintiff saw and did in Iraq. (9/2/20 Tr., 8:19-22).

          1004. In reviewing Plaintiff’s medical records, Dr. Peterson did not see any records where

Plaintiff went into details about being a victim of sexual trauma. (9/2/20 Tr., 9:4-7).

          1005. Not having details of tramas in the medical records is clinically significant because

it demonstrates a lack of ability to trust what the information would be used for. (9/2/20 Tr., 9:8-

17).

          1006. Plaintiff’s suicidal ideation started after the events with Wisner. (9/2/20 Tr., 10:25-

11:5).

          1007. Plaintiff reported suicidal ideation at least four times a month. (9/2/20 Tr., 11:9-

18).




                                                  106
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 107 of 148




       1008. Plaintiff has a decreased sex drive because of intrusions of experiences with

Wisner. (9/2/20 Tr., 13:5-22).

       1009. Plaintiff’s wartime experience caused him to prefer not to be touched at

all. Plaintiff’s experience with Wisner caused him difficulty with sexual touch as well. (9/2/20

Tr., 14:8-14).

       1010. Plaintiff feels broken by Wisner’s actions. (9/2/20 Tr., 14:15-15:25).

       1011. Plaintiff does not want to be a sucker. (9/2/20 Tr., 14:15-15:25).

       1012. Plaintiff wants to avoid people. (9/2/20 Tr., 14:15-15:25).

       1013. Plaintiff is hypervigilant. (9/2/20 Tr., 14:15-15:25).

       1014. Plaintiff feels humiliated by Wisner’s conduct. (9/2/20 Tr., 16:1-16).

       1015. Plaintiff suffered a double whammy of sexual abuse and that he attempted to trust

Wisner’s reassurrances that Plaitniff was safe. (9/2/20 Tr., 16:1-16).

       1016. Plaintiff distrusts his own judgment. (9/2/20 Tr., 16:1-16).

       1017. Plaintiff believes that Wisner “broke him” and he has not recovered. (9/2/20 Tr.,

16:17-24).

       1018. Plaintiff feels nullified as a person. (9/2/20 Tr., 17:5-9).

       1019. Plaintiff cannot compartmentalize the difference between a proper exam and what

Wisner did to him. (9/2/20 Tr., 17:15-18:2).

       1020. Plaintiff doubts his ability to judge what are appropriate interactions. (9/2/20 Tr.,

17:15-18:2).

       1021. Plaintiff felt taken advantage of by the VA and while he knows he needs treatment,

Plaintiff cannot figure out how to engage with the VA. (9/2/20 Tr., 18:3-9).




                                               107
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 108 of 148




       1022. It is quite common for victims of severe trauma to use opiates as a coping

mechanism. (9/2/20 Tr., 21:25-22:5).

       1023. Victims turn to opiates to help dull the pain and to help distance themselves

emotionally. (9/2/20 Tr., 22:6-23:7).

       1024. Dr. Peterson’s perception is that Plaintiff’s opiate abuse worsened after Wisner.

(9/2/20 Tr., 23:8-12).

       1025. For the most part, Plaintiff feels empty or cold, meaning life that very little

quality. (9/2/20 Tr., 24:17-25:7).

       1026. Plaintiff feels closed off from treaters to be able to talk with them. (9/2/20 Tr.,

25:8-17).

       1027. Plaintiff feels anxious, doom, and panic all the time. (9/2/20 Tr., 28:1-23).

       1028. Plaintiff feels so anxious about what’s going on in his head that he doesn’t feel

valued enough by others to be able to talk about what’s important. (9/2/20 Tr., 28:1-23).

       1029. Plaintiff believed that the VA should have been a place that was safe for him and

believed would be a place that is safe for him but he feels betrayed. (9/2/20 Tr., 29:21-30:17).

       1030. Wisner’s actions took away Plaintiff’s feeling that the VA was a safe place. (9/2/20

Tr., 29:21-30:17).

       1031. Plaintiff had significant problems with trust related to his wartime PTSD, which he

somewhat overcame to get treatment. (9/2/20 Tr., 29:21-30:17).

       1032. Plaintiff now continues to doubt his judgment about getting treatment at the VA

because he was manipulated by Wisner. (9/2/20 Tr., 29:21-30:17).

       1033. Plaintiff has a triple whammy of wartime PTSD, sexual abuse by Wisner and a

sense of being fooled. (9/2/20 Tr., 29:21-30:17).



                                               108
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 109 of 148




        1034. The triple whammy traumas are commingled but they are also separate

events. (9/2/20 Tr., 29:21-30:17).

        1035. Plaintiff does not want to take his clothes off in a physical exam. (9/2/20 Tr., 31:1-

11).

        1036. Dr. Peterson’s testing revealed that Wisner’s actions worsened Plaintiff’s

PTSD. (9/2/20 Tr., 34:23-35:1).

        1037. Dr. Peterson diagnosed Plaintiff with posttraumatic stress disorder, major

depressive disorder, moderate severity, chronic musculoskeletal pain related to lumbar spine, back

and shoulder, and a severe opiate and sedative hypnotic use disorder. (9/2/20 Tr., 39:24-42:11).

        1038. There are two parts to Plaintiff’s PTSD: the wartime experiences and the sexual

abuse. (9/2/20 Tr., 39:24-42:11).

        1039. When Plaintiff realized he had been sexually abused, that caused an additional

element of PTSD. (9/2/20 Tr., 39:24-42:11).

        1040. Plaintiff has a moderately severe level of depression that is a part of his daily

functioning. (9/2/20 Tr., 39:24-42:11).

        1041. The PTSD and depression cause Plaintiff to have abnormal sleep patterns,

decreased energy, isolated feelings, and some suicidal ideations. (9/2/20 Tr., 39:24-42:11).

        1042. Plaintiff has chronic pain that has been treated at the VA with predominantly

medications. (9/2/20 Tr., 39:24-42:11).

        1043. Plaintiff’s use of medications worsened after his experiences with Wisner. (9/2/20

Tr., 39:24-42:11).

        1044. Since the trauma caused by Wisner, Plaintiff has suffered very serious and negative

consequences. (9/2/20 Tr., 42:17-19).



                                                109
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 110 of 148




          1045. Plaintiff suffered a severe fall of his self-esteem since Wisner. (9/2/20 Tr., 42:20-

21).

          1046. Plaintiff has suffered shame based self-condemnation since Wisner. (9/2/20 Tr.,

42:23-24).

          1047. Plaintiff suffers from ongoing embarrassment since Wisner. (9/2/20 Tr., 42:25-

43:1).

          1048. Plaintiff feels a loss of his personal space since Wisner. (9/2/20 Tr., 43:2-4).

          1049. Plaintiff has lost trust in the entire VA medical program since Wisner. (9/2/20 Tr.,

43:5-7).

          1050. Plaintiff has had a loss of sex drive since Wisner. (9/2/20 Tr., 43:8-9).

          1051. Plaintiff has had worsened depression since Wisner. (9/2/20 Tr., 43:10-11).

          1052. Plaintiff has had feelings of hopelessness since Wisner. (9/2/20 Tr., 43:12-13).

          1053. Plaintiff has had feelings of helplessness from the effects of Wisner’s

exams. (9/2/20 Tr., 43:14-16).

          1054. Plaintiff has persistent feelings of emasculation since Wisner. (9/2/20 Tr., 43:17-

19).

          1055. Plaintiff feels he has no energy or direction to move forward in his life since

Wisner. (9/2/20 Tr., 43:20-24).

          1056. Plaintiff feels a sense of loss since Wisner. (9/2/20 Tr., 43:25-44:1).

          1057. Plaintiff losses since Wisner were caused by the conduct of Wiser and the

VA. (9/2/20 Tr., 44:2-4).

          1058. There is a difference in Plaintiff’s level of functioning and his traumas before

Wisner versus after Wisner. (9/2/20 Tr., 44:12-45:6).



                                                  110
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 111 of 148




          1059. Plaintiff now needs to restart his therapeutic work for his wartime PTSD. (9/2/20

Tr., 44:12-45:6).

          1060. Plaintiff had well-established wartime PTSD and now has a new aspect of sexaul

abuse, making it more difficult to engage in treatment. (9/2/20 Tr., 44:12-45:6).

          1061. Plaintiff reports his combat related PTSD separately from his PTSD relating to

Wisner. (9/2/20 Tr., 45:7-46:1).

          1062. Plaintiff is capable of engaging in treatment. (9/2/20 Tr., 46:2-14).

          1063. Plaintiff has acknowledged his need for treatment. (9/2/20 Tr., 46:15-17).

          1064. Plaintiff has been unable to engage in meaningful treatment at the VA. (9/2/20 Tr.,

46:18-47:5).

          1065. Plaintiff is able to tolerate the VA to maintain minimal functioning. (9/2/20 Tr.,

46:18-47:5).

          1066. Men experience sexual trauma different than women. (9/2/20 Tr., 48:15-51:4).

          1067. Men feel they should have protected themselves from sexual trauma, should have

known it was happened, or should have protected other men. (9/2/20 Tr., 48:15-51:4).

          1068. Men perceive themselves as strong, capable, protectors of others and if they fail to

protect themselves, they doubt their own judgment about who to trust. (9/2/20 Tr., 48:15-51:4).

          1069. Men tend to be much more reluctant to get treatment because they feel they can

white-knuckle through it, which is a particular vulnerability for military men. (9/2/20 Tr., 48:15-

51:4).

          1070. Men often have to reassure themselves of their own heterosexuality. (9/2/20 Tr.,

48:15-51:4).




                                                 111
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 112 of 148




        1071. Plaintiff has experienced all of the aspects that male victims of sexaul abuse tend

to experience. (9/2/20 Tr., 51:5-10).

        1072. It is very common for a victim to lose faith in the institution where their abuse

occurred. (9/2/20 Tr., 53:4-8).

        1073. Grooming in sexaul abuse relationships are the behaviors the abuser utilizes to

foster the abuse. (9/2/20 Tr., 56:23-58:7).

        1074. Wisner groomed Plaintiff by attaching the idea that Plaintiff was receiving the best

care possible. (9/2/20 Tr., 56:23-58:7).

        1075. Wisner took advantage of the fact that Plaintiff had untreated PTSD, untreated

depression, and was at high risk for drug dependency. (9/2/20 Tr., 56:23-58:7).

        1076. Victims do not often recognize that they are being manipulated. (9/2/20 Tr., 87:8-

12).

        1077. It is Dr. Peterson’s opinion that Plaintiff did not realize he was a victim of sexual

molestation until he received the letter from OIG. (9/2/20 Tr., 58:13-18).

        1078. It is Dr. Peterson’s opinion that Plaintiff should not have to go back to the VA other

than for compensation and pension exams due to Plaintiff’s lack of trust in the system. (9/2/20

Tr., 61:1-6).

        1079. A person cannot have a therapeutic alliance for treatment of severe or complex

trauma with the healthcare system that betrayed them. (9/2/20 Tr., 62:7-10).

        1080. A person cannot have a therapeutic alliance with a healthcare system they

hate. (9/2/20 Tr., 62:11-14).

        1081. Plaintiff had 137 different mental healthcare providers at the VA. (9/2/20 Tr., 63:5-

15).



                                                112
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 113 of 148




       1082. Dr. Peterson recommends that Plaintiff be treated indefinitely with four classes of

psychiatric medication. (9/2/20 Tr., 64:8-66:8).

       1083. Dr. Peterson recommends that Plaintiff have prolonged exposure therapy. (9/2/20

Tr., 64:8-66:8).

       1084. Dr. Peterson recommends that Plaintiff have cognitive processing therapy. (9/2/20

Tr., 64:8-66:8).

       1085. Dr. Peterson recommends that Plaintiff have monthly psychotherapy appointments

for the first one-to-two years and the quarterly for the rest of his life. (9/2/20 Tr., 69:7-13).

       1086. Dr. Peterson estimated the cost of psychologists or psychiatrists in the Kansas City

area to be between $175 and $300 per hour. (9/2/20 Tr., 69:14-20).

       1087. It would be ideal for Plaintiff to be treated by a psychiatrist with trauma focused

understanding and will prescribe medications so that it is very clear what interventions are being

used for Plaintiff. (9/2/20 Tr., 69:21-70:13).

       1088. Plaintiff needs the recommended treatments in Dr. Peterson’s expert medical

opinion. (9/2/20 Tr., 70:16-19).

       1089. Plaintiff experienced a worsening of his wartime PTSD as a result of Wisner and

the VA. (9/2/20 Tr., 70:20-22).

       1090. Plaintiff experienced a worsening of major depression as a result of Wisner and the

VA. (9/2/20 Tr., 70:23-25).

       1091. Plaintiff experience a worsening of his substance abuse disorders as a reuslt of

Wisner and the VA. (9/2/20 Tr., 71:1-3).

       1092. The fact that somebody doesn’t report sexual trauma right away doesn’t mean they

aren’t traumatized by it. (9/2/20 Tr., 160:13-161:5).



                                                 113
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 114 of 148




        1093. Plaintiff needs a meaningful therapeutic relationship to report the sexual

trauma. (9/2/20 Tr., 161:6-9).

        1094. Plaintiff saw Dr. Ohlde, a psychologist at the VA. (Exh. 436; 9/2/20 Tr., 169:11-

24).

        1095. Dr. Ohlde did a comprehensive psychological assessment of Plaintiff. (Exh. 436;

9/2/20 Tr., 169:11-24).

        1096. Plaintiff told Dr. Ohlde he had been sexaully assaulted by a VA doctor. (Exh. 436;

9/2/20 Tr., 169:11-24).

        1097. Dr. Ohlde’s findings are consistent with Dr. Peterson’s findings. (Exh. 436; 9/2/20

Tr., 169:11-24).

        1098. Dr. Ohlde’s findings are not consistent with Dr. Abrams’ findings. (Exh. 436;

9/2/20 Tr., 169:11-24).

        1099. The subject of sexual abuse is much more embarassing, more shame inducting,

more difficult to share openly. (9/2/20 Tr., 204:11-205:3).

        1100. Anger about parents is much easier to share. (9/2/20 Tr., 204:11-205:3).

        1101. Prior to Wisner, Plaintiff did not see a man’s face when trying to be sexual with a

partner. (9/2/20 Tr., 206:8-10).

        1102. Prior to Wisner, Plaintiff did not hear Wisner’s noive in his head when trying to be

sexual with a partner. (9/2/20 Tr., 206:8-10).

        1103. Dr. Peterson stated all of his opinions to a reasonable degree of medical

certainty. (9/2/20 Tr., 71:16-18).




                                                 114
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 115 of 148




                                Defendant’s Psychiatric Opinions

       1104. Dr. Abrams agrees that that treatment with a psychotherapist could be “profoundly

important” to Plaintiff’s life, for reasons that include harm caused by Wisner. (9/4/20 Tr., 33:4-

5).

       1105. Dr. Abrams does not believe that Plaintiff’s use of narcotics is the cause of

Plaintiff’s psychological problems. (9/4/20 Tr., 36:25-37:2).

       1106. Dr. Abrams agrees that there are often underlying reasons for people to become

dependent on opiates. (9/4/20 Tr., 37:3-5).

       1107. Dr. Abrams believes hysical pain can contribute to somebody becoming dependent

on opiates. (9/4/20 Tr., 37:6-8).

       1108. Dr. Abrams believes emotion pain can contribute to an individual becoming

dependent on opiates. (9/4/20 Tr., 37:9-11).

       1109. Dr. Abrams believes trauma can contribute to an individual becoming dependent

on opiates. (9/4/20 Tr., 37:12-14).

       1110. Dr. Abrams believes that combat trauma can contribute to somebody becoming

dependent on opiates. (9/4/20 Tr., 37:15-17).

       1111. Dr. Abrams believes that PTSD can contribute to an individual becoming

dependent on opiates. (9/4/20 Tr., 37:18-20).

       1112. Dr. Abrams agrees that providers at the VA have consistently found that Plaintiff

does indeed suffer from PTSD (9/4/20 Tr., 38:4-7).

       1113. Dr. Abrams did not review Plaintiff’s military records. (9/4/20 Tr., 38:17-19).

       1114. On the MMPI-2, a high PK score can report intense emotional distress, symptoms

of anxiety, sleep disturbance, feelings of guilt, depression, unwanted disturbing thoughts, fear of



                                                115
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 116 of 148




loss of emotion cognitive control, and feeling misunderstood or mistreated. (9/4/20 Tr., 42:25-

43:6).

          1115. An elevated PK score is above 65. (9/4/20 Tr., 44:17-19).

          1116. Plaintiff’s PK score is 80. (Exh. 307, 9/4/20 Tr., 45:18-21).

          1117. Dr. Abrams did not mention Plaintiff’s PK score in his report. (9/4/20 Tr., 45:24-

46:1).

          1118. Dr. Abrams understands that the Defendant has stipulated that unwanted sexual

touching occurred to Plaintiff. (9/4/20 Tr., 47:8-18).

          1119. Dr. Abrams agrees that PTSD is the most common mental health diagnosis related

to any sexual trauma. (9/4/20 Tr., 49:1-7).

          1120. Dr. Abrams testified that healthcare sex abuse is a known problem going back to

the 1940s in this country. (9/4/20 Tr., 49:8-11).

          1121. Dr. Abrams has never authored or published any peer reviewed publications on

sexual trauma. (9/4/20 Tr., 49:12-15).

          1122. Dr. Abrams has never offered any peer reviewed publications on PTSD. (9/4/20

Tr., 49:16-18).

          1123. Dr. Abrams has never authored any peer reviewed publications on combat-related

PTSD. (9/4/20 Tr., 49:19-21).

          1124. Dr. Abrams has never authored any peer review publications on sexual assault

causing PTSD. (9/4/20 Tr., 49:22-50:1).

          1125. Dr. Abrams has never authored any peer reviewed publications on sexual assault at

all. (9/4/20 Tr., 50:2-4).




                                                 116
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 117 of 148




          1126. Dr. Abrams was not able to assess whether Plaintiff suffered from combat related

PTSD cause of one notation in the records that Plaintiff had convulsions. (9/4/20 Tr., 50:18-

51:18).

          1127. Plaintiff’s seizures do not disqualify a diagnosis of PTSD. (9/4/20 Tr., 52:10-17).

          1128. Even though the VA has determined that Plaintiff has service-connected PTSD, Dr.

Abrams cannot assess whether Plaintiff has PTSD because Dr. Abrams needs more information.

(9/4/20 Tr., 53:2-23).

          1129. Dr. Abrams cannot confirm any combat-related trauma for Plaintiff because the

photo does not show Plaintiff with a weapon in his hand. (Exh. 287-C, 9/4/20 Tr., 55:4-56:19).

          1130. Dr. Abrams believes that VA may have broken federal law because they knew

Plaintiff was a narcotic addict when they prescribed him opiates. (9/4/20 Tr., 60:10-14).



                                     Harm to Wisner’s Patients

          1131. Wisner’s deviations from the standard of care harm patients because these are

intimate exams on vulnerable patients with multiple psychiatric problems, patients on multiple

medications. (8/31/20 Tr., 188:10-24).

          1132. Wisner’s deviations from the standard of care involve a terrible violation of trust

that has profound impacts on how these veterans relate to the medical community going forward.

(8/31/20 Tr., 188:10-24).

          1133. Wisner has done great harm to a multitude of people. (8/31/20 Tr., 188:25 –

189:12).




                                                 117
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 118 of 148




                                        Harm to Plaintiff

       1134. As a result of Wisner’s deviations from the standard of care, for Plaintiff there is

distrust in the medical community, embarrassment, emotional distress, shame, and humiliation.

(8/31/20 Tr., 188:25 – 189:12).

       1135. As a child, Plaintiff enjoyed reading, playing video games, drawing and

writing. (9/3/20 Tr., 49:11-15).

       1136. As a child, Plaintiff enjoyed sports, but wasn’t particularly good at them. (9/3/20

Tr., 49:11-15).

       1137. Plaintiff enjoys music and found that it has been therapeutic for him in terms of

negotiating his PTSD. (9/3/20 Tr., 49:16-19).

       1138. Plaintiff has been sober for one year, five months, and twenty days. (9/3/20 Tr.,

49:20-25).

       1139. Plaintiff is currently working for a call center. (9/3/20 Tr., 50:6-12).

       1140. Plaintiff is the manager of the training department for two locations. (9/3/20 Tr.,

50:6-12).

       1141. Plaintiff began working at the call center on November 18, 2019. (9/3/20 Tr.,

50:13-15).

       1142. This is the longest Plaintiff has held a job since leaving the Marine Corps. (9/3/20

Tr., 50:16-18).

       1143. Plaintiff believes he is good at his job. (9/3/20 Tr., 50:21-22).

       1144. Plaintiff received a letter from the Office of Inspector General that led him to

believe the letter might have been referring to himself. (9/3/20 Tr., 132:11-16).




                                                118
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 119 of 148




        1145. Plaintiff received a letter from the Office of Inspector General and had an “a ha”

moment. (9/3/20 Tr., 132:11-16).

        1146. When Plaintiff received the OIG letter, he felt hollow. (9/3/20 Tr., 132:20-23).

        1147. When Plaintiff received the OIG letter, he felt betrayed. (9/3/20 Tr., 132:20-23).

        1148. When Plaintiff received the OIG letter, he felt hurt. (9/3/20 Tr., 132:20-23).

        1149. When Plaintiff received the OIG letter, he felt taken advantage of. (9/3/20 Tr.,

132:20-23).

        1150. When Plaintiff received the OIG letter, he felt lied to. (9/3/20 Tr., 132:20-23).

        1151. When Plaintiff received the OIG letter, he felt dreadful. (9/3/20 Tr., 132:20-23).

        1152. When Plaintiff received the OIG letter, he felt anger. (9/3/20 Tr., 132:24-25).

        1153. When Plaintiff received the OIG letter, he felt rage. (9/3/20 Tr., 133:1-2).

        1154. When Plaintiff received the OIG letter, he felt hatred. (9/3/20 Tr., 133:3-4).

        1155. Plaintiff recalls giving a phone interview to Special Agent Baker. (Exh. 17, 9/3/20

Tr., 133:14-15).

        1156. Plaintiff did not see Baker’s summary after the interview. (Exh. 17, 9/3/20 Tr.,

134:5-8).

        1157. Plaintiff never read Baker’s summary for accuracy. (Exh. 17, 9/3/20 Tr., 134:9-

10).

        1158. Plaintiff never signed Baker’s summary. (Exh. 17, 9/3/20 Tr., 134:11-12).

        1159. Exhibit 17 is a summary of Agent Baker’s notes from his conversation with

Plaintiff. (Exh. 17, 9/3/20 Tr., 134:15-17).

        1160. Baker’s summary is accurate regarding at least ten genital exams from Wisner, no

gloves, no chaperon, and door closed. (Exh. 17, 9/3/20 Tr., 135:5-9).



                                               119
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 120 of 148




       1161. Plaintiff does not think Baker’s summary of a 7-15 minute exam is correct, because

Wisner’s exams were typically 25-30 minutes and annual exams were an hour. (Exh. 17, 9/3/20

Tr., 135:10-24).

       1162. Plaintiff was literally yelling and venting when speaking to Agent Baker. (9/3/20

Tr., 136:10-15).

       1163. When Plaintiff told Special Agent Baker “it was all for Wisner’s sexual

gratification”, Plaintiff was referring to the genital exam and not the entire medical exam. (Exh.

17, 9/3/20 Tr., 137:12-19).

       1164. Plaintiff did not have trouble trusting people before Wisner. (9/3/20 Tr., 138:6-7).

       1165. Plaintiff spiraled down after realizing the gravity and reality of the situation. (9/3/20

Tr., 138:14-19).

       1166. Plaintiff had his first hospitalization in three years in 2013. (9/3/20 Tr., 125:8-12).

       1167. Plaintiff had not been hospitalized since February 2010. (9/3/20 Tr., 125:13-15).

       1168. Plaintiff suffered a psychotic break in October 2013. (9/3/20 Tr., 125:25-126:1).

       1169. Plaintiff was primarily in rehab or psychiatric hospitals from October 2013 to

January 2014. (9/3/20 Tr., 138:20-14).

       1170. By August 2014, Plaintiff was getting his sea legs back. (9/3/20 Tr., 139:3-5).

       1171. The OIG letter took the wind out of Plaintiff’s sails. (9/3/20 Tr., 139:6-13).

       1172. Plaintiff came unglued after the OIG letter. (9/3/20 Tr., 139:14-15).

       1173. Plaintiff felt like the light went out. (9/3/20 Tr., 139:16-19).

       1174. Plaintiff felt isolated. (9/3/20 Tr., 139:19-20).

       1175. Plaintiff felt hurt. (9/3/20 Tr., 139:21-22)

       1176. Plaintiff felt shame. (9/3/20 Tr., 139:23-24).



                                                120
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 121 of 148




       1177. Plaintiff felt embarrassed. (9/3/20 Tr., 139:25-140:1).

       1178. Plaintiff felt humiliation. (9/3/20 Tr., 140:2-3)

       1179. Plaintiff felt betrayal. (9/3/20 Tr., 140:4-5).

       1180. Plaintiff felt anger. (9/3/20 Tr., 140:6-7).

       1181. Plaintiff did not know how to deal with the physical and psychological pain caused

by the OIG letter, so he self-medicated. (9/3/20 Tr., 139:6-13).

       1182. Plaintiff volunteered for the Marines and the Infantry knowing there could be

consequences. (9/3/20 Tr., 140:8-24).

       1183. Plaintiff did not sign up for Wisner. (9/3/20 Tr., 140:25-141:13).

       1184. Signing up for the Marines was a conscious decision Plaintiff made with a lot of

deliberation. (9/3/20 Tr., 140:25-141:13).

       1185. What happened with Wisner was Plaintiff seeking help for the things that came as

a product of his service, and Plaintiff did not sign up for that. (9/3/20 Tr., 140:25-141:13).

       1186. Plaintiff did not expect to be betrayed in such a spectacular fashion. (9/3/20 Tr.,

140:25-141:13).

       1187. After Wisner, Plaintiff stated he did not want to spend a moment of his waking life

sober because the pain was too great. (9/3/20 Tr., 141:14-142:1).

       1188. The VA provides community for veterans who are otherwise isolated by

experiences. (9/3/20 Tr., 141:14-142:1).

       1189. Plaintiff does not have the community of the VA because it’s stained with

Wisner. (9/3/20 Tr., 141:14-142:1).

       1190. Plaintiff cannot be in the VA building and not be in that place and time with

Wisner. (9/3/20 Tr., 141:14-142:1).



                                                121
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 122 of 148




          1191. The opiates and benzodiazepines were a way for Plaintiff to not feel what he’s

feeling. (9/3/20 Tr., 142:2-7).

          1192. After Wisner, Plaintiff’s depression got worse. (9/3/20 Tr., 142:8-9).

          1193. After Wisner, Plaintiff’s anxiety got worse. (9/3/20 Tr., 142:10-11).

          1194. After Wisner, Plaintiff’s drug abuse got worse. (9/3/20 Tr., 142:12-13).

          1195. After Wisner, Plaintiff’s self-esteem got worse. (9/3/20 Tr., 142:14-15).

          1196. After Wisner, Plaintiff’s functionality got worse. (9/3/20 Tr., 142:16-143:2).

          1197. Up until Wisner, Plaintiff felt he was doing well in school. (9/3/20 Tr., 142:16-

143:2).

          1198. Up until Wisner, Plaintiff felt he was able to compartmentalize his Marine Corps

experiences. (9/3/20 Tr., 142:16-143:2).

          1199. Up until Wisner, Plaintiff felt like he was starting to heal. (9/3/20 Tr., 142:16-

143:2).

          1200. Wisner undid all of it. (9/3/20 Tr., 142:16-143:2).

          1201. Plaintiff became unraveled. (9/3/20 Tr., 142:16-143:2).

          1202. The thing inside Plaintiff that makes his strive to be better is gone. (9/3/20 Tr.,

142:16-143:2).

          1203. Plaintiff wants to slink off into a hole and hide in his apartment, which is effectively

what he has done for the past six years. (9/3/20 Tr., 142:16-143:2).

          1204. Plaintiff has been lonely for six years. (9/3/20 Tr., 143:3-4).

          1205. Plaintiff does not like to be around people because he cannot judge their

motives. (9/3/20 Tr., 143:8-10).

          1206. Plaintiff blames himself. (9/3/20 Tr., 143:11-12).



                                                   122
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 123 of 148




          1207. After work, Plaintiff goes home. (9/3/20 Tr., 143:16-17).

          1208. Plaintiff lives alone, with two cats. (9/3/20 Tr., 143:18-23).

          1209. Plaintiff sometimes feels the cats are too much. (9/3/20 Tr., 143:24-144:2).

          1210. Plaintiff has a primary care doctor at the VA but does not know her name. (9/3/20

Tr., 144:3-5).

          1211. Plaintiff has an appointment at the VA in February and no intention of going

because the appointment is in the same building, same clinic, and possibly the same exam room

where his abuse occurred. (9/3/20 Tr., 144:3-10).

          1212. Plaintiff feels it is unreasonable to ask him to go back to the VA. (9/3/20 Tr.,

144:3-10).

          1213. Plaintiff has medical issues he needs treatment for. (9/3/20 Tr., 144:13-15).

          1214. Plaintiff has PTSD. (9/3/20 Tr., 144:16-17).



                             Harm to Plaintiff Witnessed by His Mother

          1215. Ramona Miller is Plaintiff’s mother. (8/31/20 Tr., 212:8-9).

          1216. Plaintiff was hilarious as a boy and liked to play jokes. (8/31/20 Tr., 213:16-23).

          1217. Ramona Miller wanted everyone to understand that Plaintiff had a wonderful

personality. (Exh. 273; 8/31/20 Tr., 214:2-11).

          1218. Plaintiff wanted to be a marine since he was a little boy. (8/31/20 Tr., 216:16-

217:2).

          1219. Plaintiff didn’t think he would leave Iraq -- that his thoughts would remain even

after he came home. (Exh. 272; 8/31/20 Tr., 222:25-224:22).




                                                 123
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 124 of 148




        1220. When Plaintiff returned from Iraq, Ms. Miller noticed that Plaintiff had a very

vacant look in his eyes, his smile was fake and his eyes were distant. (9/1/20 Tr., 3:13-20).

        1221. After Plaintiff was discharged from the Marines in May, Ms. Miller realized her

son may be in trouble around the 4th of July. (9/1/20 Tr., 4:10-19).

        1222. On the 4th of July, Plaintiff was in the backyard when Black Cat fireworks went

off, and Plaintiff began running around the yard scared. Ms. Miller found him under a bush

begging for his gun. (9/1/20 Tr., 4:20-5:3).

        1223. Ms. Miller told Plaintiff he needed to go to the VA for treatment. (9/1/20 Tr., 5:4-

11).

        1224. Ms. Miller did not find the treatment at the VA to be consistent because they could

get appointment notifications followed by cancellation notifications. (9/1/20 Tr., 6:13-22).

        1225. Plaintiff was diagnosed with PTSD. (9/1/20 Tr., 6:25-7:2).

        1226. Plaintiff had trouble with nightmares. (9/1/20 Tr., 7:3-9).

        1227. Plaintiff had trouble with flashbacks. (9/1/20 Tr., 7:10-15).

        1228. To Ms. Miller, it seemed that Plaintiff was getting a lot of drugs from the

VA. (9/1/20 Tr., 7:25-8:10).

        1229. In Ms. Miller’s opinion the VA got Plaintiff addicted to drugs. (9/1/20 Tr., 63:11-

12).

        1230. Plaintiff took a handful of pills and swallowed them in front of Ms. Miller and told

her he hadn’t felt this peaceful in a long time. (9/1/20 Tr., 7:4-23).

        1231. After Plaintiff took the pills, Ms. Miller called an ambulance. (9/1/20 Tr., 7:4-23).

        1232. After that, Plaintiff was doing okay for a while. (9/1/20 Tr., 9:10-12).




                                                 124
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 125 of 148




        1233. In 2010, Plaintiff was getting better, coming around more, and able to maintain a

relationship with his daughter. (9/1/20 Tr., 50:8-13).

        1234. Ms. Miller believed Plaintiff was coming out of his shell in 2010. (9/1/20 Tr., 66:8-

10).

        1235. From February 2010 to October 2013, Plaintiff had not required inpatient

treatment. (9/1/20 Tr., 68:1-4).

        1236. Ms. Miller had to deal with two incidents in St. Joseph in 2013. (9/1/20 Tr., 9:19-

21).

        1237. The first incident involved Plaintiff’s mental instability. (9/1/20 Tr., 9:22-10:7).

        1238. The second incident involved Plaintiff being admitted for psychiatric care. (9/1/20

Tr., 10:8-20).

        1239. The doctors in St. Joseph told Ms. Miller that her son had to many medications and

they were a “cocktail for death”. (9/1/20 Tr., 13:25-14:9).

        1240. Plaintiff was transferred to the Topeka VA for 90 days. (9/1/20 Tr., 14:21-15:4).

        1241. The doctor at the Topeka VA told Ms. Miller it was not unusual to hear that

Leavenworth VA was overprescribing medications. (9/1/20 Tr., 17:6-14).

        1242. The doctor at the Topeka VA recommended “skills not pills”. (9/1/20 Tr., 17:15-

20).

        1243. After finishing his 90 days at the Topeka VA, Plaintiff had to go back to

Leavenworth. (9/1/20 Tr., 17:23-18:1).

        1244. The first appointment back at Leavenworth they tried to give Plaintiff pills

again. (9/1/20 Tr., 18:2-19:3).




                                                125
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 126 of 148




       1245. Between the time Plaintiff tried to take his own life and 2013, Plaintiff was making

progress. (9/1/20 Tr., 15:16-21).

       1246. Plaintiff’s health declined in the years after he started treating with Wisner. (9/1/20

Tr., 16:9-15).

       1247. Plaintiff’s battle with pills came back after he started treating with Wisner. (9/1/20

Tr., 16:16-23).

       1248. Plaintiff told Ms. Miller that if the doctor was prescribing the pills, it must be all

right. (9/1/20 Tr., 16:16-23).

       1249. Ms. Miller was Plaintiff’s legal guardian from 2013 through 2016. (9/1/20 Tr.,

19:4-12).

       1250. As his guardian, Ms. Miller was intimately involved in Plaintiff’s medical

care. (9/1/20 Tr., 19:14-16).

       1251. As his guardian, Ms. Miller was constantly at battle with the VA over prescription

pain medication. (9/1/20 Tr., 21:25-22:2).

       1252. The guardianship hurt Ms. Miller’s relationship with Plaintiff. (9/1/20 Tr., 22:3-

9).

       1253. Ms. Miller was getting in the way of medication Plaintiff thought he

needed. (9/1/20 Tr., 22:10-12).

       1254. After Plaintiff came home from war, he was ashamed he left his men and ashamed

he killed people. (9/1/20 Tr., 25:18-26:2).

       1255. After Wisner, Plaintiff was ashamed of the sexual assault. (9/1/20 Tr., 25:18-26:2).

       1256. Plaintiff declined rapidly in the years after Wisner. (9/1/20 Tr., 25:18-26:2).

       1257. Plaintiff’s PTSD was much worse after Wisner. (9/1/20 Tr., 26:6-11).



                                               126
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 127 of 148




        1258. Plaintiff’s battles with addiction were much worse after Wisner. (9/1/20 Tr., 12-

15).

        1259. Plaintiff told Ms. Miller he was questioned by investigator Kerry Baker. (9/1/20

Tr., 27:5-13).

        1260. Plaintiff told Ms. Miller what happened at the appointments, and that Wisner

grabbed Plaintiff’s penis. (9/1/20 Tr., 27:5-13).

        1261. Ms. Miller felt betrayed by the VA because the VA was supposed to make Plaintiff

better and instead made Plaintiff worse. (9/1/20 Tr., 27:14-20).

        1262. Plaintiff has told Ms. Miller that when he tries to have sexual intercourse he hears

Wisner. (9/1/20 Tr., 27:21-28:2).

        1263. Ms. Miller does not believe Plaintiff’s PTSD is the same before Wisner versus after

Wisner. (9/1/20 Tr., 28:3-7).

        1264. Before Wisner, Plaintiff was coming back around, attending family dinners, easier

to be around, was not as mad, and starting to joke a little bit. (9/1/20 Tr., 28:6-14).

        1265. After Wisner, Plaintiff is mad all the time and has a hard time controlling his

temper. (9/1/20 Tr., 28:15-29:4).

        1266. After Wisner, Plaintiff is sad. (9/1/20 Tr., 29:5-6).

        1267. After Wisner, Plaintiff is a loner. (9/1/20 Tr., 29:7-11).

        1268. Ms. Miller believes Plaintiff is embarrassed and disappointed in himself. (9/1/20

Tr., 29:7-11).

        1269. Ms. Miller testified that Plaintiff’s pain is so deep it affects his heart and soul.

(9/1/20 Tr., 29:12-20).

        1270. Plaintiff does not let anyone touch him. (9/1/20 Tr., 29:21-22).



                                                 127
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 128 of 148




       1271. Plaintiff has not told anyone else in his family about Wisner because he is

ashamed. (9/1/20 Tr., 29:23-30:5).

       1272. Plaintiff’s family knows he has PTSD from war. (9/1/20 Tr., 30:2-14).

       1273. Plaintiff’s granddad, dad and other men will tell Plaintiff they are proud of

him. (9/1/20 Tr., 30:2-14).

       1274. Plaintiff fears that if the men in his family knew about Wisner, they would not be

proud of him anymore. (9/1/20 Tr., 30:2-14).

       1275. Plaintiff cannot go to the VA because the treatment is inconsistent. (9/1/20 Tr.,

31:18-21).

       1276. Plaintiff cannot go to the VA because the trust isn’t there. (9/1/20 Tr., 31:18-21).

       1277. Plaintiff has told Ms. Miller he does not trust the VA. (9/1/20 Tr., 31:22-32:3).

       1278. Plaintiff struggles with addiction because the VA put Plaintiff on very addictive

medications and continued to put him on the addictive medications. (9/1/20 Tr., 68:9-13).

       1279. Plaintiff has traumas from war and then he suffered traumas from Wiser, who was

supposed to be making Plaintiff better. (9/1/20 Tr., 68:14-17).

       1280. Plaintiff was taken to the emergency room for reasons other than drugs. (9/1/20

Tr., 69:8-19).

       1281. Plaintiff has also taken to the emergency room for anxiety and flashbacks. (9/1/20

Tr., 69:8-19).

       1282. Plaintiff struggles with PTSD because of things Wisner did. (9/1/20 Tr., 71:4-6).

       1283. Plaintiff’s PTSD is worse after Wisner. (9/1/20 Tr., 71:7-9).




                                               128
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 129 of 148




      The VA Cannot and Will Not Provide Care to Plaintiff for PTSD related to Wisner

       1284. The only meaningful discussions Plaintiff has had with anybody at the VA about

what Wisner did were with Dr. Black. (9/3/20 Tr., 153:25-154:2).

       1285. Plaintiff has had countless mental health care providers at the VA. (9/3/20 Tr.,

108:7-9).

       1286. Dr. Patterson is a psychiatrist at the VA who prescribes Plaintiff medications, but

does not do talk therapy. (9/3/20 Tr., 158:25-159:8).

       1287. The VA has changed their policy as to the number of appointments one can have,

so Plaintiff cannot have an indefinite ongoing clinical relationship at the VA like he had with Dr.

Black. (9/3/20 Tr., 177:2-17).

       1288. Plaintiff does not want to get involved with a VA doctor he would lose in a short

amount of time. (9/3/20 Tr., 177:2-17).

       1289. Plaintiff declined the VA Choice Program for private therapy when he learned it

would only be for a limited number of appointments. (9/3/20 Tr., 182:5-16).

       1290. When Plaintiff asked the VA for care regarding sexual trauma, the VA told Plaintiff

they would not provide the care because Plaintiff was suing them. (9/3/20 Tr., 199:18-24).

       1291. Plaintiff believes he should be able to choose his own therapist. (9/3/20 Tr.,

200:14-16).

       1292. To ask Plaintiff to go to the VA is to ask him to return to the place of his abuse

repeatedly. (9/3/20 Tr., 107:5-13).

       1293. Plaintiff feels that the whole reason a veteran goes to the VA is because the VA is

meant to be a safe place that veterans can go and find a sense of safety and community. (9/3/20

Tr., 107:14-108:6).



                                               129
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 130 of 148




       1294. One percent of the population joins the military, and one percent of that population

sees combat, so by experience a veteran has isolated themself. (9/3/20 Tr., 107:14-108:6).

       1295. The VA is meant to be a place of brotherhood. (9/3/20 Tr., 107:14-108:6).

       1296. The VA is no longer a place of shared military experience for Plaintiff, but a place

of abuse. (9/3/20 Tr., 107:14-108:6).

       1297. The one thing that the VA is supposed to do for veterans is that if they don’t feel

safe anywhere, they should feel safe at the VA. (9/3/20 Tr., 107:14-108:6).

       1298. Plaintiff does not feel safe at the VA. (9/3/20 Tr., 107:14-108:6).

       1299. Plaintiff does not feel looked after at the VA. (9/3/20 Tr., 107:14-108:6).

       1300. Plaintiff does not feel like anyone at the VA takes responsibility. (9/3/20 Tr.,

107:14-108:6).

       1301. It is triggering for Plaintiff to return to the VA. (9/3/20 Tr., 108:22-25).

       1302. It is triggering for Plaintiff to return to the VA because it is the same waiting room,

same hallway, same exam rooms, and same pharmacy window. (9/3/20 Tr., 108:22-25).

       1303. Plaintiff does not feel the VA system can protect him. (9/3/20 Tr., 109:1-13).

       1304. Plaintiff worried about being able to care for himself in the future. (9/3/20 Tr.,

109:17-19).

       1305. Plaintiff feels his sobriety is fragile. (9/3/20 Tr., 109:17-110:1).



                               Plaintiff is Committed to Recovery

       1306. Plaintiff will never trust the VA with his medical care again. (9/3/20 Tr., 154:5-

6).

       1307. Plaintiff wants treatment for his PTSD. (9/3/20 Tr., 154:7-8).



                                               130
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 131 of 148




       1308. Plaintiff wants to be better. (9/3/20 Tr., 154:9-10).

       1309. Plaintiff wants to maintain his sobriety. (9/3/20 Tr., 154:11-12).

       1310. Plaintiff understands that Dr. Peterson has recommended medications for the rest

of Plaintiff’s life. (9/3/20 Tr., 154:13-15).

       1311. Plaintiff is willing to take his medications if the Court provides him an economic

means to do so. (9/3/20 Tr., 155:3-6).

       1312. Plaintiff understands that Dr. Peterson has recommended extensive psychiatric

treatment for PTSD from war and Wiser. (9/3/20 Tr., 155:7-12).

       1313. Plaintiff understands that Dr. Peterson has recommended treatment for Plaintiff’s

depression from war and severe depression from Wisner. (9/3/20 Tr., 155:13-18).

       1314. Plaintiff understands that Dr. Peterson recommends Plaintiff go not less than

monthly for 1-2 years, and if he shows progress, four times a year for the rest of his life. (9/3/20

Tr., 155:19-25).

       1315. Plaintiff is willing to get treatment. (9/3/20 Tr., 156:1-2).

       1316. If the Court awards Plaintiff damages, Plaintiff commits to using it for

treatment. (9/3/20 Tr., 156:3-5).



                          Dr. Ward’s Calculation of Economic Damages

       1317. John Ward holds a Ph.D. in economics. (Exh. 145, 9/3/20 Tr., 8:9-14).

       1318. Dr. Ward has a Bachelors and Masters degree in economics from the University of

Toledo, Ohio, acquired in 1965 and 1976 respectively. (9/3/20 Tr., 8:25-9:16).

       1319. Dr. Ward completed his Ph.D. while teaching at the University of

Oklahoma. (9/3/20 Tr., 8:25-9:16).



                                                131
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 132 of 148




       1320. Dr. Ward taught as a professor at the University of Missouri Kansas City. (9/3/20

Tr., 8:25-9:16).

       1321. While at the University of Missouri Kansas City, Dr. Ward served as Chair of

economics on two occasions. (9/3/20 Tr., 9:21-10:2).

       1322. Dr. Ward also served as Dean of the College of Arts and Sciences. (9/3/20 Tr.,

10:3-5).

       1323. Forensic economics began in the 1970s as a distinct field. (9/3/20 Tr., 11:10-12:1).

       1324. Dr. Ward was the founder of the National Association of Forensic Economics in

the 1980s, and the organization’s first president. (9/3/20 Tr., 11:10-12:1).

       1325. Dr. Ward started the Journal of Forensic Economics. (9/3/20 Tr., 11:10-12:1).

       1326. Dr. Ward is considered the father of forensic economics. (9/3/20 Tr., 13:9-14).

       1327. Dr. Ward assisted with determining a method to provide compensation to the

victims of 9/11. (9/3/20 Tr., 13:15-14:12).

       1328. Dr. Ward tries to determine the value of a particular economic loss. (9/3/20 Tr.,

14:16-15:7).

       1329. Dr. Ward calculated the value of economic loss for Plaintiff in this case. (9/3/20

Tr., 16:7-10).

       1330. Dr. Ward has reached his opinions in this case to a reasonable degree of economic

certainty. (9/3/20 Tr., 16:11-14).

       1331. Dr. Ward has no opinion on liability or cause of action. (9/3/20 Tr., 18:8-14).

       1332. Dr. Ward puts present value on specific costs he’s asked to calculate. (9/3/20 Tr.,

18:8-14).




                                                132
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 133 of 148




       1333. Dr. Ward considered that Plaintiff is entitled to free medical care through the VA

system. (9/3/20 Tr., 18:15-19:10).

       1334. There is no private insurance plan in the open market that provides the same level

of coverage as the VA. (9/3/20 Tr., 19:11-14).

       1335. Even the best insurance plans have deductibles, co-pays, and are subject to

judgments, such as which medications a person can take. (9/3/20 Tr., 19:11-20:3).

       1336. Some types of care are not covered under a gold plan. (9/3/20 Tr., 19:11-20:3).

       1337. There is no plan comparable to that offered by the VA. (9/3/20 Tr., 19:11-20:3).

       1338. No matter what private insurance plan Dr. Ward used in his calculations, some

portion of Plaintiff’s damages were still left on the table. (9/3/20 Tr., 20:4-8).

       1339. In choosing an insurance plan, Dr. Ward used a ZIP code, and chose the one with

the smallest co-pay. (9/3/20 Tr., 20:9-25).

       1340. The co-pay would be $5,900 per year. (9/3/20 Tr., 20:9-25).

       1341. Dr. Ward did not choose the most expensive insurance plan. (9/3/20 Tr., 20:9-25).

       1342. Dr. Ward used the government’s Affordable Care Act website to determine the cost

of insurance. (9/3/20 Tr., 21:1-9).

       1343. The current cost of the insurance plan would be $14,793 per year. (9/3/20 Tr., 21:1-

9).

       1344. Dr. Ward also considered the cost of Medicare after Plaintiff turns 65. (9/3/20 Tr.,

21:10-12).

       1345. Dr. Ward considered the cost of Medicare as the equivalent of what Plaintiff would

get at the VA for the rest of his life after age 65. (9/3/20 Tr., 21:13-22:3).




                                                 133
         Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 134 of 148




          1346. The cost of medicare was $9,520 per year or $793.33 per month. (9/3/20 Tr., 21:13-

22:3).

          1347. Dr. Ward used the Medicare.gov website as his source for the cost of

Medicare. (9/3/20 Tr., 22:4-9).

          1348. There is no published data or information about the cost of the coverage through

the VA. (9/3/20 Tr., 22:10-23:2).

          1349. Dr. Ward included the maximum out-of-pocket costs associated with the gold plan,

$5,900 per year, in his calculations. (9/3/20 Tr., 23:3-13).

          1350. Dr. Ward included the maximum in all of the plans - medical, vision, dental - as

costs Plaintiff would not have to pay at the VA. (9/3/20 Tr., 23:3-13).

          1351. The PTSD treatment costs come from Dr. Peterson. (9/3/20 Tr., 23:17-24:14).

          1352. Dr. Ward does not have any opinion about the PTSD treatment other than their

present value. (9/3/20 Tr., 23:17-24:14).

          1353. Dr. Ward took the costs provided by Dr. Peterson and ran them forward to

Plaintiff’s life expectancy. (9/3/20 Tr., 23:17-24:14).

          1354. Plaintiff’s current life expectancy is age 78.35, or 41.35 additional years. (9/3/20

Tr., 24:15-19).

          1355. In discounting numbers to present value, Dr. Ward used current rates on treasury

inflation index bonds. (9/3/20 Tr., 25:3-11).

          1356. Dr. Ward did not do any calculations for noneconomic loss. (9/3/20 Tr., 26:6-11).

          1357. Dr. Ward did not calculate pain and suffering. (9/3/20 Tr., 26:12-14).

          1358. Dr. Ward did not make a calculation for past medical expenses. (9/3/20 Tr., 42:5-

16).



                                                 134
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 135 of 148




        1359. Dr. Ward did not consider Plaintiff’s past medical expenses because he does not

need to review them to make the calculations in this case. (9/3/20 Tr., 42:5-16).

        1360. Dr. Ward was not asked to calculate lost wages in this case. (9/3/20 Tr., 44:7-9).

        1361. The total cost reduced to present value for Plaintiff’s health, dental and vision

premiums to age 65 is $667,659.00. (9/3/20 Tr., 27:14-25).

        1362. The total cost reduced to present value for Plaintiff’s Medicare premiums starting

at age 65 is $250,958.00. (9/3/20 Tr., 28:1-8).

        1363. The total cost of Plaintiff’s PTSD life care costs is $429,405.00. (9/3/20 Tr., 28:9-

19).

        1364. Plaintiff’s total economic loss is $1,348,022.00. (9/3/20 Tr., 28:20-25).



                                    Accountability of the VA

        1365. Denni Woodmansee testified that in a medical setting, victims might not even know

that they are being sexually assaulted or molested. (Exh. 14, 202:4-7).

        1366. Dr. Leeson testified that victims of sexual misconduct do not always immediately

recognize that they have been victimized. (Exh. 10, 121:19 – 123:19).

        1367. Dr. Leeson testified that he understood why, and believed it was reasonable that,

some of Wisner’s patients did not even think to question what Wisner was doing. (Exh. 10, 124:16

– 125:4, 125:5-25).

        1368. Melanie Lehman is a clinical social worker at the VA. (Exh. 11, 10:2-7).

        1369. VA Social Worker Melanie Lehman testified that more veterans did not come

forward because being a man, concerns relating to genital exams are difficult, embarrassing and

shameful. (Exh. 11, 38:1-9).



                                                  135
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 136 of 148




       1370. The VA Patient Bill of Rights states that veterans “will be informed about how to

request compensation and other remedies for any serious injuries.” (Exh. 11, 159:20-160:9).

       1371. VA Social Worker Melanie Lehman did not know whether she had an obligation to

inform veterans about compensation under the VA Patient Bill of Rights, nor was she instructed

to inform veterans by her supervisors. (Exh. 11, 161:7-14).

       1372. VA Social Worker Melanie Lehman admitted that there is detailed information

from patient complaints that she told her supervisor and the VA Police, but did not put in her

charts. (Exh. 11, 237:9-14).

       1373. VA Chief Quality Officer Michelle Boylan admitted that clinical disclosures should

have been made to each of Wisner’s former patients, but no such disclosures have been made by

the VA. (Exh. 3, 190:3-7; 190:25-191:4).

       1374. VA Chief Quality Officer Michelle Boylan cannot identify a single Wisner patient

that has received an apology from the VA. (Exh. 3, 201:11-15).




                                              136
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 137 of 148




                                  MEMORANDUM OF LAW

   A. INTRODUCTION

       Defendant does not assert a statute of limitations defense to Plaintiff’s claims, and therefore

no briefing is necessary concerning the timeliness of Plaintiff’s claims. Defendant made no request

for imposition of reversionary trust at trial, and did not suggest imposition of a reversionary trust

during opening statements. To the extent that request is contained in Defendant’s written closing

argument submission, Plaintiff refers the Court to Plaintiff’s Proposed Findings Of Fact &

Memorandum Of Law [ECF #158] at pp. 93-94, filed in Leininger v. United States, et al., Case

No. 16-cv-02627. Plaintiff incorporates the legal authority cited therein for the rationale as to why

a reversionary trust is not appropriate in the absence of Plaintiff’s consent. Plaintiff does not

consent to imposition of reversionary trust.

       This memorandum does not regurgitate all legal authority previously submitted and briefed

extensively with this Court. To the extent such regurgitation is necessary, Plaintiff incorporates

the legal authority and argument contained in Plaintiff’s Proposed Findings Of Fact &

Memorandum Of Law [ECF #158] at pp. 83-95, filed in Leininger v. United States, et al., Case

No. 16-cv-02627.

   B. NONECONOMIC DAMAGES

       The FTCA dictates the law of the place where the tort occurred should determine questions

of substantive liability. See Harvey v. United States, 685 F.3d 939, 947 (10th Cir. 2012); see also

28 U.S.C. § 1346(b)(1). In Kansas, there is no statutory cap on noneconomic damages in personal

injury actions. See Hilburn v. Enerpipe Ltd., 309 Kan. 1127, 1150, 442 P.3d 509, 524 (2019) (cap

on damages imposed by K.S.A. 60-19a02 is facially unconstitutional because it violates section 5

of the Kansas Constitution Bill of Rights).        K.S.A. 60-19a02 previously applied to limit



                                                137
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 138 of 148




noneconomic damages in all personal injury actions, including medical malpractice claims. See

generally Miller v. Johnson, 295 Kan. 636, 644-46, 289 P.3d 1098, 1107-08 (2012) (abrogated by

Hilburn v. Enerpipe Ltd.) for a history of legislative attempts to limit noneconomic damages in

medical malpractice claims. Post Hilburn, no applicable statutory authority limits the amount of

Plaintiff’s claim for noneconomic damages.

       Despite legislative attempts to limit noneconomic damages, Kansas courts have

consistently recognized the determination of noneconomic damages is an issue of fact and a

fundamental part of a jury trial at common law. See Hilburn at 1134 (citations omitted).

“Noneconomic losses include claims for pain and suffering, mental anguish, injury and

disfigurement not affecting earning capacity, and losses which cannot be easily expressed in

dollars and cents.” McKissick v. Frye, 255 Kan. 566, 588, 876 P.2d 1371, 1387 (1994) (emphasis

added). There is no limitation on noneconomic damages at common law. Concepts of fairness

and reasonableness govern pain and suffering awards, without being limited by any mathematical

formula or other preconceived limitation. “There is no exact relationship between money and

physical or mental injury or suffering . . . . For this very practical reason the only standard for

evaluation is such amount as reasonable persons estimate to be fair compensation for the injuries

suffered . . . .”). See McKissick, 255 Kan. at 588, 876 P.2d at 1387, quoting Ratterree v. Bartlett,

238 Kan. 11, 23, 707 P.2d 1063 (1985).

       The Kansas Pattern Instructions reflect these fundamental concepts. The types of damages

allowed in medical malpractice cases are no different from other personal injury actions. See P.I.K.

4th 171.03 (withdrawn because statutes no longer treat medical malpractice actions differently from

other personal injury actions). Kansas Pattern Instruction 171.02 reflects the types of damages

allowed in personal injury actions, and provides in pertinent part:



                                                138
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 139 of 148




       When determining the amount of damages sustained by the plaintiff, you must

       allow the amount of money that will reasonably compensate plaintiff for his/her

       injuries and losses resulting from the occurrence in question. These injuries and

       losses may include any of the following shown by the evidence:

                                              *****

               3. NONECONOMIC LOSS. Noneconomic loss includes pain,
               suffering, disabilities, disfigurement and any accompanying mental
               anguish suffered as a result of plaintiff’s injuries to date and the
               noneconomic loss plaintiff is reasonably expected to suffer in the
               future.
                                                *****

               When determining the amount of plaintiff’s damages you must
               consider plaintiff’s age, condition of health before and after the
               occurrence in question, and the nature, extent and duration of the
               plaintiff’s injuries.

               If you find plaintiff suffered an injury or injuries and more than
               minimal discomfort as a result of the occurrence, then you must
               compensate the plaintiff for plaintiff’s pain and suffering. There is
               no unit value and no mathematical formula the court can give you
               for determining items such as pain, suffering, disability, and mental
               anguish. You must establish an amount that will fairly and
               adequately compensate the plaintiff. This amount rests within your
               sound discretion.

P.I.K. 4th 171.02. See also K.S.A. 60-249a. Loss of enjoyment of life is properly considered as it

relates to disability, as well as pain and suffering, in assessing noneconomic damages. See Gregory

v. Carey, 246 Kan. 504, 514, 791 P.2d 1329, 1336 (1990). As the fact finder, the Court is similarly

equipped with the authority and discretion to determine what is fair and reasonable under the

circumstances in assessing Plaintiff’s claim for noneconomic damages, without any further

constraint or limitation imposed by Kansas law.

       Kansas pattern jury instructions further authorize damages for aggravation or activation of

a preexisting condition:

                                               139
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 140 of 148




               Plaintiff is not entitled to recover for any physical ailment, defect,
               or disability that existed prior to the occurrence. However, if the
               plaintiff had a preexisting physical ailment, defect or disability and
               you find this condition was aggravated or made active causing
               increased suffering or disability, then the plaintiff is entitled to
               recover for such increase suffering and disability.

P.I.K. 4th 171.43. Hence, the mere fact that Plaintiff suffered from PTSD before he was a patient

of Wisner does not foreclose an award of noneconomic (and economic) damages for aggravation

or activation of that condition. Moreover, Plaintiff has diagnoses of PTSD from his combat trauma

and PTSD from the subsequent trauma caused by Wisner and the VA.

   C. SCOPE OF EMPLOYMENT

       The United States is liable for tortious acts committed by employees “acting within the

scope of [their] office or employment.” 28 U.S.C. § 1346(b)(1). State law governs scope of

employment determinations in FTCA cases. Fowler v. United States, 647 F.3d 1232, 1237 (10th

Cir. 2011). An employee acts within the scope of his employment when (1) he performs services

for which he has been employed, or (2) he does anything reasonably incidental to his

employment. O'Shea v. Welch, 350 F.3d 1101, 1103 (10th Cir. 2003) (citing Pattern Instructions

Kansas 3d 107.06; Williams v. Cmty. Drive-In Theater, Inc., 520 P.2d 1296, 1301–02 (Kan. 1974)).

The test is not whether the employer expressly authorized or forbid the conduct. Id. Instead, the

proper inquiry is whether the employer should have fairly foreseen the conduct from the nature of

the employment and the duties relating to it. See Id.; see also Commerce Bank of St. Joseph, N.A.

v. State, 833 P.2d 996, 999 (Kan. 1992). If Wisner’s personal acts constitute a “slight deviation,”

those acts remain within his scope of employment. See O’Shea at 1107.




                                                140
       Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 141 of 148




        This Court previously found that Wisner’s conduct was plausibly within his scope of

employment. In John Doe D.E .v. U.S., 2:16-cv-02162-CM TJJ, ECF Doc. 67 1, this Court reviewed

the O’Shea six-factor analysis to assess the plausibility that Wisner’s conduct was a slight

deviation from the scope of his employment. Specifically, the Court observed:

                 Still, at this stage, plaintiff has presented a plausible negligence
                 claim that is supported by facts consistent with the allegations in the
                 complaint. Arguably, Wisner was furthering the VA’s interests in
                 treating and examining plaintiff, even though it may have been done
                 in excess.
                                                 *****
                 Moreover, full physical examinations (including examination of the
                 VA patients' genitalia and prostates) are not necessarily unexpected.
                 The failure to wear gloves and/or an excessive number of
                 examinations might be improper, but this conduct in general is not
                 unforeseeable or unexpected of a PA hired to treat VA patents [sic].
                 Likewise, obtaining personal information from a patient for
                 diagnosis and treatment is expected and often necessary for effective
                 treatment. While Wisner’s conduct may have been unprofessional
                 or forbidden, that is not the test. See O'Shea, 350 F.3d at 1103.

Id. at pp. 7-8. The foregoing observations are exemplified by undisputed evidence presented at this

trial, wherein Plaintiff presented evidence that genital exams are one of the regular, core, routine

job duties of Wisner and the VA received numerous patient reports indicating Wisner was

improperly or unnecessarily performing genital exams. Such conduct was fairly foreseeable to the

VA before and during the time period Wisner was providing medical care to Plaintiff.

        Any suggestion that this Court must ignore actual knowledge on the part of the VA in

adjudicating whether the VA should have “fairly foreseen the conduct from the nature of the

employment and the duties relating to it,” is wholly unsupportable. No authority places such an

illogical stricture on the analysis under O’Shea. First, the very nature of Wisner’s employment

involved the provision of medical treatment to veterans at the OEF/OIF clinic. The very nature of


1
 While this Memorandum and Order addresses another plaintiff’s Complaint at the pleading stage, the allegations
concerning Wisner’s conduct are remarkably consistent with the evidence of Wisner’s conduct presented at this trial.

                                                       141
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 142 of 148




his employment involved interaction between those veterans and the OEF/OIF clinic in the

provision of medical care. Complaints from veterans concerning the manner and method in which

Wisner was providing that care goes to the very heart of the nature of his employment i.e. providing

medical care to patients at the clinic. In other words, Wisner was not a janitor at the OEF/OIF

clinic.    Second, the standard of foreseeability demands determination of what was “fairly

foreseeable” to the employer, and fairness demands consideration of actual knowledge on the part

of the employer of the employee’s repeated deviations throughout the course of employment. No

case exists which ignores evidence of actual knowledge in determining foreseeability pursuant to

the O’Shea analysis.

          Similarly, the O’Shea “slight deviation” factors are largely beyond dispute based on the

evidence presented at trial. The court considers: (1) the employee’s intent; (2) the nature, time, and

place of the deviation; (3) the time consumed in the deviation; (4) the work for which the employee

was hired; (5) the incidental acts reasonably expected by the employer; and (6) the freedom

allowed the employee in performing his job responsibilities. See O’Shea, 350 F.3d at 1108. Factors

2, 3, 4, 5, and 6, are beyond dispute. The deviations at issue all occurred during regularly scheduled

medical appointments, in clinic exam rooms, and during normal clinic hours. The deviations

consumed approximately two minutes of medical appointments lasting thirty minutes. The VA

hired Wisner, quite literally, to perform genital exams as a component of complete physical exams.

Genital exams are a core job responsibility for Wisner, and the incidental acts arise directly from

the manner in which Wisner performed those exams. Finally, the VA allowed Wisner freedom in

providing medical care at the clinic where he served as the only primary care provider for up to

1,000 veterans.




                                                 142
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 143 of 148




       Defendant relies entirely on Wisner’s intent to argue sexual assault is beyond the scope of

his employment. Importantly, O’Shea does not require all six factors to be met, or consider one

factor to the exclusion of the remaining factors. This Court summarily rejected Defendant’s over-

simplification in this case when the Court denied summary judgement. See Memorandum And

Order filed 01/06/20, ECF Doc. 73, p. 6 (“Rather, defendant merely focuses on Wisner’s intent

and the fact that defendant did not hire Wisner to sexually molest patients – a fact that seems rather

obvious.”). Now, the undisputed evidence adduced at trial empowers proper application of the

O’Shea factors in favor of finding Wisner’s conduct to be reasonably incidental to his employment.

       An employee can pursue dual-purpose ventures without the conduct amounting to an entire

departure from the scope of employment. See O'Shea, 350 F.3d at 1107. “Incidental personal acts”

or “slight deflections for a personal or private purpose” do not remove the conduct from the course

of employment where the employee’s “main purpose is still to carry on the business of his

employer.” Id. (citations omitted). Deviations “which do not amount to a turning aside completely

from the employer’s business, so as to be inconsistent with its pursuit, are often reasonably

expected and the employer’s assent may be fairly assumed.” Id. (emphasis added) (citations

omitted). Here, Wisner’s deviations lasting two minutes in the course of a genital exam in the

context of a longer clinical appointment, does not amount to completely turning aside from the

VA’s business. Moreover, given the numerous patient complaints in evidence, the VA should have

reasonably expected the deviation because what is “fairly foreseeable” cannot ignore actual

knowledge on the part of the VA.

       The fact that Wisner has expressed a mixed intent or acted intentionally in relation to the

genital exams does not remove his conduct from the scope of employment. The employer is

responsible for tortious acts incidental to the business of the employer “even if such acts are done



                                                 143
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 144 of 148




willfully or in excess of the authority conferred.” Williams v. Cmty. Drive-In Theater, Inc., 520

P.2d 1296, 1301 (Kan. 1974) (citation omitted). The relation of the act to the employer’s business

becomes an important criterion. Id. at 1302. Hence, assaults committed by bartenders, cashiers,

restaurant or hotel managers, often lead to vicarious liability because those employees are expected

to maintain order about the premises. See Id. at 1303. Where the employer must contemplate the

use of force from the nature of employment, the employer will be held liable for the willful or

malicious act “even though he had no knowledge that the act was to be done and although the act

was in disobedience of express order or instructions given by him.” Id. at 1302-03. Here, the VA

must contemplate the manner in which Wisner touches patients during genital exams, and the

discretion he routinely exercises in performing those exams, from the very nature of Wisner’s

employment. Based on the undisputed evidence at trial, the VA is vicariously liable for Wisner’s

conduct towards Plaintiff.

   D. IMMUNITY

       This Court has already noted the applicability of the VA Immunity Statute, 38 U.S.C. §

7376, to permit liability on the part of the VA for intentional torts committed by its employees in

furnishing health care or treatment while in the exercise of the employee’s duties. See

Memorandum And Order filed 01/06/20, ECF Doc. 73, pp. 7-8. The statute clearly does not limit

its waiver to “claims of medical battery,” as the U.S. has suggested in the past. See Ingram v.

Farugque, 728 F.3d 1239, 1245-46 (10th Cir. 2013); see also ECF Doc. 62, pp. 7-8. The statute

provides no limitation at all, stating that the FTCA’s exclusion of coverage for intentional torts

“shall not apply to any claim arising out of a negligent or wrongful act or omission of any person

described in subsection (a) in furnishing medical care or treatment . . . while in the exercise of such




                                                 144
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 145 of 148




person’s duties in or for the Administration.” 38 U.S.C. § 7316(f). 2

        The Ingram court first stated that the FTCA, standing alone, constituted a limited waiver

of sovereign immunity: “the FTCA allows the United States to be sued for claims arising out

negligent or wrongful acts or omissions of its employees, when such employees are acting within

the scope of their duties. 28 U.SC. § 1346(b)(1); Id. at 1245. Although the Ingram decision noted

the FTCA normally excludes its coverage from intentional acts, the Ingram court concluded:

                In other words, “§ 2680(h) does not bar application of the FTCA to
                [intentional] tort claims arising out the conduct of VA medical
                personnel within the scope of” 38 U.S.C. § 7316(f). Franklin v.
                United States, 992 F.2d 1492, 1502 (10th Cir. 1993).

Id. at 1246. Therefore, the current controlling Tenth Circuit authority absolutely permits Plaintiff’s

claim against the VA, even if the claims arose from intentional torts, because those intentional

torts occurred directly in the context of the provision of VA healthcare services.

        The undisputed evidence demonstrates that the “wrongful acts” occurred while Wisner was

furnishing medical care or treatment in the exercise of his duties. Again, this Court has already

rejected Defendant’s over-simplified contention that “sexual molestation” is not “medical care or

treatment.” See ECF Doc. 73, pp. 8-9. This Court has already refused Defendant’s invitation to

“look only at Wisner’s discrete act of conducting improper genital and rectal examinations—not

the surrounding actions of conducting a medical appointment.” See ECF Doc. 73, p. 8. Now, the

undisputed evidence adduced at trial convincingly proves that Wisner was indeed furnishing

medical care in the exercise of his duties when he committed wrongful acts. Genital exams were

indisputably a core, routine job duty for Wisner. All the exams occurred in the context of lengthy

clinical visits consisting of many aspects of primary medical care. In several clinic visits, some



2
 Subsection (a) specifically includes “physician assistant” in the definition of “health care employee of the
Administration.” See § 7316(a)(2).

                                                    145
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 146 of 148




medical justification existed for the genital exams, even though the manner of the exams was

improper and wrongful. Deviations in the manner or duration of the exams does not alter the fact

that the wrongful acts occurred while furnishing medical care.

    E. CONCLUSION

        The foregoing authority applied to the facts adduced at trial demands accountability on the

part of the VA and justice for Plaintiff. The provision of primary medical care, by definition,

empowers the medical provider to conduct sensitive and uncomfortable physical exams on patients

that are in a vulnerable position. The law demands accountability on the part of the employer

when the primary care medical practitioner deviates from the standard of care in the manner and

method of performing those physical exams. The fact that this patient population consists largely

of combat veterans suffering from combat-related PTSD and even drug-dependency only

compounds the severity of the violation of trust involved, and the degree of harm suffered by

Plaintiff and his fellow combat veterans who relied on Wisner and the VA to care for their medical

needs. Application of the established legal authority cited herein to the egregious facts established

at trial demands true accountability on the part of Defendant United States of America, and justice

for Plaintiff.



                                              Respectfully submitted,

                                              HUMPHREY, FARRINGTON, & McCLAIN, P.C.


                                              /s/ J’Nan C. Kimak
                                              J’Nan C. Kimak      #21927
                                              Daniel A. Thomas    Pro Hac Vice
                                              Michael S. Kilgore #23025
                                              Nichelle L. Oxley   Pro Hac Vice
                                              HUMPHREY, FARRINGTON & MCCLAIN, P.C.
                                              221 West Lexington Ave., Ste. 400

                                                146
Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 147 of 148




                              Independence, MO 64051
                              (816) 836-5050
                              (816) 836-8966 –fax
                              msk@hfmlegal.com
                              jck@hfmlegal.com
                              dat@hfmlegal.com
                              nlo@hfmlegal.com
                              ATTORNEYS FOR PLAINTIFF




                               147
      Case 2:16-cv-02315-DDC Document 123 Filed 09/18/20 Page 148 of 148




                                CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of September 2020, the foregoing was filed using the
ECF system, which will send a notice of electronic filing to all registered attorneys of record:

Christopher Benson
Sarah Haston
Virginia Jackson Elliott
U.S. Dept. of Justice – Torts Branch
1331 Pennsylvania Ave., N.W., Room 8010N
Washington, D.C. 20004
(202) 616-4561
Fax: (202) 616-5200
sarah.e.haston@usdoj.gov
christopher.Benson@usdoj.gov
Virginia.j.elliott@usdoj.gov
ATTORNEYS FOR DEFENDANT USA

       I further certify that a true copy of the foregoing was sent via first-class, postage prepaid
U.S. Mail this same date upon Defendant Mark E. Wisner, who appears pro se, at the following
address:

Mark E. Wisner
Norton Correctional Facility
PO Box 546
Norton, KS 67654-0546
PRO SE DEFENDANT


                                              /s/ J’Nan C. Kimak
                                              Attorney for Plaintiff




                                                148
